Exhibit 10.1

EXECUTION VERSION

AGREEMENT AND PLAN OF MERGER

dated as of

September 15, 2014

among

FOLIO DYNAMICS INC.,

FOLIO DYNAMICS HOLDINGS, INC.,

FOLIO DYNAMICS ACQUISITION CORP.,

ABS CAPITAL PARTNERS VI, L.P. and

EDISON VENTURE FUND VI, L.P.,

acting jointly, as the Holders’ Representative

and

ACTUA HOLDINGS, INC.,

as the Guarantor (solely for purposes of Articles 11 and 12)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

ARTICLE 1

Definitions

  

  

Section 1.01.

  Definitions.      2   

Section 1.02.

  Other Definitional and Interpretative Provisions      19    ARTICLE 2    The
Merger   

Section 2.01.

  The Merger      20   

Section 2.02.

  Pre-Closing Actions.      20   

Section 2.03.

  Closing; Effective Time      20   

Section 2.04.

  Certificate of Incorporation; Bylaws; Directors and Officers      22   

Section 2.05.

  Effect on Capital Stock      22   

Section 2.06.

  Escrow Account      23   

Section 2.07.

  Surrender and Payment of Shares and Directly Exercisable Warrants      25   

Section 2.08.

  Appraisal Rights      27   

Section 2.09.

  Cancellation and Payment of Options      27   

Section 2.10.

  Adjustments      28   

Section 2.11.

  Withholding Rights      28   

Section 2.12.

  Lost Certificates      29   

Section 2.13.

  Pre-Closing Estimate of the Aggregate Purchase Price      29   

Section 2.14.

  Post-Closing Adjustment      29   

Section 2.15.

  Tax Treatment      32   

Section 2.16.

  Payments by Buyer, Merger Sub and the Surviving Corporation      32    ARTICLE
3    Representations and Warranties of the Company   

Section 3.01.

  Corporate Existence and Power      32   

Section 3.02.

  Corporate Authorization      33   

Section 3.03.

  Governmental Authorizations      33   

Section 3.04.

  Noncontravention      33   

Section 3.05.

  Capitalization      34   

Section 3.06.

  Company Subsidiaries      35   

Section 3.07.

  Financial Statements      35   

Section 3.08.

  Absence of Certain Changes      36   

Section 3.09.

  No Undisclosed Material Liabilities      36   

Section 3.10.

  Material Contracts      36   

Section 3.11.

  Litigation; Orders      38   

Section 3.12.

  Compliance with Laws; Permits      38   

Section 3.13.

  Regulatory      38   

 

i



--------------------------------------------------------------------------------

Section 3.14.

  Investment Advisory Clients; Investment Advisory Contracts      40   

Section 3.15.

  Employee Benefit Plans      41   

Section 3.16.

  Employees and Labor Matters      42   

Section 3.17.

  Taxes      43   

Section 3.18.

  Properties      44   

Section 3.19.

  Intellectual Property      45   

Section 3.20.

  Insurance      47   

Section 3.21.

  Environmental Matters      47   

Section 3.22.

  Finders’ Fees      48   

Section 3.23.

  Customers      48   

Section 3.24.

  Anti-Corruption Laws      48   

Section 3.25.

  No Other Representations and Warranties      49   

ARTICLE 4

  

Representations and Warranties of Buyer and Merger Sub

  

Section 4.01.

  Existence and Power      49   

Section 4.02.

  Authorization      50   

Section 4.03.

  Governmental Authorization      50   

Section 4.04.

  Noncontravention      50   

Section 4.05.

  Financing      51   

Section 4.06.

  Litigation; Orders      51   

Section 4.07.

  Finders’ Fees      51   

Section 4.08.

  Inspections; No Other Representations      51   

ARTICLE 5

  

Covenants of Buyer, Merger Sub and the Company

  

Section 5.01.

  Conduct of Business      52   

Section 5.02.

  Efforts; Further Assurances      54   

Section 5.03.

  Access to Information      56   

Section 5.04.

  Confidentiality      57   

Section 5.05.

  Rollover and Employment Agreements Cooperation.      58   

Section 5.06.

  Termination of Related Party Agreements      59   

Section 5.07.

  Notices of Certain Events.      59   

Section 5.08.

  Exclusivity      60   

Section 5.09.

  Public Announcements      60   

Section 5.10.

  Obligations of Merger Sub and Surviving Corporation      60   

Section 5.11.

  Director and Officer Liability      61   

Section 5.12.

  Actions With Respect to Warrants      62   

Section 5.13.

  Consent of Investment Advisory Clients      62   

ARTICLE 6

  

Tax Matters

  

Section 6.01.

  Tax Matters      63   

Section 6.02.

  Transfer Taxes      65   

 

ii



--------------------------------------------------------------------------------

ARTICLE 7

  

Employee Matters

  

Section 7.01.

  Employee Benefits      65   

Section 7.02.

  No Third Party Beneficiaries.      66   

ARTICLE 8

  

Conditions to the Merger

  

Section 8.01.

  Conditions to Obligations of the Parties      67   

Section 8.02.

  Conditions to Obligations of Buyer and Merger Sub      67   

Section 8.03.

  Conditions to Obligation of the Company      68   

Section 8.04.

  Frustration of Closing Conditions      68   

ARTICLE 9

  

Survival; Indemnification

  

Section 9.01.

  Survival      68   

Section 9.02.

  Indemnification by the Holders.      69   

Section 9.03.

  Indemnification by Buyer      71   

Section 9.04.

  Third-Party Claim Procedures      71   

Section 9.05.

  Direct Claim Procedures      73   

Section 9.06.

  Escrow Procedures      73   

Section 9.07.

  Calculation of Damages      73   

Section 9.08.

  Exclusive Remedy      75   

Section 9.09.

  Purchase Price Adjustment      75   

Section 9.10.

  Holders’ Representative      75   

ARTICLE 10

  

Termination

  

Section 10.01.

  Grounds for Termination      77   

Section 10.02.

  Effect of Termination      78   

ARTICLE 11

  

Miscellaneous

  

Section 11.01.

  Notices      79   

Section 11.02.

  Amendments and Waivers      81   

Section 11.03.

  Expenses      81   

Section 11.04.

  Successors and Assigns      81   

Section 11.05.

  Governing Law      81   

Section 11.06.

  Jurisdiction      81   

Section 11.07.

  WAIVER OF JURY TRIAL      82   

Section 11.08.

  Counterparts; Effectiveness; Third-Party Beneficiaries      82   

Section 11.09.

  Non-Recourse      82   

Section 11.10.

  Entire Agreement      83   

 

iii



--------------------------------------------------------------------------------

Section 11.11.

  Severability      83   

Section 11.12.

  Waiver of Conflicts Regarding Representation; Non-Assertion of Attorney-Client
Privilege      83   

Section 11.13.

  Company Disclosure Schedule      85   

Section 11.14.

  Specific Performance      85   

ARTICLE 12

  

Guarantee

  

Section 12.01.

  Guarantor Representations      85   

Section 12.02.

  Guarantee.      86   

EXHIBITS

 

Exhibit A    Form of Escrow Agreement Exhibit B    Form of Letter of Transmittal
Exhibit C    Form of Written Consent Exhibit D    Working Capital Calculation
Exhibit E    Certificate of Merger Exhibit F    Form of New Equity Incentive
Plan Exhibit G    Form of Consent Notice Exhibit H    Total Projected Net
Revenue Exhibit I    Form of Rollover Participant Schedule Exhibit J    Form of
Stockholder Rights Agreement Exhibit K    Contribution Agreement Exhibit L   
Form of Amended Certificate of Incorporation

SCHEDULES

Company Disclosure Schedule

 

iv



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

AGREEMENT AND PLAN OF MERGER (as the same may be amended from time to time in
accordance with its terms, this “Agreement”) dated as of September 15, 2014
among Folio Dynamics Inc., a Delaware corporation (the “Company”), Folio
Dynamics Holdings, Inc., a Delaware corporation (“Buyer”), Folio Dynamics
Acquisition Corp., a Delaware corporation (“Merger Sub”), ABS Capital Partners
VI, L.P., a Delaware limited liability company, and Edison Venture Fund VI,
L.P., a Delaware limited liability company, acting jointly, solely in their
capacity as representative of the Holders pursuant to Section 9.10 hereof (the
“Holders’ Representative”), and Actua Holdings, Inc., a Delaware corporation,
for purposes solely in its capacity as Guarantor pursuant to Article 12 hereof
and in its own capacity for purposes of Article 11 hereof (the “Guarantor”).

W I T N E S S E T H :

WHEREAS, this Agreement contemplates that Buyer will acquire the Company
pursuant to a transaction in which Merger Sub, a wholly owned subsidiary of
Buyer, will merge with and into the Company, with the Company surviving the
Merger (as defined below), and the holders of the Company’s preferred stock,
common stock, warrants and options will receive cash in consideration for the
Merger;

WHEREAS, the Board of Directors of the Company (the “Company Board”) has
unanimously (i) determined that the Merger is fair to, and in the best interests
of, the Company and its stockholders, (ii) approved this Agreement, the Merger,
and the other transactions contemplated by this Agreement and (iii) determined
to recommend that the stockholders of the Company adopt and approve this
Agreement and the other transactions contemplated by this Agreement and approve
the Merger;

WHEREAS, the Company, Buyer and Merger Sub desire to make certain
representations, warranties, covenants and agreements in connection with the
Merger;

WHEREAS, prior to or contemporaneously with the execution of this Agreement,
Buyer has entered into (or is entering into) with each Key Employee (as defined
below) (i) employment and/or retention agreements (the “Employment Agreements”)
and (ii) a contribution agreement (the “Contribution Agreement”) pursuant to
which, on the terms and subject to the conditions set forth therein, such
management members have committed, or are committing, to assign and contribute
to Buyer a certain number, class and/or series of Shares and/or an amount of
Option Consideration, as applicable, immediately prior to the Effective Time or
immediately after the Effective Time, in the amount set forth in the
Contribution Agreement in exchange for a certain number of shares of Buyer Stock
as set forth in the Contribution Agreement; and



--------------------------------------------------------------------------------

WHEREAS, as a condition to Buyer’s willingness to enter into this Agreement, the
Holders’ Representative is delivering immediately after the execution and
delivery of this Agreement the Written Consent pursuant to which (a) the signing
Stockholders of the Company on the date hereof have approved and adopted this
Agreement, the Merger and the other transactions contemplated hereby and
otherwise granted the Stockholders’ Approval, and (b) the signing Holders of
Warrants have agreed, subject to the Closing, to exercise or convert their
Warrants in full on the terms and conditions set forth therein.

ACCORDINGLY, intending to be legally bound, and for good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties to this Agreement agree as follows:

ARTICLE 1

Definitions

Section 1.01. Definitions.

(a) As used in this Agreement, the following terms have the following meanings:

“A-1 Merger Preference” means, in respect of any A-1 Preferred Share outstanding
and unconverted into a Common Share at the Effective Time, the liquidation
amount payable in respect of such Preferred Share at the Effective Time, equal
to the original issue price thereof plus accrued and unpaid dividends thereon to
but excluding the Closing Date, in each case in accordance with the Certificate
of Incorporation.

“A-2 Merger Preference” means, in respect of any A-2 Preferred Share outstanding
and unconverted into a Common Share at the Effective Time, the liquidation
amount payable in respect of such Preferred Share at the Effective Time, equal
to the original issue price thereof plus accrued and unpaid dividends thereon to
but excluding the Closing Date, in each case in accordance with the Certificate
of Incorporation.

“Accounting Referee” means PricewaterhouseCoopers LLP.

“Adviser” means FDx Advisors, Inc., a California corporation.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person;
provided that, for the sake of clarity, neither the Company nor any Subsidiary
shall be considered an Affiliate of any Holder. For purposes of this definition,
“control,” when used with respect to any Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have correlative meanings.

“Aggregate Option Consideration” means the Option Consideration payable for all
Options pursuant to the terms and conditions thereof in accordance with
Section 2.09.

 

2



--------------------------------------------------------------------------------

“Aggregate Purchase Price” means (i) $210,000,000, plus (ii) Closing Cash, minus
(iii) Closing Indebtedness, minus (iv) the Company Transaction Expenses, minus
(v) the excess (calculated as a positive number) of Target Working Capital over
Closing Working Capital, if any, plus (vi) the excess (calculated as a positive
number) of Closing Working Capital over Target Working Capital, if any, minus
(vii) the Notional Rollover Share Merger Consideration.

“Agreed Accounting Principles” means the accounting principles, policies,
practices and methodologies used in the preparation of the audited Financial
Statements.

“Applicable Law” means, with respect to any Person, any foreign, federal, state
or local law (statutory, common or otherwise), constitution, treaty, convention,
ordinance, code, rule, regulation, executive order, injunction, judgment, order,
decree, ruling or other similar requirement enacted, adopted, promulgated or
applied by any Governmental Authority that is binding upon or applicable to such
Person.

“B Merger Preference” means, in respect of any Series B Preferred Share
outstanding and unconverted into a Common Share at the Effective Time, the
liquidation amount payable in respect of such Preferred Share at the Effective
Time, equal to the original issue price thereof plus accrued and unpaid
dividends thereon to but excluding the Closing Date, in each case in accordance
with the Certificate of Incorporation.

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

“Buyer Fundamental Warranty” means any representation or warranty contained in
Section 4.01 (Existence and Power), Section 4.02 (Authorization), Section 4.07
(Finders’ Fees) or Section 4.08 (Inspections; No Other Representations).

“Buyer Stock” means the common stock, par value $0.001 per share, of Buyer.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq.

“Certificate of Incorporation” means the certificate of incorporation of the
Company, as amended as set forth in Exhibit L.

“Claim” means a Third-Party Claim or a Direct Claim.

“Closing Cash” means, as of the Closing Measurement Time (disregarding, for the
sake of clarity, the effects of the transactions contemplated by this Agreement
to occur at the Closing, but including, for the sake of clarity, the cash, if
any, received by the Company from the Holders for the exercise of any Options or
Warrants) all cash and cash equivalents (including, for the sake of clarity,
marketable securities that constitute cash equivalents in accordance with the
Agreed Accounting Principles) of the Company and its Subsidiaries on a
consolidated basis, in each case, determined in accordance with the Agreed
Accounting Principles. For the sake of clarity, Closing Cash shall be calculated
net of issued, but uncleared, checks and drafts and shall include checks, ACH
transactions and other wire transfers and drafts deposited or available for
deposit for the account of the Company and its Subsidiaries, in each case as of
the Closing Measurement Time.

 

3



--------------------------------------------------------------------------------

“Closing Date” means the date of the Closing.

“Closing Indebtedness” means, as of the Closing Measurement Time (disregarding
the effects of the transactions contemplated by this Agreement to occur at the
Closing, except as set forth in clauses (ii) and (iii) below), any amount owed
by the Company or any Company Subsidiary (including (i) accrued and unpaid
interest, (ii) premium thereon and (iii) any prepayment penalties, breakage
costs, fees or expenses actually incurred arising as a result of the discharge
of such amount at the Effective Time), without duplication, in respect of:
(A) obligations of the Company or any Company Subsidiary for borrowed money,
(B) obligations of the Company or any Company Subsidiary evidenced by bonds,
notes or debentures, (C) obligations for amounts drawn under bankers’
acceptances, letters of credit or other financial guaranties, but in each case
only to the extent drawn, (D) obligations for the deferred purchase price of
property or services (excluding any account or trade payables incurred in the
ordinary course) (provided that, for purposes of calculating Closing
Indebtedness, the aggregate amount of the Equity Earnouts as of the Closing
Measurement Time (disregarding the effects of the transactions contemplated by
this Agreement to occur at the Closing) shall in all events be calculated based
on an aggregate projected revenue amount (calculated in accordance with the
Agreed Accounting Principles and the definitions and other terms and conditions
contained in the Earnout Purchase Agreements in respect thereof) for the Equity
Earnouts equal to that set forth on set on Section 1.01(a) of the Company
Disclosure Schedule under the heading “Closing Indebtedness”), (E) all
obligations as lessee under leases that are required to be recorded as capital
leases in accordance with the Agreed Accounting Principles or (F) any
indebtedness or other obligations of the types described in the preceding
clauses (A) through (E) guaranteed by the Company or any Company Subsidiary;
provided that, for the avoidance of doubt, “Closing Indebtedness” shall not
include (x) any of the foregoing owing between the Company or any Company
Subsidiary, on the one hand, and the Company or any other Company Subsidiary, on
the other hand or (y) any amounts with respect to or included in Company
Transaction Expenses hereunder.

“Closing Measurement Time” means 11:59 p.m. Eastern Time on the date immediately
prior to the Closing Date.

“Closing Working Capital” means, as of the Closing Measurement Time
(disregarding the effects of the transactions contemplated by this Agreement to
occur at the Closing), (i) the current assets (excluding Tax assets and Closing
Cash) of the Company and the Company Subsidiaries minus (ii) the current
liabilities (excluding Tax liabilities and any liability relating to, or arising
out of, the Warrants or Equity Earnouts but including both the current and the
non-current portion of deferred revenue) of the Company and the Company
Subsidiaries, in each case as of immediately prior to the Effective Time and as
calculated in accordance with the Agreed Accounting Principles; provided that
(x) the Closing Working Capital calculation shall be on the same basis as the
illustrative calculation set out on Exhibit D, and shall include only the line
items set

 

4



--------------------------------------------------------------------------------

forth therein, (y) for the avoidance of doubt, “Closing Working Capital” shall
not include any amounts within a category in the definition of, or included, in
Closing Indebtedness or Company Transaction Expenses and (z) if there is a
Deviation from the Bookings Commissions Peg at the Closing Date, then the impact
of such Deviation from the Bookings Commissions Peg on Closing Working Capital
shall be ignored for purposes of calculating Closing Working Capital.

“Code” means the United States Internal Revenue Code of 1986.

“Common Merger Consideration” means the difference of (i) the sum of (A) the
Final Aggregate Purchase Price, plus (B) the aggregate exercise price of all
Options outstanding immediately prior to the Effective Time minus (ii) the sum
of (A) the aggregate A-1 Merger Preference in respect of all Series A-1
Preferred Shares outstanding immediately prior to the Effective Time, and
(B) the aggregate A-2 Merger Preference in respect of all Series A-2 Preferred
Shares outstanding immediately prior to the Effective Time, and (C) the
aggregate B Merger Preference in respect of all Series B Preferred Shares
outstanding immediately prior to the Effective Time, and (D) the excess, if any,
of the Merger Preference in respect of all Preferred Shares underlying any
Directly Exercisable Warrant over the exercise price for such Directly
Exercisable Warrant, in respect of each Directly Exercisable Warrant outstanding
immediately prior to the Effective Time.

“Common Per-Share Merger Consideration” means the Common Merger Consideration
divided by the Full Dilution Number.

“Common Per-Share Closing Payment” means the quotient of (i) an amount that
would result from the calculation of the Common Merger Consideration in
accordance with its definition if the term “Final Aggregate Purchase Price” were
instead replaced with “Estimated Aggregate Purchase Price minus the Escrow
Amount” divided by (ii) the Full Dilution Number.

“Common Stock” means the common stock, par value $0.001 per share, of the
Company and “Common Shares” means shares of Common Stock.

“Common Warrants” means warrants to purchase shares of Common Stock that are
issued and outstanding immediately prior to the Effective Time.

“Company Disclosure Schedule” means the schedule delivered by the Company to
Buyer on the date hereof, subject to Section 11.13.

“Company Fundamental Warranty” means any representation or warranty made in
Section 3.01 (Corporate Existence and Power), Section 3.02 (Corporate
Authorization), Section 3.05 (Capitalization) or Section 3.22 (Finders’ Fees).

“Company Intellectual Property Rights” means all Intellectual Property Rights
owned by the Company or any Company Subsidiary, or purported by the Company or
any Company Subsidiary to be owned by the Company or any Company Subsidiary.

 

5



--------------------------------------------------------------------------------

“Company Subsidiary” means a Subsidiary of the Company.

“Company Transaction Expenses” means (a) any amount owed by the Company or any
Company Subsidiary as of the Effective Time in respect of the legal, accounting,
financial advisory and other advisory, transaction or consulting fees and
expenses incurred by the Company or any Company Subsidiary in connection with
the transactions contemplated by this Agreement, and (b) any payroll Taxes
incurred or otherwise payable by the Company or any of the Company Subsidiaries
in connection with any compensatory, bonus or similar payment due as a result,
directly or indirectly, of the execution of this Agreement or the consummation
of the transactions contemplated hereby (including any payment made in respect
of the cancellation of any Option or the disposition of any Disqualifying Share,
but excluding any payments due as a result of any direct or indirect action
taken by Buyer or any of its Affiliates from and after the Closing), in each
case solely to the extent not paid prior to the Effective Time.

“Competing Transaction” means (i) any direct or indirect acquisition (in each
case regardless of the form of transaction) of either (A) all or a substantial
portion of the assets of the Company or any of the Company Subsidiaries outside
the ordinary course of business consistent with past practice or (B) any equity
interest in the Company or any of the Company Subsidiaries, any right to acquire
any equity interest in the Company or any of the Company Subsidiaries, or any
security convertible into or exercisable for any such equity interest (except
for acquisitions under clause (B) by employees of the Company pursuant to
pre-existing arrangements) that would reasonably be expected to prevent or
impede, interfere with or delay the Merger or the other transactions
contemplated by this Agreement, (ii) any joint venture or other strategic
investment in or involving the Company or any of the Company Subsidiaries, or
(iii) any transaction by the Company or any of the Company Subsidiaries or their
respective Affiliates outside the ordinary course of business consistent with
past practice, the consummation of which would reasonably be expected to prevent
or impede, interfere with or delay the Merger or the other transactions
contemplated by this Agreement.

“Competition Laws” means the HSR Act (and any similar Applicable Law enforced by
any Governmental Authority regarding reacquisition notifications for the purpose
of competition or merger control reviews), the Sherman Act, the Clayton Act, and
any other Applicable Laws that are designed to prohibit, restrict or regulate
actions having the purpose or effect of monopolization, restricting or lessening
of competition or restraint of trade.

“Confidentiality Agreement” means the confidentiality agreement, dated as of
May 9, 2014, between Actua Corporation (formerly ICG Group, Inc.) and the
Company.

“Contribution Agreement” means the Contribution Agreement dated as of the date
hereof among Buyer, the Guarantor, and the Key Employees in the form of Exhibit
K hereto.

 

6



--------------------------------------------------------------------------------

“Deviation from the Bookings Commissions Peg” means the amount by which all
commissions and all bonuses paid or payable as of the Closing Measurement Time
in respect of any bookings is more or less than the amount set forth for such
date on Section 1.01(a) of the Company Disclosure Schedule under the heading
“Deviation from Commissions Peg”.

“Directly Exercisable Warrants” means any Warrant where (i) the terms of the
Warrant expressly permit the Holder thereof to exercise such Warrant directly
for consideration in the Merger (without first exercising such Warrant for
Shares) and (ii) the Company has received prior to the Effective Time an
election effective in accordance with the terms of such Warrant from the Holder
of such Warrant to exercise such Warrant directly in connection with the Merger.

“Directly Exercisable Warrant Closing Payment” means, in respect of any Directly
Exercisable Warrant, an amount in cash equal to the difference of (i) the
product of (A) the applicable Per Share Closing Payment payable in respect of
the Shares underlying such Directly Exercisable Warrants multiplied by (B) the
number of Shares into which such Warrant is exercisable immediately prior to the
Effective Time minus (ii) the exercise price for exercise of the Warrant in
full.

“Directly Exercisable Warrant Consideration” means, in respect of any Directly
Exercisable Warrant, an amount in cash equal to (i) (A) the applicable Per-Share
Merger Consideration multiplied by (B) the number of Shares into which such
Warrant is exercisable immediately prior to the Effective Time minus (ii) the
exercise price for exercise of the Warrant in respect of all Shares for which
such Warrant has is exercisable immediately prior to the Effective Time.

“Disqualifying Share” means a Common Share transferred in respect of the
exercise of an Option after the date of this Agreement.

“Earn-Out Purchase Agreements” means (i) the Asset Purchase Agreement dated
March 31, 2014 by and between GlobalBridge, Inc., GlobalBridge Advisors, Inc.,
FDX Advisors Inc. and Folio Dynamics Inc. and (ii) the Asset Purchase Agreement
dated January 31, 2013 by and between Access Partners, LLC, MTC Holding
Corporation, Steve Keck, James Godsey, Robert Mehringer and FDX Advisors, Inc.

“Environmental Law” means any Applicable Law relating to or addressing the
protection or restoration of the environment or natural resources, or the
protection of human health from exposure to Hazardous Materials, including
CERCLA and similar state and local laws.

“Equity Earnout” means the aggregate amounts payable, if any, by the Company or
any Company Subsidiary pursuant to each of Section 1.6 of the Earn-Out Purchase
Agreement relating to the GlobalBridge business and of Section 1.7 of the
Earn-Out Purchase Agreement relating to the Access Partners business.

“Equity Incentive Plan” means the Company’s Amended and Restated 2008 Stock
Incentive Plan.

 

7



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any corporation or trade or business (whether or not
incorporated) which is treated with the Company or any Company Subsidiary as a
“single employer” within the meaning of Section 414 of the Code.

“Escrow Agent” means Wells Fargo & Company.

“Escrow Agreement” means the agreement among Buyer, the Company, the Holders’
Representative and the Escrow Agent in substantially the form of Exhibit A
hereto, with such customary changes as may be reasonably requested by the Escrow
Agent so long as such changes are consistent with this Agreement.

“Exchange Agent” means Wells Fargo & Company.

“Final Indemnity Escrow Release Date” means the date that is eighteen months
after the Closing Date.

“Full Dilution Number” means the sum of (i) the total number of Common Shares
(minus the total number of Rollover Shares) outstanding immediately prior to the
Effective Time, (ii) the total number of Common Shares issuable upon full
conversion of all of the outstanding Preferred Shares immediately prior to the
Effective Time, (iii) the total number of Common Shares that would be issuable
upon conversion of the Shares that would be issued if the Directly Exercisable
Warrants were exercised for Shares immediately prior to the Effective Time and
(iv) the total number of Common Shares issuable upon exercise of the Options
outstanding immediately prior to the Effective Time.

“Fundamental Warranty” means any Company Fundamental Warranty or Buyer
Fundamental Warranty.

“GAAP” means generally accepted accounting principles in the United States.

“Government Official” means (i) any executive, official, employee or agent of a
Governmental Authority, (ii) any director, officer, employee or agent of a
wholly or partially government-owned or -controlled company or business,
(iii) any political party or official thereof, or candidate for political
office, or (iv) any executive, official, employee or agent of a public
international organization (e.g., the International Monetary Fund or the World
Bank).

“Governmental Authority” means any transnational, foreign or domestic, federal,
state, or local, governmental authority, commission, department, court, agency
or official, including any political subdivision thereof.

“Hazardous Material” means any chemical, waste or substance that has been
defined, regulated or listed by any Governmental Authority as “radioactive,”
“toxic,” “hazardous” or a “pollutant” or “contaminant” pursuant to applicable
Environmental Laws, including petroleum, petroleum constituents, asbestos in any
form, and polychlorinated biphenyls.

 

8



--------------------------------------------------------------------------------

“Holder Fundamental Warranty” means any representation or warranty made in
Section 10 of any Letter of Transmittal.

“Holders” means the Stockholders, the Directly Exercisable Warrant Holders and
the Option Holders, in each case immediately prior to the Effective Time. For
the avoidance of doubt, a Rollover Participant shall not be considered a Holder
with respect to any Rollover Shares contributed to Buyer pursuant to the
Contribution Agreement.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

“Indemnifiable Taxes” means any and all (i) Taxes that are attributable to any
Pre-Closing Tax Periods (as determined under the principles set forth in
Section 9.02(e)) and (ii) Transfer Taxes for which the Holders are responsible
in accordance with Section 6.02.

“Indemnity Percentage” means, in respect of any Holder, the proportion that
(i) the aggregate Per-Share Merger Consideration, Directly Exercisable Warrant
Consideration and Option Consideration payable to such Holder bears to (ii) the
Aggregate Purchase Price; provided that, for purposes of calculating the
Indemnity Percentage of any Holder, the numerator shall exclude the aggregate
Merger Preference payable to such Holder in respect of such Holder’s Preferred
Shares and/or Directly Exercisable Warrants exercisable for Preferred Shares, as
applicable, and the denominator shall exclude the aggregate Merger Preference
payable to all Holders in respect of the Preferred Shares and/or Directly
Exercisable Warrants exercisable for Preferred Shares, as applicable. 

“Interim Indemnity Escrow Release Date” means the date that is twelve months
after the Closing Date.

“Intellectual Property Right” means any trademark, service mark, trade name,
patent, trade secret, copyright, copyrightable work of authorship, know-how,
computer software, proprietary database (including any registrations,
extensions, reexaminations, counterparts or applications for registration of any
of the foregoing) or any other similar type of proprietary intellectual property
right in any jurisdiction in the world.

“Investment Advisers Act” means the United States Investment Advisers Act of
1940.

“Investment Advisory Client” means any investment advisory client for purposes
of the Investment Advisers Act.

“Investment Advisory Contracts” means any contracts pursuant to which the
Adviser provides investment advisory services as an “investment adviser” within
the meaning of the Investment Advisers Act.

 

9



--------------------------------------------------------------------------------

“Investor Rights Agreement” means the amended and restated investor rights
agreement relating to the Company dated as of December 16, 2010.

“IRS” means the Internal Revenue Service.

“Key Employees” means Joseph Mrak, Mark Herman, Mark Davis and Aaron Schumm.

“knowledge of the Company”, “the Company’s knowledge” or any other similar
knowledge qualification in this Agreement means to the actual knowledge of
Joseph Mrak, John Carey, Mark Herman, Mark Davis, Aaron Schumm, Shari Hensrud,
Robert Mehringer and, solely for purposes of Section 3.19, Jonathan Ferrara, as
well as the knowledge such individuals would reasonably be expected to have
after conducting a reasonable investigation.

“Letter of Transmittal” means the letter of transmittal in the form attached as
Exhibit B hereto.

“Lien” means, with respect to any property or asset, any mortgage, lien,
license, pledge, charge, security interest or encumbrance in respect of such
property or asset.

“Merger Preference” means the A-1 Merger Preference, A-2 Merger Preference or B
Merger Preference, as applicable.

“Material Adverse Effect” means any event, change, circumstance, effect or state
of facts that has had or would reasonably be expected to have a material adverse
effect on the business, assets, financial condition or results of operations of
the Company and the Company Subsidiaries, taken as a whole, except any such
effect resulting from or arising in connection with (i) this Agreement or the
transactions contemplated hereby or any announcement hereof or thereof, or any
facts or circumstances relating to Buyer, including the impact of any of the
foregoing on the relationships, contractual or otherwise, of the Company with
third parties, (ii) changes or conditions generally affecting any industry in
which the Company or any Company Subsidiary operates, (iii) changes in economic
(including financial, banking and/or securities markets), regulatory,
legislative, or political conditions generally, (iv) changes in political or
social conditions generally, including acts of war, sabotage or terrorism, or
military actions, or any escalation or worsening thereof, (v) changes in
accounting requirements or principles under GAAP, (vi) changes in Applicable Law
or the interpretation or enforcement thereof, (vii) earthquakes, floods,
hurricanes, tornadoes, natural disasters or other “acts of God” or (viii) any
failure by the Company or any Company Subsidiaries to meet any internal or
published projections, forecasts, estimates or predictions in respect of
revenues, earnings or any other financial or operating metrics for any period
(but, for the avoidance of doubt, not the underlying cause of such failure);
provided, however, that in the case of the foregoing clauses (ii), (iii), (iv),
(v), (vi) and (vii), if such effect disproportionately affects the Company and
its Subsidiaries as compared to other Persons or businesses that operate in the
industry in which the Company and its Subsidiaries operate, then the
disproportionate aspect of such effect may be taken into account in determining
whether a Material Adverse Effect has occurred or will occur.

 

10



--------------------------------------------------------------------------------

“New Equity Incentive Plan” means the equity incentive plan to be adopted by the
Buyer at the Closing in the form of Exhibit F hereto and attached as an exhibit
to the Contribution Agreement.

“Notional Rollover Share Merger Consideration” means (i) an amount equal to the
Common Per-Share Merger Consideration calculated assuming that no Rollover
Shares are outstanding immediately prior to the Effective Time multiplied by
(ii) the number of Rollover Shares outstanding immediately prior to the
Effective Time.

“Option Closing Payment” means, in respect of any Option, an amount in cash
equal to the difference of (i) the product of (A) the Common Per-Share Closing
Payment multiplied by (B) the total number of Common Shares issuable upon
exercise of such Option immediately prior to the Effective Time minus (ii) the
total exercise price for exercise of such Option in full.

“Option Consideration” means, in respect of each Option, an amount in cash,
without interest, equal to the product of (i) the excess of the Common Per-Share
Merger Consideration over the exercise price of such Option multiplied by
(ii) the number of Common Shares relating to such Option.

“Option Holder” means each holder of unexercised Options as of the Effective
Time.

“Option Rollover Amount” means the aggregate amount of the Option Consideration
being contributed to Buyer immediately prior to the Effective Time by the
Rollover Participants pursuant to the Contribution Agreement.

“Options” means options to purchase Shares granted under the Company’s Equity
Incentive Plan that are issued and outstanding immediately prior to the
Effective Time, whether vested or not.

“Permitted Liens” means (i) all defects, exceptions, restrictions, easements,
rights of way, covenants, conditions, exclusions, encumbrances and other similar
matters (x) that are matters of record or may be shown or disclosed by an
inspection, survey or title report or other similar report or (y) disclosed in
policies of title insurance delivered or made available to Buyer prior to the
date hereof; (ii) Liens for taxes, assessments and similar charges that are not
yet due or are being contested in good faith by appropriate proceedings;
(iii) mechanic’s, materialman’s, carrier’s, repairer’s and other similar Liens
arising or incurred in the ordinary course of business or that are not yet due
and payable or are being contested in good faith by appropriate proceedings;
(iv) zoning, building codes, entitlement and other land use and environmental
regulations by any Governmental Authority, none of which materially and
adversely impact the current use or operation of the affected property; (v) such
other imperfections in title, possession, charges, easements, encroachments,
rights of way, restrictions, covenants, conditions,

 

11



--------------------------------------------------------------------------------

defects, exceptions and encumbrances that do not materially and adversely impact
the value or current use or operation of the affected property; (vi) purchase
money liens and liens securing rental payments under capital lease arrangements;
(vii) Liens arising under worker’s compensation, unemployment insurance, social
security, retirement and similar legislation; (viii) the Liens specifically
disclosed on Section 1.01(a) of the Company Disclosure Schedule under the
heading “Permitted Liens” and (ix) other Liens that do not materially and
adversely impact the value or current use or operation of the affected property.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.

“Per Share Closing Payment” means, the Common Per-Share Closing Payment, the
Series A-1 Per Share Closing Payment, the Series A-2 Per Share Closing Payment
or the Series B Per Share Closing Payment, as applicable.

“Per Share Merger Consideration” means, the Common Per-Share Merger
Consideration, the Series A-1 Per Share Merger Consideration, the Series A-2 Per
Share Merger Consideration or the Series B Per Share Merger Consideration, as
applicable.

“Preferred Stock” means the Series A-1 Preferred Shares, Series A-2 Preferred
Shares and Series B Preferred Shares of the Company, and “Preferred Shares”
means shares of Preferred Stock.

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date, and, with respect to a Straddle Period, the portion of such Tax period
ending on the Closing Date.

“Release” means any actual or threatened release, spill, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, dumping,
disposing, deposit, dispersal, leaching or migration into or through the
environment or within any building, structure, facility or fixture.

“Remaining Possible Consideration” means (i) in respect of any Share, the
excess, if any of the applicable Per Share Merger Consideration over the
applicable Per Share Closing Payment, (ii) in respect of any Option, the excess,
if any, of the applicable Option Consideration over the applicable Option
Closing Payment and (iii) in respect of any Directly Exercisable Warrant, the
excess if any of the Directly Exercisable Warrant Consideration over the
Directly Exercisable Warrant Closing Payment.

“Rollover Participant” means each Key Employee and each other Person who enters
into a joinder to the Contribution Agreement prior to the Closing pursuant to
Section 5.05(a) (as specified on the Rollover Participant Schedule).

 

12



--------------------------------------------------------------------------------

“Rollover Participant Schedule” means the schedule, substantially in the form
attached hereto as Exhibit I, to be delivered by the Buyer in accordance with
Section 5.05(b).

“Rollover Shares” means those of the Common Shares held by the Rollover
Participants that are being contributed to Buyer immediately prior to the
Effective Time pursuant to the Contribution Agreement (as specified in the
Rollover Participants Schedule).

“SEC” means the United States Securities and Exchange Commission.

“Series A Preferred Shares” means the Series A-1 Preferred Shares and Series A-2
Preferred Shares.

“Series A-1 Preferred Shares” means the preferred stock, par value $0.001 per
share, of the Company designated Series A-1 Convertible Preferred Stock.

“Series A-1 Per Share Closing Payment” means in respect of any Series A-1
Preferred Share, (i) the A-1 Merger Preference, plus (ii) the product of (A) the
Common Per-Share Closing Payment multiplied by (B) the number of shares of
Common Stock (which may be fractional) into which such Series A-1 Preferred
Share is convertible immediately prior to the Effective Time pursuant to the
terms of the Certificate of Incorporation.

“Series A-1 Per-Share Merger Consideration” means, in respect of any Series A-1
Preferred Share, (i) the A-1 Merger Preference, plus (ii) the product of (A) the
Common Per-Share Merger Consideration multiplied by (B) the number of shares of
Common Stock (which may be fractional) into which such Series A-1 Preferred
Share is convertible immediately prior to the Effective Time pursuant to the
terms of the Certificate of Incorporation.

“Series A-2 Preferred Shares” means the preferred stock, par value $0.001 per
share, of the Company designated Series A-2 Convertible Preferred Stock.

“Series A-2 Per-Share Closing Payment” means, in respect of any Series A-2
Preferred Share, (i) the A-2 Merger Preference, plus (ii) the product of (A) the
Common Per-Share Closing Payment multiplied by (B) the number of shares of
Common Stock (which may be fractional) into which such Series A-2 Preferred
Share is convertible immediately prior to the Effective Time pursuant to the
terms of the Certificate of Incorporation.

“Series A-2 Per-Share Merger Consideration” means, in respect of any Series A-2
Preferred Share, (i) the A-2 Merger Preference, plus (ii) the product of (A) the
Common Per-Share Merger Consideration multiplied by (B) the number of shares of
Common Stock (which may be fractional) into which such Series A-2 Preferred
Share is convertible immediately prior to the Effective Time pursuant to the
terms of the Certificate of Incorporation.

 

13



--------------------------------------------------------------------------------

“Series B Preferred Shares” means the preferred stock, par value $0.001 per
share, of the Company designated Series B Participating Convertible Preferred
Stock.

“Series B Per-Share Closing Payment” means, in respect of any Series B Preferred
Share, (i) the B Merger Preference, plus (ii) the product of (A) the Common
Per-Share Closing Payment multiplied by (B) the number of shares of Common Stock
(which may be fractional) into which such Series B Preferred Share is
convertible immediately prior to the Effective Time pursuant to the terms of the
Certificate of Incorporation

“Series B Per-Share Merger Consideration” means, in respect of any Series B
Preferred Share, (i) the B Merger Preference, plus (ii) the product of (A) the
Common Per-Share Merger Consideration multiplied by (B) the number of shares of
Common Stock (which may be fractional) into which such Series B Preferred Share
is convertible immediately prior to the Effective Time pursuant to the terms of
the Certificate of Incorporation.

“Series A-1 Warrants” means warrants to purchase Series A-1 Preferred Shares
that are issued, unexercised and outstanding immediately prior to the Effective
Time.

“Series A-2 Warrants” means warrants to purchase Series A-2 Preferred Shares
that are issued, unexercised and outstanding immediately prior to the Effective
Time.

“Series B Warrants” means warrants to purchase Series B Preferred Shares that
are issued, unexercised and outstanding immediately prior to the Effective Time.

“Shares” means the Common Shares and Preferred Shares.

“Stockholder Claim” means any claim, cause of action, suit, demand, liability,
controversy, costs, expenses, fees and/or damages of any kind (including any and
all claims alleging violations of federal or state securities laws, common-law
fraud or deceit, breach of fiduciary duty, negligence or otherwise), brought by
any holder or former holder of any equity interest in the Company (in their
capacities as such), including, any representative or heir, arising out of or
related to such equity holder’s ownership or former ownership of such equity
interest in the Company, including claims for appraisal rights, whether
directly, derivatively, representatively or in any other capacity, against the
Company or the Surviving Corporation, as the case may be, or any of their
respective Subsidiaries or Affiliates (including any and all of its and their
respective past, present and/or future Affiliates, directors, officers,
shareholders, members, partners, employees, fiduciaries, advisors, and agents,
and each of their respective successors and assigns), in any way based upon,
arising from, relating to or involving, directly or indirectly, this Agreement,
the Merger or any other agreement or transaction contemplated hereby or thereby.

“Stockholders” means the holders of Common Stock or Preferred Stock at the
Effective Time.

 

14



--------------------------------------------------------------------------------

“Stockholders Agreement” means the amended and restated stockholders agreement
relating to the Company dated as of December 16, 2010.

“Stockholder Rights Agreement” means the agreement to be entered into on the
date hereof among Buyer, Guarantor and the Key Employees in substantially the
form of Exhibit J hereto.

“Stockholders’ Approval” means the affirmative vote or written consent of, among
other things, each of the following:

(i) the holders of Shares representing a majority of the Common Stock (on an
as-converted basis in the case of Preferred Shares), voting as a single class,
approving and adopting this Agreement and acknowledging that the Merger is an
“Approved Sale” for the purposes of the Stockholders Agreement;

(ii) the holders of at least 65% of the shares of the Series B Preferred Stock
and Series A Preferred Stock outstanding immediately prior to the Effective
Time, voting as a single class, approving the Merger pursuant to Section 6(a) of
the Certificate of Incorporation;

(iii) the holders of at least a majority of the outstanding Series B Preferred
Shares and at least a majority of the outstanding Series A Preferred Shares,
each voting separately as a class, electing to treat the Merger as a Liquidation
Event; and

(iv) the holders of at least a majority of the outstanding Series B Preferred
Shares and at least 67% of the outstanding Series A Preferred Shares, each
voting separately as a class, approving the Merger and acknowledging that it is
an “Approved Sale” for the purposes of the Stockholders Agreement.

“Straddle Period” means a Tax period that begins on or before the Closing Date
and ends thereafter.

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are
directly or indirectly owned by such Person.

“SVB Indebtedness” means any and all indebtedness and other obligations pursuant
to the SVB Loan Agreement of a nature that would constitute Closing Indebtedness
hereunder.

“SVB Loan Agreement” means that certain Second Amended and Restated Loan and
Security Agreement dated as of October 24, 2013 (as amended by the First Loan
Modification Agreement dated March 31, 2014) by and among Silicon Valley Bank,
the Company, Adviser and M3FN, LLC.

 

15



--------------------------------------------------------------------------------

“SVB Payoff Amount” means the amount required to fully repay, satisfy, release,
and discharge all current and future obligations of the Company and its
Subsidiaries in respect of the SVB Indebtedness and all current and future
claims relating to the SVB Indebtedness, as set forth in the SVB Payoff Letter.

“SVB Payoff Letter” means an executed payoff letter from Silicon Valley Bank,
acting in its capacity as the Bank pursuant to the SVB Loan Agreement, (i) in a
customary form, (ii) that sets forth the amount required to discharge in full
the SVB Indebtedness as of an estimated closing date for the transactions
contemplated by this Agreement, plus a per diem amount for any days that the
Effective Time occurs after such estimated closing date, together with wire
transfer instructions, (iii) evidencing that the payment of such amount would
result in the full repayment, satisfaction, release, and discharge of all
current and future obligations of the Company and its Subsidiaries in respect of
the SVB Indebtedness and of all current and future claims relating to the SVB
Indebtedness and (iv) contemplating the delivery of UCC-3 termination statements
and mortgage releases, as necessary, in forms reasonably acceptable to Buyer.

“Target Working Capital” means -$4,835,000.

“Tax” means any federal, state, local, or foreign tax, or other similar
assessment, including income, gross receipts, license, payroll, employment,
excise, severance, stamp, occupation, premium, windfall profits, environmental,
customs duties, capital stock, franchise, profits, withholding, social security,
unemployment, disability, property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated or other tax
of any kind whatsoever, imposed by any Taxing Authority, and including any
interest, penalty or addition thereto.

“Tax Return” means any return, declaration, report, claim for refund or
information return or statement of Taxes, including any schedule or attachment
thereto, and including any amendment thereof, required to be filed with any
Taxing Authority.

“Taxing Authority” means any Governmental Authority responsible for the
imposition or collection of any Tax.

“Total Projected Net Revenue” means the aggregate amount of projected revenue
for the calendar year ending December 31, 2014 from all Investment Advisory
Clients (other than Comerica Incorporated) under Investment Advisory Contracts
less amounts due to third-party managers as set forth on Exhibit H. For the sake
of clarity, (i) the calculation of Total Projected Net Revenue shall exclude any
increase or decrease in assets under management resulting from market
appreciation or depreciation or currency fluctuations from and after the date
hereof and (ii) for the purpose of determining the satisfaction of the condition
set forth in Section 8.02(f), the amount of revenue with respect to each
Investment Advisory Contract shall be deemed to be the amount of revenue set
forth on Exhibit H irrespective of the actual revenue attributable to such
Investment Advisory Contract at such time.

 

16



--------------------------------------------------------------------------------

“Transaction Documents” means this Agreement, the Escrow Agreement, the
Confidentiality Agreement, the Written Consent, each Letter of Transmittal, the
Contribution Agreement, the Stockholder Rights Agreement, the New Equity
Incentive Plan and each Employment Agreement.

“Warrant” means each of the Series A-1 Warrants, Series A-2 Warrants, Series B
Warrants and Common Warrants.

“Warrant Holder” means each holder of any unexercised Warrant as of the
Effective Time.

“Written Consent” means the written consent, waiver of notice and undertaking to
exercise or convert Warrants substantially in the form of Exhibit C hereto.

(b) Each of the following terms is defined in the Section set forth opposite
such term:

 

Term    Section 1940 Act    3.13(g) Affirmative Consent Contract    5.13(b)
Agreement    Preamble Anti-Money Laundering Laws    3.14(g) Balance Sheet   
3.07 Balance Sheet Date    3.07 Buyer    Preamble Buyer Indemnified Persons   
9.02(a) Cap    9.02(b) Certificate of Merger    2.03(b) Charges    9.10(c)
Closing    2.03(a) Closing Statement    2.13 Company    Preamble Company Board
   Recitals Company Securities    3.05(c) Company Subsidiary Securities   
3.06(b) Compensation Committee    2.09 Consent Notice    5.13(a) Continuing
Employees    7.01(a) Contribution Agreement    Recitals Current Representation
   11.12(a) D&O Insurance    5.11(c) Damages    9.02(a) De Minimis Amount   
9.02(b) Deductible    9.02(b) Designated Person    11.12(a) DGCL    2.01(a)
Direct Claim    9.05 Effective Time    2.03(b) Email    11.01

 

17



--------------------------------------------------------------------------------

Employee Plans    3.15(a) Employment Agreements    Recitals Environmental
Matters    3.21 Environmental Permits    3.21 Escrow Account    2.06(a) Escrow
Amount    2.06(a) Escrow Property    9.10(c) Estimated Aggregate Purchase Price
   2.13 Estimated Option Consideration    2.13 Estimated Per Share Merger
Consideration    2.13 Estimated Warrant Consideration    2.13 Final Aggregate
Purchase Price    2.14(f) Financial Statements    3.07 Guaranteed Obligation   
12.02 Guarantor    Preamble Holder Indemnified Persons    9.03 Holder
Pre-Closing Transaction Related Communications    11.12(b) Holder Privileged
Materials    11.12(b) Holders’ Representative    Preamble Holders’
Representative Expense Fund Account    2.06(a) Holders’ Representative Expense
Fund Amount    2.06(a) Holders’ Representative Expense Fund Property    2.06(e)
Income    2.06(e) Indemnified Party    9.04(a) Indemnifying Party    9.04(a)
Indemnity Escrow Account    2.06(a) Indemnity Escrow Amount    2.06(a) Key
Customers    3.23 Material Contract    3.10(a) Merger    2.01(a) Merger Sub   
Preamble Negative Consent Notice    5.13(b) Open Source Software    3.19(g)
Options Escrow Percentage    2.06(f) Organizational Documents    5.14 Outside
Date    10.01(a) Owned Proprietary Software    3.19(g) Paying Agent Agreement   
2.07(a) Permits    3.12 Post-Closing Representation    11.12(a) Post-Closing
Statement    2.14(a) Pre-Closing Tax Returns    6.01(a)

 

18



--------------------------------------------------------------------------------

Prior Company Counsel    11.12(a) Proposal    5.06 Purchase Price Adjustment
Escrow Account    2.06(a) Purchase Price Adjustment Escrow Amount    2.06(a)
Ratification Documents    5.14 Released Parties    11.15 Releasing Parties   
11.15 Representatives    5.03(a) Shares and Warrants Escrow Percentage   
2.06(f) Stock Certificates    2.07(a) Surviving Corporation    2.01(a)
Third-Party Claim    9.04(a) Transfer Taxes    6.02 Warrant Notice    5.12

Section 1.02. Other Definitional and Interpretative Provisions

The words “hereof”, “herein” and “hereunder” and words of like import used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The captions herein are included for
convenience of reference only and shall be ignored in the construction or
interpretation hereof. References to Articles, Sections, Exhibits and Schedules
are to Articles, Sections, Exhibits and Schedules of this Agreement unless
otherwise specified. All Exhibits and Schedules annexed hereto or referred to
herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein. Any capitalized terms used in any Exhibit or Schedule but
not otherwise defined therein shall have the meaning as defined in this
Agreement. Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import. “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any agreement or
contract are to such agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof; provided that
with respect to any agreement or contract listed on any disclosure schedule
hereto, all such amendments, modifications or supplements must also be
referenced in the appropriate disclosure schedule. References to any statute
include any rules and regulations promulgated thereunder, and references to any
statute, rule or regulation are to such statute, rule or regulation as amended,
modified or supplemented from time to time in accordance with Applicable Law.
References to any Person include the successors and permitted assigns of that
Person. References from or through any date mean, unless otherwise specified,
from and including or through and including, respectively. The word “party” is
to be deemed to refer to a party hereto and references to “$” are to U.S.
Dollars.

 

19



--------------------------------------------------------------------------------

ARTICLE 2

The Merger

Section 2.01. The Merger

(a) Upon the terms and subject to the conditions hereof and in accordance with
the General Corporation Law of the State of Delaware (the “DGCL”), at the
Effective Time, Merger Sub shall be merged (the “Merger”) with and into the
Company, whereupon the separate existence of Merger Sub shall cease, and the
Company shall be the surviving corporation (the “Surviving Corporation”).

(b) From and after the Effective Time, the Surviving Corporation shall possess
all the rights, powers, privileges and franchises and be subject to all of the
obligations, liabilities, restrictions and disabilities of the Company and
Merger Sub, all as provided under the DGCL.

Section 2.02. Pre-Closing Actions.

Without prejudice to the other undertakings and agreements of the parties
contained elsewhere in this Agreement to be performed from time to time, in
preparation for the Closing, the Company shall:

(i) at least 3 Business Days prior to Closing, deliver to Buyer the Closing
Statement in accordance with Section 2.13 and wire instructions for all payments
to be made by Buyer at Closing;

(ii) at least 3 Business Days prior to Closing, Deliver to Buyer the SVB Payoff
Letter; and

(iii) within 10 Business Days following the date hereof, send to each
Stockholder and Holder of Directly Exercisable Warrants the Letter of
Transmittal for use in exchanging its Shares and Directly Exercisable Warrants
for the Per Share Merger Consideration.

Section 2.03. Closing; Effective Time

(a) Subject to the provisions of Article 8, the closing of the Merger (the
“Closing”) shall take place (i) at the offices of Davis Polk & Wardwell LLP, 450
Lexington Avenue, New York, New York 10017, as soon as practicable, but in no
event later than (A) 10:00 a.m. New York City time two Business Days after each
of the conditions set forth in Article 8 (other than those conditions set forth
in Article 8 that by their nature are to be satisfied at the Closing, but
subject to the satisfaction or, to the extent permissible, waiver of such
conditions at the Closing by the party or parties entitled to the benefit
thereof) is satisfied or, to the extent permissible, waived by the party
entitled to the benefit thereof, or, (B) if such date is within 5 days of the
end of the month, the last Business Day of that month or (ii) at such other time
and place as Buyer and the Company may mutually agree. If the Closing Date
determined pursuant to this Section 2.03(a) is not the beginning or end of a
month, the parties will consider in good faith whether a month-end or
month-beginning Closing is more appropriate.

 

20



--------------------------------------------------------------------------------

(b) At the Closing:

(i) The Company, Holders’ Representative, Buyer and Escrow Agent shall execute
and deliver the Escrow Agreement.

(ii) The Company shall:

(A) deliver to Buyer the certificates required by Section 8.02(e);

(B) deliver to Buyer a long form good standing of the Company and a copy of the
corporate authorizations of the Company relating to the Merger and the Written
Consent;

(C) deliver to Buyer the Tax certificate and IRS notice set out in Section
6.01(e);

(D) deliver to Buyer the resignations, effective as of the Closing, of all
directors of the Company other than Joseph Mrak; and

(E) make arrangements, in customary form, for delivery of all Lien releases and
terminations in connection with the SVB Indebtedness as soon as practicable
following the Closing.

(iii) Buyer shall:

(A) deliver to the Company a long form good standing of the Buyer and Merger
Sub, and a copy of the corporate authorizations of the Buyer and Merger Sub
relating to the Merger, and a certificate signed by an officer of Buyer that the
conditions set forth in Section 8.03(a) and Section 8.03(b) have been complied
with;

(B) pay, or cause to be paid, the Escrow Amount to the Escrow Agent in
accordance with Section 2.06(a); and

(C) pay, or cause to be paid, to the Exchange Agent pursuant to the written wire
instructions provided by the Company at least three Business Days prior to
Closing, the aggregate Per Share Closing Payment and the aggregate Directly
Exercisable Warrant Closing Payment, in each case based on the amounts set forth
in the Closing Statement;

(D) pay, or cause to be paid, to the Company pursuant to the written wire
instructions provided by the Company at least three Business Days prior to
Closing, an amount equal to (1) the aggregate Option Closing Payment, based on
the amounts set forth in the Closing Statement, minus (2) the Option Rollover
Amount; and

 

21



--------------------------------------------------------------------------------

(E) pay, or cause to be paid, to Silicon Valley Bank the SVB Payoff Amount.

(iv) Merger Sub and the Company shall file a certificate of merger (the
“Certificate of Merger”) executed in accordance with the relevant provisions of
the DGCL and make all other filings, recordings or publications required by
Applicable Law in connection with the Merger. The Merger shall become effective
at such time as the Certificate of Merger is duly filed with the Secretary of
State of the State of Delaware, or at such other time as Buyer and the Company
shall agree and specify in the Certificate of Merger (the time the Merger
becomes effective being the “Effective Time”)

(c) From and after the Effective Time, the Surviving Corporation shall possess
all the rights, powers, privileges and franchises and be subject to all of the
obligations, liabilities, restrictions and disabilities of the Company and
Merger Sub, all as provided under Delaware Law.

Section 2.04. Certificate of Incorporation; Bylaws; Directors and Officers

(a) Effective immediately following the Merger, the certificate of incorporation
of Merger Sub in effect immediately prior to the Effective Time shall be the
certificate of incorporation of the Surviving Corporation until amended in
accordance with Applicable Law, provided that such certificate of incorporation
shall reflect, as of the Effective Time, “Folio Dynamics Inc.” as the name of
the Surviving Corporation.

(b) Effective immediately following the Merger, the bylaws of Merger Sub in
effect immediately prior to the Effective Time shall be the bylaws of the
Surviving Corporation until amended in accordance with Applicable Law.

(c) The directors of Merger Sub and the officers of the Company immediately
prior to the Effective Time shall be, from and after the Effective Time, the
directors and officers, respectively, of the Surviving Corporation, until their
respective successors are duly elected or appointed or their earlier death,
resignation or removal.

Section 2.05. Effect on Capital Stock

As a result of the Merger, at the Effective Time:

(a) except as otherwise provided in Section 2.05, Section 2.06, Section 2.07,
Section 2.08, Section 2.09 or Section 2.14, each Share outstanding immediately
prior to the Effective Time shall, without any action on the part of the holder
thereof, be cancelled and shall automatically be converted into the right to
receive, subject to Sections 2.06 and 2.14, an amount in cash equal to the
applicable Per Share Merger Consideration;

 

22



--------------------------------------------------------------------------------

(b) each Share owned by the Company, any Company Subsidiary, Buyer or Merger Sub
immediately prior to the Effective Time shall be cancelled and retired and shall
cease to exist without payment of any consideration with respect thereto;

(c) Each Rollover Share contributed to Buyer pursuant to the Contribution
Agreement shall be cancelled and retired immediately following such contribution
and prior to the Effective Time, without payment of any consideration with
respect thereto; and

(d) each share of capital stock of Merger Sub outstanding immediately prior to
the Effective Time shall be converted into and become one share of common stock
of the Surviving Corporation with the same rights, powers and privileges as the
shares so converted.

Section 2.06. Escrow Account

(a) At the Effective Time, Buyer shall cause (i) $500,000 in cash (the “Purchase
Price Adjustment Escrow Amount”) to be delivered to the Escrow Agent on behalf
of the Holders for deposit into a separate account (the “Purchase Price
Adjustment Escrow Account”), (ii) $20,000,000 (the “Indemnity Escrow Amount”) to
be delivered to the Escrow Agent on behalf of the Holders for deposit into a
separate account (the “Indemnity Escrow Account”) and (iii) $250,000 (the
“Holders’ Representative Expense Fund Amount”, and together with the Purchase
Price Adjustment Escrow Amount and the Indemnity Escrow Amount, the “Escrow
Amount”) to be delivered to the Escrow Agent on behalf of the Holders for
deposit into a separate account (the “Holders’ Representative Expense Fund
Account”, and together with the Purchase Price Adjustment Escrow Account and the
Indemnity Escrow Account, the “Escrow Account”), in accordance with the terms of
the Escrow Agreement. The Purchase Price Adjustment Escrow Amount, the Indemnity
Escrow Amount and the Holders’ Representative Expense Fund Amount deposited with
the Escrow Agent shall be applied by the Escrow Agent in accordance with the
terms of the Escrow Agreement to pay amounts owing or payable, with respect to
the Purchase Price Adjustment Escrow Account, pursuant to Section 2.14, and with
respect to the Indemnity Escrow Account and the Holders’ Representative Expense
Fund Account, pursuant to Article 9, with any remaining funds to be distributed
to the Holders in accordance with Section 2.06(d), Section 2.06(e) and Section
2.14.

(b) The parties acknowledge and agree that the Escrow Amount shall be deducted
from the cash payable in respect of Shares pursuant to Section 2.05(a), the cash
payable in respect of Options pursuant to Sections 2.09 and the cash payable in
respect of the Directly Exercisable Warrants pursuant to Section 2.07(f), so
that each Holder will initially receive, for each Share, Option or Directly
Exercisable Warrant held by it, only the Per Share Closing Payment, Per Option
Closing Payment or Per Directly Exercisable Warrant Closing Payment, as
applicable.

 

23



--------------------------------------------------------------------------------

(c) The remaining funds, if any, in the Purchase Price Adjustment Escrow Amount
following the determination of the Final Aggregate Purchase Price and the making
of any payments from the Purchase Price Adjustment Escrow Amount to Buyer
required pursuant to Section 2.14(e) and/or to the Accounting Referee required
pursuant to Section 2.14(c), as applicable, shall be released from the Purchase
Price Escrow Account for distribution to the Holders in accordance with Section
2.14.

(d) On the Interim Indemnity Escrow Release Date (or, if such day is not a
Business Day, the next Business Day thereafter), an amount equal to (x) fifty
percent (50%) of the funds deposited in the Indemnity Escrow Account on the
Closing Date less (y) the aggregate amount of all Claims paid from the Indemnity
Escrow Account as of the Interim Indemnity Escrow Release Date less (z) the
aggregate amount of any outstanding and unpaid Claims made against the Indemnity
Escrow Account as of the Interim Indemnity Escrow Release Date, shall be
released from the Indemnity Escrow Account for distribution to the Holders in
accordance with the terms of the Escrow Agreement. On the Final Indemnity Escrow
Release Date (or, if such day is not a Business Day, the next Business Day
thereafter), an amount equal to (x) the remaining funds in the Indemnity Escrow
Account at such time less (y) the aggregate amount of any outstanding and unpaid
Claims made in accordance with Article 9 against the Indemnity Escrow Account as
of the Final Indemnity Escrow Release Date, shall be released from the Indemnity
Escrow Account for distribution to the Holders in accordance with the terms of
the Escrow Agreement. Thereafter, if at any time funds remaining in the
Indemnity Escrow Account are no longer subject to any Claims, such funds shall
be released from the Indemnity Escrow Account for distribution to the Holders in
accordance with the terms of the Escrow Agreement. The Escrow Agent shall hold
the Indemnity Escrow Amount and all interest and other amounts earned thereon in
escrow pursuant to the Escrow Agreement. Distributions of any funds from the
Indemnity Escrow Account shall be governed by the terms and conditions of the
Escrow Agreement.

(e) On the Final Indemnity Escrow Release Date (or, if such day is not a
Business Day, the next Business Day thereafter), the remaining funds in the
Holders’ Representative Expense Fund Account at such time shall be released from
the Holders’ Representative Expense Fund Account for deposit into an account
designated by the Holders’ Representative. Thereafter, based solely on the
Holders’ Representative’s discretion, the Holders’ Representative shall
distribute all or portions of such funds, from time to time, to the Holders in
the proportions contemplated by Section 2.06(f). The Escrow Agent shall hold the
Holders’ Representative Expense Fund Amount and all interest and other amounts
earned thereon in escrow pursuant to the Escrow Agreement. Upon deposit into the
account designated by the Holders’ Representative as prescribed above, the
remaining Holders’ Representative Expense Fund Amount and all interest and other
amounts earned thereon (collectively, “Income”, and together with such remaining
Holders’ Representative Expense Fund Amount, the “Holders’ Representative
Expense Fund Property”) shall be maintained by the Holders’ Representative, and
the Holders’ Representative shall have the right to recover the Charges (as
defined below) from the Holders’ Representative Expense Fund Property. The
Holders shall be responsible for and shall pay and discharge all taxes,
assessments and governmental charges imposed on or with respect to the Holders’
Representative Expense Fund Property. The Holders’ Representative shall be
entitled to deduct and withhold from any funds or other assets

 

24



--------------------------------------------------------------------------------

otherwise payable out of the Holders’ Representative Expense Fund Property to
any Holder pursuant to this Agreement such amounts as the Holders’
Representative is required to deduct and withhold under any provision of
federal, state, local or foreign tax law. If the Holders’ Representative so
withholds amounts, such amounts shall be treated for the purposes of this
Agreement as having been paid to the Holders in respect of which the Holders’
Representative made such deductions and withholding.

(f) Any amounts payable to or released to the Holders from the Escrow Account
(other than any release to the Holders’ Representative in its capacity as such)
will be released pro rata to the Holders’ relative Remaining Possible
Consideration. Upon any such release from escrow, the total amount of any such
release payable to the Holders of Shares and Directly Exercisable Warrants (the
“Shares and Warrants Escrow Percentage”) will be delivered to the Exchange Agent
for the benefit of the Holders of Shares and Directly Exercisable Warrants, and
the total amount of any such release payable to Holders of Options (the “Options
Escrow Percentage”) will be delivered to the Company for payment to the Option
Holders.

Section 2.07. Surrender and Payment of Shares and Directly Exercisable Warrants

(a) Each Holder whose Shares have been converted into the right to receive
payment pursuant to Section 2.05 shall be entitled to receive, upon surrender to
the Exchange Agent of (i) certificate(s) representing Shares (the “Stock
Certificates”) (or an affidavit and indemnity as contemplated by Section 2.12)
together with a properly completed Letter of Transmittal or (ii) uncertificated
Shares by delivering to the Exchange Agent a properly completed Letter of
Transmittal, the Per Share Merger Consideration for such Shares (less any
amounts deducted, pursuant to this Article 2, for deposit into the Escrow
Account, which amounts shall be deemed paid to the Holders for purposes of this
Section 2.07 in the manner and at the times set forth in Section 2.06 and
Section 2.14). Until so surrendered, each such Stock Certificate shall represent
after the Effective Time for all purposes only the right to receive such payment
provided in Section 2.05. The Exchange Agent shall provide confirmation of
receipt of each Letter of Transmittal to Buyer in accordance with the terms of
the agreement pursuant to which the Exchange Agent was retained (the “Paying
Agent Agreement”). No Holder may modify the form or substance of a Letter of
Transmittal without the prior written approval of Buyer.

(b) The Exchange Agent shall pay the applicable Per Share Merger Consideration
to the Stockholders in the following manner:

(i) If any Stockholder surrenders its Stock Certificates (or an affidavit and
indemnity as contemplated by Section 2.12), together with a properly completed
Letter of Transmittal, or in the case of uncertificated Shares, a properly
completed Letter of Transmittal, to the Exchange Agent prior to the
determination of the Final Aggregate Purchase Price, then such Stockholder shall
receive in immediately available funds by wire transfer to an account designated
by such Stockholder in respect of each Share represented thereby (A) in
accordance with

 

25



--------------------------------------------------------------------------------

the terms of the Paying Agent Agreement, the applicable Per Share Closing
Payment, (B) any additional payment in respect of such Share in accordance with
Section 2.14 following the determination of the Final Aggregate Purchase Price
and (C) any additional payment in respect of such Share in accordance with
Section 2.06.

(ii) If any Stockholder surrenders its Stock Certificates (or an affidavit and
indemnity as contemplated by Section 2.12) together with a properly completed
Letter of Transmittal, or in the case of uncertificated Shares, a properly
completed Letter of Transmittal, to the Exchange Agent after the determination
of the Final Aggregate Purchase Price, then such Stockholder shall receive in
immediately available funds by wire transfer to an account designated by such
Stockholder in respect of each Share represented thereby payment of an amount
equal to (A) in accordance with the terms of the Paying Agent Agreement, the Per
Share Closing Payment plus any amounts due in respect of that Share in
accordance with Section 2.14 and (B) any additional payment in respect of such
Share in accordance with Section 2.06.

(c) If any portion of the Per Share Merger Consideration is to be paid to a
Person other than the Person in whose name the surrendered Stock Certificate is
registered, it shall be a condition to such payment that the Stock Certificate
so surrendered shall be properly endorsed or otherwise be in proper form for
transfer and that the Person requesting such payment shall pay to the Surviving
Corporation any transfer or other taxes required as a result of such payment to
a Person other than the registered holder of such Stock Certificate or establish
to the satisfaction of the Surviving Corporation that such tax has been paid or
is not payable.

(d) After the Effective Time, there shall be no further registration of
transfers of any Shares. If, after the Effective Time, Stock Certificates are
presented to the Surviving Corporation, they shall be cancelled and exchanged
for the applicable Per Share Merger Consideration upon the applicable Holder’s
compliance with Section 2.07(b). For purposes of such exchange, the cancelled
Common Stock shall be deemed surrendered pursuant to Section 2.07(b) as of the
date presented to the Surviving Corporation.

(e) Each Holder of Directly Exercisable Warrants immediately prior to the
Effective Time shall be entitled to receive, upon surrender to the Exchange
Agent of such Warrant, the Directly Exercisable Warrant Consideration for such
Directly Exercisable Warrant (less any amounts deducted pursuant to this Article
2 for deposit into the Escrow Account), which amounts shall be deemed paid to
the Holders for purposes of this Section 2.07 in the manner and at the times set
forth in Section 2.06 and Section 2.14. Until so surrendered, each such Directly
Exercisable Warrant shall represent after the Effective Time for all purposes
only the right to receive such payment provided herein.

 

26



--------------------------------------------------------------------------------

(f) The Exchange Agent shall pay the applicable Directly Exercisable Warrant
Consideration to the Holders in the following manner:

(i) If any such Holder surrenders its Directly Exercisable Warrant to the
Exchange Agent prior to the determination of the Final Aggregate Purchase Price,
then such Holder shall receive in immediately available funds by wire transfer
to an account designated by such Holder (A) in accordance with the terms of the
Paying Agent Agreement, the applicable Directly Exercisable Warrant Closing
Payment, (B) any additional payment in respect of such Directly Exercisable in
accordance with Section 2.14 following the determination of the Final Aggregate
Purchase Price and (C) any additional payment in respect of such Directly
Exercisable Warrant in accordance with Section 2.06.

(ii) If any such Holder surrenders its Directly Exercisable Warrant to the
Exchange Agent after the determination of the Final Aggregate Purchase Price,
then such Holder shall receive in immediately available funds by wire transfer
to an account designated by such Holder (A) in accordance with the terms of the
Paying Agent Agreement, the applicable Directly Exercisable Warrant Closing
Payment plus any additional payment in respect of such Directly Exercisable in
accordance with Section 2.14 following the determination of the Final Aggregate
Purchase Price and (B) any additional payment in respect of such Directly
Exercisable Warrant in accordance with Section 2.06.

Section 2.08. Appraisal Rights

Notwithstanding Section 2.05, Shares outstanding immediately prior to the
Effective Time and held by a Holder who has not voted in favor of the Merger or
consented thereto in writing and who has demanded appraisal for such Shares in
accordance with the DGCL shall not be converted into the right to receive the
Per Share Merger Consideration, unless such holder fails to perfect, withdraws
or otherwise loses the right to appraisal. If, after the Effective Time, such
Holder fails to perfect, withdraws or otherwise loses the right to appraisal,
such Shares shall be treated as if they had been converted as of the Effective
Time into the right to receive the applicable Per Share Merger Consideration
(less any amounts deducted for deposit into the Escrow Account). The Company
shall give Buyer prompt notice of any demands received by the Company for
appraisal of Shares, and Buyer shall have the right to participate in all
negotiations and proceedings with respect to such demands. Except with the prior
written consent of Buyer, the Company shall not make any payment with respect
to, or offer to settle or settle, any such demands.

Section 2.09. Cancellation and Payment of Options

(a) The compensation committee (the “Compensation Committee”) of the Company
Board shall adopt resolutions and take all actions necessary or advisable
(including providing any required notices) to provide that (i) the Options, to
the extent unvested and unexercisable, shall become fully vested and exercisable
prior to the Effective Time, (ii) each Option Holder shall be given the
opportunity to exercise his or her outstanding Options prior to the Effective
Time on a cashless exercise basis based on the Estimated Per-Share Merger
Consideration for shares of Common Stock, (iii) the provisions of this Section
2.09 shall be effectuated and (iv) the Equity

 

27



--------------------------------------------------------------------------------

Incentive Plan and all other equity incentive plans of the Company shall be
terminated, effective as of the Closing Date. In the event that such Options are
not exercised prior to the Effective Time, such Options shall be cancelled in
exchange for a cash payment in accordance with Section 2.09(b).

(b) At or immediately prior to the Effective Time, each Option then issued and
outstanding (and not forfeited or canceled in accordance with its terms) shall,
without any action on the part of any party hereto or the Option Holder thereof,
be cancelled. In consideration of such cancellation, at Closing, Buyer shall
make available to the Surviving Corporation an amount equal to the aggregate
Option Closing Payment in respect of the outstanding Options less any portion of
such amount payable to Buyer in accordance with the Contribution Agreement on
the Option Holder’s behalf, to the extent set forth on the Rollover Participants
Schedule delivered pursuant to Section 5.05(b), and (a) the Surviving
Corporation shall pay to each Option Holder at the Effective Time the Option
Closing Payment for each Option less any portion of the Option Closing Payment
deemed to be delivered to Buyer in accordance with the Contribution Agreement on
behalf of such Option Holder’s behalf, to the extent set forth on the Rollover
Participants Schedule delivered pursuant to Section 5.05(b) (but treating, for
withholding tax purposes, the Option Closing Payment with respect to each Option
as made without reduction for the portion of such deduction attributable to the
Holders’ Representative Expense Fund Account) and (b) thereafter any subsequent
additional payment in respect of Options shall be made in accordance with
Section 2.06 and Section 2.14 (for avoidance of doubt, without duplication of
any amounts previously paid to such Option Holders in accordance herewith). Each
payment made to Option Holders under this Section 2.09 shall be made on the same
dates, and subject to the same terms, as payments to the other Holders.

Section 2.10. Adjustments

If, during the period between the date of this Agreement and the Effective Time,
any change in the outstanding shares of capital stock of the Company shall occur
by reason of any reclassification, recapitalization, stock split or combination,
exchange or readjustment of capital stock, or stock dividend thereon with a
record date during such period, or any similar event relating to the capital
stock, the applicable Per Share Merger Consideration, Option Consideration and
Warrant Consideration, and any other amounts payable pursuant to this Agreement,
shall be appropriately adjusted.

Section 2.11. Withholding Rights

The Buyer and the Surviving Corporation, as applicable, shall be entitled to
deduct and withhold from the consideration otherwise payable to any Person
pursuant to this Article 2 such amounts as it is required to deduct and withhold
with respect to the making of such payment under any provision of federal,
state, local or foreign tax law. If the Buyer and/or the Surviving Corporation
so withhold amounts, such amounts shall be treated for all purposes of this
Agreement as having been paid to the Stockholder, Warrant Holder or Option
Holder, as applicable, in respect of which the Buyer and the Surviving
Corporation, as applicable, made such deduction and withholding.

 

28



--------------------------------------------------------------------------------

Section 2.12. Lost Certificates

If any Stock Certificate has been lost, stolen or destroyed, upon the making of
an affidavit of that fact by the Person claiming such Stock Certificate to be
lost, stolen or destroyed and the provision of an indemnity against any claim
that may be made against the Surviving Corporation with respect to such Stock
Certificate, the Exchange Agent will pay, in exchange for such lost, stolen or
destroyed Stock Certificate, the applicable Per Share Merger Consideration to be
paid in respect of the Common Stock represented by such Stock Certificate, as
contemplated by this Article 2.

Section 2.13. Pre-Closing Estimate of the Aggregate Purchase Price

No later than three Business Days prior to the scheduled Closing Date, the
Company shall deliver to Buyer, in conjunction with Buyer’s delivery to the
Company of the Rollover Participant Schedule pursuant to Section 5.05(b), a
statement (the “Closing Statement”) setting forth the Company’s good faith
estimate of (i) Closing Cash, (ii) Closing Indebtedness, (iii) Company
Transaction Expenses, (iv) Closing Working Capital and (v) Notional Rollover
Share Merger Consideration (based on the Rollover Participant Schedule and the
other elements of the Closing Statement). The Company shall also deliver to
Buyer its good faith calculation, using the amounts set forth on the Closing
Statement, of the estimated Aggregate Purchase Price (the “Estimated Aggregate
Purchase Price”), the estimated Per Share Merger Consideration (the “Estimated
Per Share Merger Consideration”) in respect of each issued and outstanding
Series A-1 Preferred Share, Series A-2 Preferred Share, Series B Preferred Share
and each Common Share, the estimated Option Consideration (the “Estimated Option
Consideration”) and the estimated Directly Exercisable Warrant Consideration
(the “Estimated Warrant Consideration”) in respect of each Series A-1 Preferred
Warrant, Series A-2 Preferred Warrant, Series B Preferred Warrant and Common
Warrant and the amounts of the Per Share Closing Payments and the Directly
Exercisable Warrant Closing Payments based on the foregoing calculations. The
Company shall provide Buyer with access to such information used by the Company
in its calculation of such amounts as is reasonably necessary for Buyer to
review such amounts.

Section 2.14. Post-Closing Adjustment

(a) As promptly as practicable, but no later than 60 days, after the Closing
Date, Buyer shall cause to be prepared and delivered to the Holders’
Representative a statement (the “Post-Closing Statement”) setting forth Buyer’s
calculation of (i) Closing Indebtedness, (ii) Closing Cash, (iii) Company
Transaction Expenses, (iv) Closing Working Capital and (v) Notional Rollover
Share Merger Consideration. Buyer shall also deliver to the Holders’
Representative its calculation, using the amounts set forth on the Post-Closing
Statement, of the Aggregate Purchase Price, and the Per Share Merger
Consideration in respect of each Share, Option Consideration in respect of each
Option and the Warrant Consideration in respect of each Warrant. Buyer shall
provide the Holders’ Representative with access to such information used by
Buyer in its calculation of such amounts as is reasonably necessary for the
Holders’ Representative to review such amounts.

 

29



--------------------------------------------------------------------------------

(b) If the Holders’ Representative disagrees with Buyer’s calculation of any of
the items set forth on the Post-Closing Statement delivered pursuant to Section
2.14(a), the Holders’ Representative may, within 30 days after receipt of the
Post-Closing Statement, deliver a notice to Buyer disagreeing with such
calculation, specifying the Holders’ Representative’s calculation of such amount
and, in reasonable detail, the Holders’ Representative’s grounds for such
disagreement. Any such notice of disagreement shall specify those items or
amounts as to which the Holders’ Representative disagrees, and the Holders’
Representative shall be deemed to have agreed with all other items and amounts
contained in the Post-Closing Statement delivered pursuant to Section 2.14(a).

(c) If the Holders’ Representative delivers a notice of disagreement pursuant to
Section 2.14(b), Buyer and the Holders’ Representative shall, during the 15 days
after delivery thereof, use their commercially reasonable efforts to reach
agreement on the disputed items or amounts in order to determine the Aggregate
Purchase Price. If Buyer and the Holders’ Representative are unable to reach
agreement as to such amount during such period, the parties shall promptly
thereafter cause the Accounting Referee to promptly review this Section 2.14
(and any related definitions) and the disputed items or amounts for the purpose
of calculating Aggregate Purchase Price. In making such calculation, such
independent accounting firm shall (w) be limited to a review of whether the
disputed amounts were calculated in accordance with this Section 2.14 (and any
related definitions), (x) consider only those items or amounts in the
Post-Closing Statement as to which the Holders’ Representative has disagreed and
shall therefore be bound as to all other matters and calculations as to which
the Closing Statement and the Post-Closing Statement are in accord, (y) be bound
in all respects and for all purposes by the definitions hereof and the Agreed
Accounting Principles, and shall not assign a value to any disputed amount
greater than the higher of the amounts proposed by Buyer and Holders’
Representative or less than the lower of the amounts proposed by Buyer and
Holders’ Representative, and (z) not consider in any respect or for any purpose
any settlement discussions or settlement offer made by or on behalf of Buyer or
the Holders, unless otherwise agreed by Buyer and the Holders’ Representative,
and no party hereto will disclose (or permit its representatives to disclose) to
the Accounting Referee any such discussions or offer. The Accounting Referee
shall deliver to Buyer and the Holders’ Representative, as promptly as
practicable, a report setting forth its calculation of Aggregate Purchase Price.
Such report shall be final and binding upon Buyer and the Holders’
Representative without any right to appeal or bring suit to challenge the
calculation of the Aggregate Purchase Price (or any component or consequences
thereof). The cost of such review and report shall be borne (i) by the Holders,
if the difference between the Final Aggregate Purchase Price and the Holders’
Representative’s calculation of Aggregate Purchase Price delivered pursuant to
Section 2.14(b) is greater than the difference between the Final Aggregate
Purchase Price and Buyer’s calculation of Aggregate Purchase Price delivered
pursuant to Section 2.14(a), (ii) by Buyer, if the difference between the Final
Aggregate Purchase Price and the Holders’ Representative’s calculation of
Aggregate Purchase Price delivered pursuant to Section 2.14(b) is less than the
difference between the Final Aggregate Purchase Price and Buyer’s calculation of
Aggregate Purchase Price delivered pursuant to Section 2.14(a) and
(iii) otherwise,

 

30



--------------------------------------------------------------------------------

equally by Buyer, on the one hand, and the Holders, on the other hand. Costs for
which the Holders are responsible in accordance with the prior sentence shall be
paid from the Purchase Price Adjustment Escrow Account. In the event that such
costs exceed the remaining Purchase Price Adjustment Escrow Amount, any excess
shall be paid from the Indemnity Escrow Account. If the Holders are responsible
for all or a part of the costs and expenses of such review and report, Buyer and
the Holders’ Representative will jointly instruct the Escrow Agent to pay out of
the Purchase Price Adjustment Escrow Account and/or the Indemnity Escrow
Account, as applicable, to the account(s) specified by the Accounting Referee,
by wire transfer of immediately available funds, a portion of the amount held in
such escrow account equal to the amount of the costs and expenses of the
Accounting Referee payable by the Holders, and the release of amounts from the
Purchase Price Adjustment Escrow Account by Sections 2.06(c) and 2.14(e) shall
be made after giving effect to such payment to the Accounting Referee.

(d) The Holders’ Representative and Buyer agree that they shall, and Buyer
agrees to cause its and the Surviving Corporation’s respective independent
accountants and the Subsidiaries of the Surviving Corporation to, cooperate and
assist in the preparation of the Post-Closing Statement and the calculation of
Aggregate Purchase Price and in the conduct of the reviews referred to in this
Section 2.14, including making available to the extent necessary books, records,
work papers and personnel.

(e) If the Final Aggregate Purchase Price is less than the Estimated Aggregate
Purchase Price, then Buyer shall be entitled to (x) payment of an amount equal
to such shortfall from the Purchase Price Adjustment Escrow Account and (y) to
receive from the Indemnity Escrow Account the additional amount (if any) by
which the Final Aggregate Purchase Price is less than the Estimated Aggregate
Purchase Price. In the event that the Holders’ obligations under this
Section 2.14 exceed the sum of the Purchase Price Adjustment Escrow Amount plus
the Indemnity Escrow Amount, such excess shall be paid to Buyer by the Holders
pro rata to their relative Indemnity Percentages. If the Final Aggregate
Purchase Price is greater than the Estimated Aggregate Purchase Price, then the
Holders shall be entitled to payment of an amount equal to such excess, to be
paid by or on behalf of Buyer to the Exchange Agent, and in turn to be
distributed by the Exchange Agent among the Holders pro rata to their Remaining
Possible Consideration. If any amounts remain in the Purchase Price Adjustment
Escrow Account after the applicable payment pursuant to this Section 2.14(e),
then such remaining amount shall be promptly released from the Purchase Price
Adjustment Escrow Account (i) to the Exchange Agent, in respect of any
Stockholders and Directly Exercisable Warrant Holders, to be distributed by the
Exchange Agent among such Stockholders and Directly Exercisable Warrant Holders
pro rata to their Remaining Possible Consideration and (ii) to the Surviving
Corporation, in respect of Option Holders to be distributed to such Option
Holders pro rata to their Remaining Possible Consideration. Any payment from
Buyer or the Escrow Account pursuant to this Section 2.14(e) shall be made
within three Business Days after the date on which the Final Aggregate Purchase
Price has been determined, by wire transfer of immediately available funds by
Buyer or the Escrow Agent (as directed by the parties), as the case may be, to
the applicable party or parties. Buyer and the Holders’ Representative shall
deliver to the Escrow Agent irrevocable instructions giving effect to any
payment or release provided for by this Section 2.14(e) in accordance with the
terms of the Escrow Agreement.

 

31



--------------------------------------------------------------------------------

(f) “Final Aggregate Purchase Price” means the Aggregate Purchase Price (i) as
shown in Buyer’s calculation thereof set forth on the Post-Closing Statement
delivered pursuant to Section 2.14, if the Holders’ Representative does not
deliver any notice of disagreement with respect thereto pursuant to Section
2.14(b) or (ii) if the Holders’ Representative does deliver such a notice of
disagreement, (A) as agreed by Buyer and the Holders’ Representative pursuant to
Section 2.14(c) or (B) in the absence of such agreement, as determined by the
Accounting Referee pursuant to Section 2.14(c).

Section 2.15. Tax Treatment

The parties intend the Indemnity Escrow Amount to qualify for installment sale
reporting under Section 453 of the Code and the rules and regulations
promulgated thereunder. All payments required pursuant to Section 2.14 will, to
the extent permitted by Applicable Law, be deemed to be adjustments for Tax
purposes to the Aggregate Purchase Price paid by Buyer for the equity interests
of the Company pursuant to this Agreement.

Section 2.16. Payments by Buyer, Merger Sub and the Surviving Corporation

Notwithstanding anything to the contrary herein, any payments made by or on
behalf of Buyer, Merger Sub or, after the Closing, the Surviving Corporation,
pursuant to the terms of this Agreement at the direction of the Holders’
Representative or, at or prior to the Closing, the Company, shall be deemed to
satisfy and discharge in full all of Buyer’s, Merger Sub’s and the Surviving
Corporation’s obligations and liability to the Holders’ Representative and the
Holders under this Agreement with respect thereto, regardless of whether such
payments are further distributed or paid to any Holder.

ARTICLE 3

Representations and Warranties of the Company

Subject to Section 11.13, except as set forth in the corresponding numbered
section of the Company Disclosure Schedule, the Company represents and warrants
to Buyer, on the date hereof and on the Closing Date, as follows:

Section 3.01. Corporate Existence and Power

The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has all corporate power and
authority required to carry on its business as now conducted, and is duly
qualified to do business as a foreign corporation and is in good standing in
each other jurisdiction where such qualification is necessary, except for those
jurisdictions where failure to be so qualified would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

32



--------------------------------------------------------------------------------

Section 3.02. Corporate Authorization

(a) The execution, delivery and performance by the Company of this Agreement and
the consummation of the transactions contemplated hereby are within the
corporate powers of the Company and, except for the Stockholders’ Approval which
will be obtained pursuant to the Written Consent, have been duly authorized by
all necessary corporate action on the part of the Company. Assuming the due
authorization, execution and delivery of this Agreement by Buyer and Merger Sub,
this Agreement constitutes a valid and binding agreement of the Company,
enforceable against the Company in accordance with the terms hereof, except to
the extent that the enforceability hereof may be limited by any applicable
bankruptcy, reorganization, insolvency, moratorium or other Applicable Law
relating to the enforcement of creditors’ rights generally or by general
principles of equity.

(b) The Company Board has (i) unanimously determined that this Agreement and the
transactions contemplated hereby are fair to and in the best interests of the
Company’s stockholders, (ii) unanimously approved this Agreement and the
transactions contemplated hereby and (iii) unanimously resolved to recommend
adoption of this Agreement by the Company’s stockholders.

Section 3.03. Governmental Authorizations

The execution, delivery and performance by the Company of this Agreement and the
consummation by the Company of the transactions contemplated hereby require no
action by or in respect of, or filing with, any Governmental Authority, other
than (i) the filing of a certificate of merger with respect to the Merger with
the Delaware Secretary of State and appropriate documents with the relevant
authorities of other states in which the Company is qualified to do business and
the filing of the amended Certificate of Incorporation in the form set forth in
Exhibit L with the Delaware Secretary of State, (ii) compliance with any
applicable requirements of the HSR Act, (iii) any such action or filing the
absence of which would not reasonably be expected to be, individually or in the
aggregate, material to the Company and the Company Subsidiaries, taken as a
whole, or materially delay the ability of the Company to consummate the
transactions contemplated by this Agreement, and (iv) any such action or filing
of Buyer or any of its Affiliates as may be necessary solely as a result of any
facts or circumstances relating to Buyer of any such Affiliates.

Section 3.04. Noncontravention

Except as set forth in Section 3.04 of the Company Disclosure Schedule, the
execution, delivery and performance by the Company of this Agreement and the
consummation by the Company of the transactions contemplated hereby do not and
will not (i) assuming receipt of the Stockholders’ Approval, violate the
certificate of incorporation, bylaws or similar organizational documents of the
Company or any Company Subsidiary, (ii) assuming compliance with the matters
referred to in Section 3.03, violate any Applicable Law, (iii) require any
notice to, filing with, consent or approval from or other action by any Person
under, constitute a default under, or give rise

 

33



--------------------------------------------------------------------------------

to any right of termination, cancellation or acceleration of any right or
obligation of the Company or any Company Subsidiary, or to a loss of any benefit
to which the Company or any Company Subsidiary is entitled under any provision
of any written agreement of the Company or any Company Subsidiary or (iv) result
in the creation or imposition of any Lien on any asset of the Company or any
Company Subsidiary, except for any Permitted Liens, with such exceptions, in the
case of each of clauses (ii) and (iv), as would not reasonably be expected to
be, individually or in the aggregate, material to the Company and the Company
Subsidiaries, taken as a whole, or materially delay the ability of the Company
to consummate the transactions contemplated by this Agreement.

Section 3.05. Capitalization

(a) The authorized capital stock of the Company consists of 12,000,000 Shares.

(b) As of the date hereof, there are outstanding (i) 795,661 Series A-1
Preferred Shares, (ii) 249,772 Series A-2 Preferred Shares, (iii) 1,711,078
Series B Preferred Shares, (iv) 244,452 Common Shares (v) 535,632 Options which
represent the right to purchase an aggregate of 535,632 Common
Shares, (vi) 5,379 Series A-1 Warrants which represent the right to purchase an
aggregate of 5,379 Series A-1 Preferred Shares, (vii) 48,706 Series A-2 Warrants
which represent the right to purchase an aggregate of 48,706 Series A-2
Preferred Shares, (viii) 56,256 Series B Warrants which represent the right to
purchase an aggregate of 56,256 Series B Preferred Shares and (ix) 165,902
Common Warrants which represent the right to purchase an aggregate of 165,902
Common Shares. Section 3.05(b) of the Company Disclosure Schedule sets forth the
following as of the date hereof (i) with respect to each Option outstanding as
of the date hereof, (A) the name of the Holder of such Option, (B) the number of
shares of Common Stock subject to such Option, (C) the applicable exercise price
per Common Share subject to such Option, (D) the vesting schedule of such
Option, (E) whether such Option is intended to be an “incentive stock option”
within the meaning of Code Section 422 and (F) the grant date of such Option,
and (ii) the Conversion Price (as defined in the Certificate of Incorporation)
of each the Series A-1 Preferred Stock, the Series A-2 Preferred Stock and the
Series B Preferred Stock as of the date hereof.

(c) All outstanding Shares have been duly authorized and validly issued and are
fully paid and Section 3.05(b) non-assessable. Except set forth in Section
3.05(b) and for changes after the date hereof resulting from the exercise or
conversion of any Preferred Shares, Options or Warrants (such Preferred Shares,
Options or Warrants being outstanding on the date hereof), there are no
outstanding (i) equity interests of the Company, (ii) securities of the Company
convertible into or exchangeable for equity interests of the Company or
(iii) warrants, calls, options or other rights to acquire from the Company, or
other obligations of the Company to issue, any equity interests or securities
convertible into or exchangeable for equity interests of the Company (the items
in Sections 3.05(c)(i), 3.05(c)(ii) and 3.05(c)(iii) being referred to
collectively as the “Company Securities”). There are no outstanding obligations
of the Company or any Company Subsidiary to repurchase, redeem or otherwise
acquire any Company Securities, other than the obligation to redeem or otherwise
cause to be purchased or satisfied the Preferred Shares and the Warrants at the
Closing in accordance with the terms and conditions thereof.

 

34



--------------------------------------------------------------------------------

(d) No Company Securities are owned by any Company Subsidiary.

Section 3.06. Company Subsidiaries

(a) Each Company Subsidiary is a corporation or other entity duly incorporated
or organized, validly existing and, in jurisdictions where such concept is
recognized, in good standing under the laws of its jurisdiction of incorporation
or organization and has all corporate or other organizational powers, as
applicable, and all governmental licenses, authorizations, permits, consents and
approvals required to carry on its business as now conducted, except for those
licenses, authorizations, permits, consents and approvals the absence of which
would not reasonably be expected to be, individually or in the aggregate,
material to the Company and the Company Subsidiaries, taken as a whole, or
materially delay the ability of the Company to consummate the transactions
contemplated by this Agreement. All Company Subsidiaries and their respective
jurisdictions of incorporation or organization are identified on Section 3.06(a)
of the Company Disclosure Schedule.

(b) All of the outstanding capital stock or other voting securities of each
Company Subsidiary is owned by the Company, directly or indirectly, free and
clear of any Lien other than Permitted Liens. There are no outstanding
(i) securities of the Company or any Company Subsidiary convertible into or
exchangeable for equity interests of any Company Subsidiary, (ii) warrants,
calls, options, or other rights to acquire from the Company or any Company
Subsidiary, or other obligations of the Company or any Company Subsidiary to
issue, any equity interests or securities convertible into or exchangeable for
equity interests of any Company Subsidiary or (iii) restricted shares, stock
appreciation rights, performance units, contingent value rights, “phantom” stock
or similar securities or rights that are derivative of, or provide economic
benefits based, directly or indirectly, on the value or price of, any capital
stock or other voting securities of, or ownership interests in, any Company
Subsidiary (the items in Sections 3.06(b)(i) through 3.06(b)(iii) being referred
to collectively as the “Company Subsidiary Securities”). There are no
outstanding obligations of the Company or any Company Subsidiary to repurchase,
redeem or otherwise acquire any Company Subsidiary Securities.

Section 3.07. Financial Statements

The audited consolidated balance sheet of the Company and the Company
Subsidiaries as of December 31, 2012 and December 31, 2013 and the related
audited consolidated statements of income and cash flows for the years then
ended, and the unaudited interim consolidated balance sheet of the Company and
the Company Subsidiaries as of June 30, 2014, in each case together with the
notes thereto (the “Balance Sheet”, and the date thereof, the “Balance Sheet
Date”) and the related unaudited interim consolidated statements of income and
cash flows for the six months then ended (collectively, the “Financial
Statements”) in each case fairly present in all

 

35



--------------------------------------------------------------------------------

material respects in conformity with GAAP applied on a consistent basis (except
as may be indicated in the notes thereto), the consolidated financial position
of the Company and the Company Subsidiaries as of the dates thereof and their
consolidated results of operations and cash flows for the periods then ended
(subject to normal year-end adjustments in the case of the unaudited interim
financial statements).

Section 3.08. Absence of Certain Changes

(a) Since the Balance Sheet Date, there has not been any event, occurrence,
development or state of circumstances or facts that would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

(b) Since the Balance Sheet Date until the date hereof, the business of the
Company and the Company Subsidiaries has been conducted in the ordinary course
in all material respects, and neither the Company nor any Company Subsidiary has
taken any action that, if taken after the date hereof and prior to the Effective
Time, would require the consent of Buyer pursuant to any of Section 5.01.

Section 3.09. No Undisclosed Material Liabilities

There are no liabilities of the Company or any Company Subsidiary that are
required in accordance with GAAP to be reflected on or reserved against a
consolidated balance sheet of the Company and the Company Subsidiaries, other
than (a) liabilities reflected on or reserved against the Financial Statements
or disclosed in the notes thereto, (b) liabilities disclosed in any Schedule
hereto, (c) liabilities incurred in connection with the transaction contemplated
hereby, (d) liabilities incurred in the ordinary course of business since the
Balance Sheet Date and (e) liabilities that would not reasonably be expected to
be, individually or in the aggregate, material to the Company and the Company
Subsidiaries, taken as a whole.

Section 3.10. Material Contracts

(a) Section 3.10(a) of the Company Disclosure Schedule sets forth as of the date
hereof all of the following contracts to which the Company or any Company
Subsidiaries is a party or by which it is bound (such contracts disclosed or
required to be disclosed on Section 3.10(a) of the Company Disclosure Schedule,
each a “Material Contract”):

(i) any lease for personal property providing for annual rentals of $500,000 or
more and any real property lease;

(ii) any contract or series of related contracts between the Company or any
Company Subsidiaries, on the one hand, and a supplier or customer of the Company
or any Company Subsidiaries, on the other hand, under which an amount of at
least $500,000 was paid by or to, respectively, the Company and any Company
Subsidiaries in the year ending on the Balance Sheet Date;

 

36



--------------------------------------------------------------------------------

(iii) any joint venture, strategic alliance partnership or other similar
agreement;

(iv) any agreement with a Governmental Authority;

(v) any Company IPR Agreement (as defined below);

(vi) any employment, severance, independent contractor or consulting agreement
with any employee,individual independent contractor or consultant of the Company
or any Company Subsidiary (other than ordinary course offer letters);

(vii) any agreement relating to the acquisition or disposition of any material
business (whether by merger, sale of stock, sale of assets or otherwise) entered
into in the last 3 years;

(viii) any agreement for the sale of any of the assets of the Company or of any
Company Subsidiary, other than agreements entered into in the ordinary course of
business, for consideration in excess of $250,000;

(ix) any agreement relating to indebtedness for borrowed money or the deferred
purchase price of property (in either case, whether incurred, assumed,
guaranteed or secured by any asset);

(x) any agreement providing for the Company or any Company Subsidiary to make
any capital contribution to, or other investment in, any Person other than the
Company or any Company Subsidiary;

(xi) any stockholders, investors rights, registration rights, voting trust or
similar agreements;

(xii) any agreement that limits the freedom of the Company or any Company
Subsidiary to compete in any line of business or with any Person or in any area;

(xiii) any agreement with a Stockholder or any Affiliate of the Company or any
Company Subsidiary;

(xiv) any Investment Advisory Contract and any manager consulting agreements in
connection therewith under which an amount of at least $500,000 was paid by or
to, respectively, the Company and any Company Subsidiaries in the year ending on
the Balance Sheet Date; and

(xv) any research, collaboration and development agreement for the development
of material Company Intellectual Property Rights (other than employment
agreements).

 

37



--------------------------------------------------------------------------------

(b) (i) Each Material Contract is a valid and binding agreement of the Company
or a Company Subsidiary, as the case may be, and, to the knowledge of the
Company, of each other party thereto, and each Material Contract is in full
force and effect and (ii) none of the Company, any Company Subsidiary or, to the
knowledge of the Company, any other party thereto is in default or breach in any
material respect under the terms of any Material Contract, or has taken or
failed to take any action, or to the knowledge of the Company, no event or
circumstance has occurred, in each case that, with or without notice, lapse of
time or both, would constitute a material default or breach under the terms of
any Material Contract, or would give rise to a right of termination,
cancellation or acceleration of any right or obligation of the Company or any
Company Subsidiary, or would result in the loss of any material benefit to which
the Company or any Company Subsidiary is entitled to thereunder. True and
complete copies of each Material Contract have heretofore been made available to
Buyer.

Section 3.11. Litigation; Orders

Except as would not reasonably be expected to be, individually or in the
aggregate, material to the Company and the Company Subsidiaries, taken as a
whole, or, as of the date hereof solely with respect to Stockholder Claims,
materially delay the ability of the Company to consummate the transactions
contemplated by this Agreement, there is no (a) action, suit or proceeding
pending against, or to the knowledge of the Company, any investigation pending
against, or any action, suit, proceeding or investigation threatened against,
the Company or any Company Subsidiary before any arbitrator or Governmental
Authority or (b) injunction, order, decree, award or judgment issued by any
arbitrator or Governmental Authority, or settlement agreement, consent
agreement, memorandum of understanding or disciplinary agreement with any
Governmental Authority, to which either of the Company or any Company Subsidiary
is subject.

Section 3.12. Compliance with Laws; Permits

Except as would not reasonably be expected to be, individually or in the
aggregate, material to the Company and the Company Subsidiaries, taken as a
whole, or materially delay the ability of the Company to consummate the
transactions contemplated by this Agreement, (a) each of the Company and each
Company Subsidiary (i) is, and since January 1, 2011, has been, in compliance
with Applicable Law, and (ii) has all permits, licenses, authorizations,
consents and approvals from or of, and has made all filings, applications and
registrations with, all Governmental Authorities required to carry on its
business as now conducted (collectively, “Permits”), and (b) all such Permits
are in full force and effect and no such Person is in violation threat in any
respect.

Section 3.13. Regulatory

(a) The Adviser is duly registered as an investment adviser under the Investment
Advisers Act. Except for the registration described in the previous sentence,
neither the Company, any Company Subsidiary nor any of their respective
employees is, or is required to be, registered with the SEC or other
Governmental Authority as an investment adviser or broker-dealer.

 

38



--------------------------------------------------------------------------------

(b) The Company has made available to Buyer prior to the date of this Agreement
correct and complete copies of the current Uniform Application for Investment
Adviser Registration on Form ADV (including Part 1 and Part 2A) as on file with
the SEC as of the date of this Agreement relating to the Adviser and any Part 2B
thereof, reflecting all amendments thereto to the date of this Agreement. Such
Form ADV is in compliance in all material respects with the applicable
requirements of the Investment Advisers Act.

(c) The Adviser has (i) adopted a formal code of ethics complying in all
material respects with Rule 204A-1 promulgated under the Investment Advisers
Act, and (ii) adopted and implemented written policies and procedures that are
reasonably designed to prevent and detect any material violations under
applicable securities, commodities or other investment-related or
trading-related laws (including the Investment Advisers Act). Since January 1,
2012, there has been no material non-compliance by the Company, any Company
Subsidiary or any of their respective employees or associated persons with such
code of ethics or policies and procedures.

(d) Neither the Adviser nor any person “associated” (within the meaning of the
Investment Advisers Act) with the Adviser is subject to disqualification
pursuant to Section 203(e)-(f) of the Investment Advisers Act from serving as an
investment adviser or as an associated person of an investment adviser. There is
no legal proceeding pending and served or threatened by any Governmental
Authority against the Adviser or any such associated person that would result in
any such disqualification.

(e) All deficiency letters and examination reports that the Adviser has received
prior to the date hereof since January 1, 2012 from any Governmental Authority
are listed on Section 3.13(e) of the Company Disclosure Schedule, true, correct
and complete copies of which have been made available or delivered to Buyer,
along with all written responses thereto. The Stockholders have made available
or delivered to Buyer all material correspondence relating to any material
inquiry, examination or investigation by any Governmental Authority received
since January 1, 2012 regarding the Adviser any of its respective employees or
associated persons.

(f) None of the Company and the Company Subsidiaries is (i) registered or
required to be registered, licensed or qualified as a commodity pool operator,
futures commission merchant, commodity trading advisor, trust company, real
estate broker, introducing broker, insurance company, insurance broker,
insurance agent or transfer agent under Applicable Law or (ii) subject to any
material liability or disability by reason of any failure to be so registered,
licensed or qualified. If the Company or any Company Subsidiary relies on any
statutory or regulatory exemption or exclusion to avoid registration as a
commodity pool operator or commodity trading advisor (or in a similar capacity)
with any Governmental Authority, the Company or such Company Subsidiary has
taken all actions required pursuant to Applicable Law to claim and maintain such
exemption.

 

39



--------------------------------------------------------------------------------

(g) None of the Company, any Company Subsidiary or any Affiliate of any such
entities is registered, or required to register, as an “investment company”
under Section 8 of the U.S. Investment Company Act of 1940 (“1940 Act”).

Section 3.14. Investment Advisory Clients; Investment Advisory Contracts

(a) Section 3.14 of the Company Disclosure Schedule contains a full and complete
list of each Investment Advisory Contract and any other contract with an
Investment Advisory Client related thereto. The Stockholders have made available
to the Buyer true and complete copies of each Investment Advisory Contract
(including, investment guidelines, strategies, policies or restrictions
applicable thereto).

(b) All services provided by the Adviser to the Investment Advisory Clients have
been provided in all material respects in accordance with Applicable Law and the
terms of the applicable Investment Advisory Contracts.

(c) Each of the Investment Advisory Contracts is a valid and binding obligation
of the Adviser and any other Person party to such Investment Advisory Contracts,
and the Adviser has performed its obligations thereunder in all material
respects to the extent such obligations have accrued, and no material breach or
material default thereunder by the Company, any Company Subsidiary or any other
Person party to such Investment Advisory Contracts has occurred.

(d) The Adviser is eligible, qualified and registered and has any material
permit necessary to act under each Investment Advisory Contract in each
jurisdiction where the Investment Advisory Clients are resident or domiciled and
is not prohibited by any Applicable Law from performing its duties and
obligations under any Investment Advisory Contract in any material respect.

(e) Neither the Company, the Adviser, nor any other Company Subsidiary is a
“fiduciary,” within the meaning of Section 3(21) of ERISA or Section 4975(e)(3)
of the Code with respect to any “employee benefit plan” subject to Part 4 of
Subtitle B of Title I of ERISA or, to the Knowledge of the Company, any other
Person that is a “benefit plan investor” as defined in 29 C.F.R.
Section 2510.3-101, as modified by Section 3(42) of ERISA.

(f) No Investment Advisory Client of the Adviser is registered, or required to
be registered, as an investment company under the 1940 Act.

(g) The operations of the Company and the Company Subsidiaries are and have been
conducted at all times since January 1, 2011, in material compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, the anti-money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any Governmental Entity (collectively,
the “Anti-Money Laundering Laws”); and no material action, suit or proceeding by
or before any court or Governmental Authority or any arbitrator

 

40



--------------------------------------------------------------------------------

involving the Company or any of the Company Subsidiaries with respect to the
Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened. The Company and each Company Subsidiary have policies and procedures
reasonably designed to prevent and detect any material violations of the
Anti-Money Laundering Laws.

(h) The Company and the Company Subsidiaries do not sponsor any entity that
would be an investment company under the 1940 Act but for the application of
Section 3(c)(1) or 3(c)(7) of the 1940 Act (such entities, “Private Funds”). To
the Company’s actual knowledge, no Investment Advisory Client of the Adviser is
a Private Fund.

Section 3.15. Employee Benefit Plans

(a) Section 3.15(a) of the Company Disclosure Schedule sets forth a complete and
accurate list of each (i) “employee benefit plan,” as defined in Section 3(3) of
ERISA and (ii) other plan, program, contract or arrangement providing for
compensation, bonuses, profit-sharing, stock option or other stock related
rights or other forms of incentive or deferred compensation, vacation benefits,
insurance (including any self-insured arrangements), health or medical benefits,
employee assistance program, disability or sick leave benefits, salary
continuation, change of control benefits, workers’ compensation, supplemental
unemployment benefits, severance benefits, post-employment or retirement
benefits (including compensation, pension, health, medical or life insurance
benefits) or fringe benefits, which is maintained, administered or contributed
to, or required to be contributed to, by the Company, any Company Subsidiary or
any of their respective ERISA Affiliates and which covers any employee or former
employee of the Company or any Company Subsidiary or under which the Company or
any Company Subsidiary has any material liability, contingent or otherwise
(collectively the “Employee Plans”). As applicable with respect to each Employee
Plan, the Company has made available to Buyer correct and complete copies of
(A) each Employee Plan (and all amendments thereto) and any trust agreements or
funding agreements or insurance policies relating to such plan, (B) the most
recent summary plan description and all summaries of material modifications,
(C) the most recent annual report on Form 5500 and all schedules thereto,
(D) the most recent summary annual report, actuarial valuation, financial
statement and trustee report and (E) all records, notices and filings concerning
IRS or Department of Labor audits or investigations or non-exempt “prohibited
transactions” within the meaning of Section 406 of ERISA or Section 4975 of the
Code during the last three (3) plan years.

(b) None of the Company, any Company Subsidiary or any predecessor thereof
sponsors, maintains or contributes to or has any liability to, or has in the
past six years sponsored, maintained or contributed to or had any liability to,
any Employee Plan subject to Title IV or Section 302 of ERISA or Section 412 of
the Code. Neither the Company nor any Company Subsidiary has, or is reasonably
expected to have, any direct or indirect liability under Title IV of ERISA or
Section 302 of ERISA or Section 412 of the Code.

 

41



--------------------------------------------------------------------------------

(c) None of the Company, any Company Subsidiary or any predecessor thereof
sponsors or contributes to or has any liability to, or has in the past six years
sponsored or contributed to or had any liability to, any “multiemployer plan,”
as defined in Section 3(37) of ERISA.

(d) Each Employee Plan which is intended to be qualified under Section 401(a) of
the Code has received a favorable determination letter, or has pending or has
time remaining in which to file, an application for such determination from the
IRS, and there is no reason why any such determination letter should be revoked
or not be reissued. The Company has made available to Buyer a copy of the most
recent Internal Revenue Service determination letter with respect to each such
Employee Plan. Each Employee Plan has been maintained, operated and administered
in all material respects in compliance with its terms and with the requirements
prescribed by Applicable Law, including ERISA and the Code, which are applicable
to such Employee Plan.

(e) Neither the Company nor any Company Subsidiary has any current or projected
liability in respect of post-employment or post-retirement health or medical or
life insurance benefits for retired, former or current employees of the Company
or any Company Subsidiary, except as required to avoid excise tax under
Section 4980B of the Code.

(f) No material action, suit, investigation, audit, proceeding or claim (other
than routine individual claims for benefits) is pending against or involves or,
to the knowledge of the Company, is threatened against or threatened to involve,
any Employee Plan before any court or arbitrator or any Governmental Authority,
including the IRS, the Department of Labor or the Pension Benefit Guaranty
Corporation.

(g) Neither the execution of this Agreement nor the consummation of the
transactions contemplated hereby (either alone or together with any other event)
will (i) entitle any current or former employee of the Company or any Company
Subsidiary to any payment or benefit (including any bonus, retention, severance,
retirement or job security payment or benefit) under any Employee Plan,
(ii) accelerate the time of payment or vesting or trigger any payment or funding
of compensation or benefits to any current or former employee of the Company or
any Company Subsidiary under any Employee Plan, (iii) limit the right to merge,
amend or terminate any Employee Plan or (iv) result in an “excess parachute
payment” under Section 280G of the Code. No Person is entitled to any gross-up,
make-whole or other additional payment from the Company or any of the Company
Subsidiaries in respect of any Tax under Sections 4999 or 409A of the Code.

Section 3.16. Employees and Labor Matters

(a) Section 3.16 of the Company Disclosure Schedule sets forth a true and
complete list of the names, titles and annual salaries or base wage rates of
each employee of the Company or Company Subsidiary.

 

42



--------------------------------------------------------------------------------

(b) (i) Neither the Company nor any Company Subsidiary is a party to or subject
to, or is currently negotiating in connection with entering into, any collective
bargaining agreement, and (ii) there is no material labor strike, slowdown,
stoppage, picketing, interruption of work or lockout pending or, to the
knowledge of the Company, threatened against the Company or any Company
Subsidiary. The Company and the Company Subsidiaries are in compliance with all
Applicable Laws relating to labor and employment, employment practices and terms
and conditions of employment, except for failures to comply that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 3.17. Taxes

(a) All federal income and other material Tax Returns required to be filed with
any Taxing Authority at or before the Closing Date with respect to any
Pre-Closing Tax Period by, or with respect to, the Company or any Company
Subsidiary have been, or will be, timely filed at or before the Closing Date.

(b) The Company and the Company Subsidiaries have timely paid all (i) Taxes
shown as due and payable on the Tax Returns that have been filed and (ii) all
other material Taxes due.

(c) The Tax Returns that have been filed are, and all Tax Returns that are
required to be filed at or before the Closing Date shall be, true, correct and
complete in all material respects.

(d) The charges, accruals and reserves for Taxes with respect to the Company and
the Company Subsidiaries reflected on the Financial Statements are adequate in
accordance with GAAP to cover material Tax liabilities accruing through the end
of the last period reflected thereon.

(e) There is no action, suit, proceeding, investigation, audit or claim now
pending or, to the knowledge of the Company, threatened against or with respect
to the Company or any Company Subsidiary in respect of any material Tax.

(f) The Company and the Company Subsidiaries have withheld and deducted all
material Taxes required to have been withheld and deducted and have remitted all
such amounts to the appropriate Governmental Authority; all forms and Tax
Returns required to be prepared in connection with such withheld and deducted
amounts have been properly completed and timely filed.

(g) The Company and the Company Subsidiaries have collected all material sales,
use and similar Taxes required by Applicable Law to be collected in connection
with any sales or other transactions and have remitted all such amounts to the
appropriate Governmental Authority.

 

43



--------------------------------------------------------------------------------

(h) Neither the Company nor any of the Company Subsidiaries is a party to, or is
bound by, any Tax indemnity, Tax-sharing or Tax allocation agreement, or is
liable for the Taxes of any Person, whether by contract, as a successor or
transferee, under Applicable Law (including Treasury Regulation
Section 1.1502-6), or otherwise.

(i) The representations and warranties set forth in this Section 3.17 are the
sole and exclusive representations and warranties of the Company pertaining to
or relating to Tax matters, and no other representation or warranty of the
Company set forth in this Agreement shall be read or construed so as to address
Tax matters.

Section 3.18. Properties

(a) None of the Company or any of the Company Subsidiaries owns any real
property. The Company and the Company Subsidiaries have valid leasehold
interests in all leased real property. None of such property interests is
subject to any Lien, except for Permitted Liens.

(b) The Company and the Company Subsidiaries have good and valid title to, or in
the case of leased property and assets, have rights to use pursuant to valid
leasehold or license interests in, all personal property and assets (whether
tangible or intangible) reflected on the Balance Sheet or acquired after the
Balance Sheet Date, except for properties and assets disposed of since the
Balance Sheet in the ordinary course of business consistent with past practice.
None of such property or assets is subject to any Lien, except Permitted Liens.

(c) There are no developments affecting any such property or assets pending or,
to the knowledge of the Company, threatened, which would detract from the value
or interfere with any present use of any such property or assets, except as
would not reasonably be expected to be, individually or in the aggregate,
material to the Company and the Company Subsidiaries, taken as a whole.

(d) Equipment owned by the Company or any Company Subsidiary have no material
defects, are in good operating condition and repair and have been reasonably
maintained consistent with standards generally followed in the industry (giving
due account to the age and length of use of same, ordinary wear and tear and
routine repair and maintenance excepted), except as would not reasonably be
expected to be, individually or in the aggregate, material to the Company and
the Company Subsidiaries, taken as a whole.

(e) The property and assets owned, licensed or leased by the Company or any
Company Subsidiary, or which they otherwise have the right to use, constitute
all of the property and assets used or held for use in connection with the
respective businesses of the Company and the Company Subsidiaries in all
material respects; provided that nothing in this Section 3.18(e) shall be
construed as a representation or warranty regarding no infringement, no
misappropriation or no other violation of any Intellectual Property Rights.

 

44



--------------------------------------------------------------------------------

Section 3.19. Intellectual Property

(a) Section 3.19(a) of the Company Disclosure Schedule contains a list of all
material (i) registrations and applications for registration of patents,
trademarks, service marks, copyrights and domain names included in the Company
Intellectual Property Rights, and, specifying as to each such item, as
applicable, the owner (and co-owner, where applicable), jurisdiction of
application and/or registration, the application and/or registration number, and
the date of application and/or registration and (ii) Owned Proprietary Software.
The Company Intellectual Property Rights required to be identified in
Section 3.19(a) of the Company Disclosure Schedule are in full force and, to the
knowledge of the Company, enforceable and, as applicable, have been duly applied
for in accordance with Applicable Law. No material Company Intellectual Property
Right is subject to any outstanding injunction, order, decree, judgment or
agreement materially restricting the use thereof by the Company or any Company
Subsidiary or materially restricting the licensing thereof by the Company or any
Company Subsidiary to any Person.

(b) Section 3.19(b) of the Company Disclosure Schedule sets forth a complete and
accurate list of all material agreements under which (i) the Company or any
Company Subsidiary is granted licenses in Intellectual Property Rights owned by
a third party (other than off-the-shelf, commercially available software
licensed under shrink-wrap, browse-wrap and similar agreements on
non-discriminatory pricing terms for which Company or the applicable Company
Subsidiary pays less than $200,000 in fees per annum and that has not been
modified or customized, in any material respect, for the Company or the
applicable Company Subsidiary) and (ii) the Company or any Company Subsidiary
has granted the right to use any Company Intellectual Property Rights to a third
party (other than non-exclusive or incidental licenses granted in the ordinary
course of business, including in connection with the sale, lease, transfer or
use of the Company’s or the applicable Company Subsidiary’s products and
services) (the agreements listed in subsections (i) and (ii) above the “Company
IPR Agreements”).

(c) The Company or a Company Subsidiary is the sole and exclusive owner of the
material Company Intellectual Property Rights, free and clear of all Liens
(other than (i) Permitted Liens and (ii) non-exclusive or incidental licenses
granted in the ordinary course of business, including in connection with the
sale, lease, transfer or use of the Company’s or the applicable Company
Subsidiary’s products and services), or any requirement of the Company or any
Company Subsidiary to make any past, present or future royalty payments in
respect of such material Company Intellectual Property Rights to any third
party.

(d) To the knowledge of the Company, neither the Company nor any Company
Subsidiary is infringing or otherwise violating any valid and enforceable
Intellectual Property Right owned by any Person in any material respect, and, to
the knowledge of the Company, no third party is infringing or otherwise
violating any material Company Intellectual Property Right. In the three
(3) years prior to the date of this Agreement, neither the Company nor any
Company Subsidiary has received, or, in the two (2) years prior to the date of
this Agreement, neither the Company nor any Company Subsidiary has sent, any
written cease and desist, invitation to license or other written communication
alleging that the Company, a Company Subsidiary or a third party, as the case
may be, requires any license with respect to, or is infringing or otherwise
violating, any Intellectual Property Rights.

 

45



--------------------------------------------------------------------------------

(e) The Company and each Company Subsidiary has a policy to secure and has
secured, from all employees, consultants, contractors, and other persons who
contribute or have contributed to the creation or development of any Company
Intellectual Property Right material to the business of the Company or the
Company Subsidiary, as applicable, a written agreement assigning to the Company
or such Company Subsidiary all Intellectual Property Rights to such
contributions.

(f) The Company and each Company Subsidiary has taken all commercially
reasonable steps to protect and maintain the confidentiality of all material
Company Intellectual Property Rights, the value of which is contingent upon
maintaining the confidentiality thereof. The Company’s and the Company
Subsidiaries’ practices with regard to the collection, dissemination and use of
personally identifiable and confidential data are and have been in accordance in
all material respects with contractual commitments of the Company and the
Company Subsidiaries and any privacy policies published by the Company and the
Company Subsidiaries.

(g) No proprietary software included in the Company Intellectual Property Rights
(the “Owned Proprietary Software”) has been or is being distributed by the
Company or Company Subsidiaries, was used or is being used by the Company or
Company Subsidiaries, or is subject to an existing agreement whereby the Company
or Company Subsidiaries has used or distributed or may be required under such
agreement to use or distribute such Owned Proprietary Software, in each case in
conjunction with any Open Source Software in a manner that would require such
Owned Proprietary Software to be (i) disclosed or distributed in source code
form, (ii) licensed for the purpose of making derivative works (including
granting a third party a right to decompile, disassemble or otherwise
reverse-engineer such Owned Proprietary Software), or (iii) redistributable at
no charge or at a charge that is less than what is currently charged for such
Owned Proprietary Software by the Company or Company Subsidiaries. For purposes
of this Section 3.19(g), “Open Source Software” means any software that
contains, or is derived from, any software that is distributed as free software,
open source software (e.g., Linux) or similar licensing or distribution models,
including software licensed or distributed under any of the following licenses
or distribution models: (i) GNU’s General Public License (GPL) or Lesser/Library
GPL (LGPL), (ii) the Artistic License (e.g., PERL), (iii) the Mozilla Public
License, (iv) the Netscape Public License, (v) the Sun Community Source License
(SCSL), (vi) the Sun Industry Standards License (SISL) and (vii) the Affero
General Public License (AGPL).

(h) The Owned Proprietary Software is in material conformance with the Company’s
and the Company’s Subsidiaries’ specifications for such Owned Proprietary
Software. No Owned Proprietary Software source code has been placed in escrow in
connection with granting a third party a contingent right to receive such source
code.

 

46



--------------------------------------------------------------------------------

Section 3.20. Insurance

The Company has made available to Buyer a list of all material insurance
policies and fidelity bonds relating to the assets, business, operations,
directors, officers and employees of the Company and any Company Subsidiary. All
premiums payable under all such policies and bonds have been paid, and the
Company and the Company Subsidiaries have otherwise complied in all material
respects with the terms and conditions of all such policies and bonds. As of the
date hereof, there are no material claims by the Company or any Company
Subsidiary pending under any of such policies or bonds as to which coverage has
been questioned, denied or disputed by the underwriters of such policies or
bonds or in respect of which such underwriters have reserved their rights, other
than ordinary course reservations of rights.

Section 3.21. Environmental Matters

Except as would not reasonably be expected to be, individually or in the
aggregate, material to the Company and the Company Subsidiaries, taken as a
whole: (a) (i) no written notice, order, request for information, complaint or
penalty has been received by the Company or any Company Subsidiary either in the
past three years or which is unresolved and (ii) no action, suit or proceeding
is pending against or, to the knowledge of the Company, threatened against the
Company or any Company Subsidiary that, in the case of each of the foregoing
clauses (i) and (ii), alleges or identifies any actual or potential violation of
or liability under any Environmental Law, and, to the knowledge of the Company,
no investigation of the Company or any Company Subsidiary related to any
potential liability pursuant to Environmental Law is pending, (b) each of the
Company and the Company Subsidiaries have all the Permits required by applicable
Environmental Law (“Environmental Permits”) and are, and for the past three
years have been, in compliance with the terms of such Permits and with all
applicable Environmental Law, (c) there has been no Release of, threatened
Release of, or exposure of any Person to, any Hazardous Materials by the
Company, any Company Subsidiary or, to the knowledge of the Company, by another
Person at, on, under or from the properties currently or formerly owned, leased
or operated by the Company or any Company Subsidiary, (d) neither the Company
nor any Company Subsidiary has retained or assumed, by contract, operation of
Applicable Law or otherwise, any liabilities or obligations of third parties
under any Environmental Law, and (e) except as has been made available to Buyer,
no final, written phase I or phase II environmental site assessment report in
connection with any real property currently or formerly owned, leased or
operated by the Company or any Company Subsidiary, no Environmental Permits, and
no other material documents related to Environmental Matters (defined below) are
in the possession, custody or control of the Company or any Company Subsidiary.
The representations and warranties set forth in this Section 3.21, as well as
Sections 3.03 and 3.09, are the sole and exclusive representations and
warranties of the Company pertaining to or relating to matters arising under
Environmental Law or other environmental matters (“Environmental Matters”), and
no other representation or warranty of the Company set forth in this Agreement
shall be read or construed so as to address Environmental Matters.

 

47



--------------------------------------------------------------------------------

Section 3.22. Finders’ Fees

Except for Evercore Group L.L.C. (whose fees and expenses, to the extent not
paid prior to the Effective Time, will be a Company Transaction Expense for all
purposes under this Agreement), there is no financial advisor, investment
banker, broker, finder or other intermediary that has been retained by or is
authorized to act on behalf of the Company or any Company Subsidiary which is
entitled to any fee or commission in connection with the transactions
contemplated by this Agreement.

Section 3.23. Customers

Section 3.23 of the Company Disclosure Schedule sets forth the name of the top
ten customers of the Company or any Company Subsidiary in terms of GAAP revenues
generated in the aggregate for the Company and the Company Subsidiaries for the
six-month period ending on the Balance Sheet Date (collectively, the “Key
Customers”). From the Balance Sheet Date to the date hereof, except as set forth
in Section 3.23 of the Company Disclosure Schedule, no Key Customer has canceled
or otherwise terminated its relationship with the Company or any Company
Subsidiary or has materially decreased its usage or purchase of the products or
services of the Company or any Company Subsidiary. As of the date hereof, no Key
Customer has, to the knowledge of the Company, any plan or intention to
terminate, cancel or otherwise materially and adversely modify its relationship
with the Company or any Company Subsidiary, or to decrease materially or limit
its usage, purchase or distribution of the products or services of the Company
or any Company Subsidiary.

Section 3.24. Anti-Corruption Laws

To the knowledge of the Company, neither the Company nor any Company Subsidiary,
nor any of their respective representatives or employees (in each case, acting
in their capacities as such) has, in the past three years, directly or
indirectly through its representatives or any Person authorized to act on its
behalf (including any distributor, agent, sales intermediary or other third
party), (i) violated any applicable Anti-Corruption Laws or (ii) offered, paid,
promised to pay or authorized the payment of any money, or offered, given,
promised to give or authorized the giving of anything of value, to any
Government Official or to any other Person (A) for the purpose of (1) corruptly
or improperly influencing any act or decision of any Government Official in his
or her official capacity, (2) inducing any Government Official to do or omit to
do any act in violation of his or her lawful duties, (3) securing any improper
advantage, (4) inducing any Government Official to use his or her respective
influence with a Governmental Authority to affect any act or decision of such
Governmental Authority in order to, in the case of each clause (1), (2), (3) and
(4) assist the Company or a Company Subsidiary in obtaining or retaining
business for or with, or directing business to, the Company or a Company
Subsidiary or (B) in a manner which would constitute or have the purpose or
effect of public or commercial bribery, acceptance of, or acquiescence in
extortion, kickbacks, or other unlawful or improper means of obtaining business
or any improper advantage. To the knowledge of the Company, neither the Company,
nor any Company Subsidiary nor any of their respective employees (acting in
their capacities as such) has been convicted of violating any Anti-Corruption
Laws or subjected to any investigation or proceeding by a Governmental Authority
for potential corruption, fraud or violation of any applicable Anti-Corruption
Laws.

 

48



--------------------------------------------------------------------------------

Section 3.25. No Other Representations and Warranties

Except for the representations and warranties expressly set forth in this
Article 3 (as modified by, and subject to, the Company Disclosure Schedules with
respect thereto), and as set forth in any certificate delivered, or other
agreement entered into by any such Persons, in connection herewith, none of the
Holders, the Holders’ Representative, the Company or any Company Subsidiary or
any other Person acting on their behalf has made or is making any express or
implied representation or warranty of any nature to Buyer or its Affiliates, at
law or in equity, with respect to matters relating to the Holders, the Holders’
Representative, the Company or any Company Subsidiary, their respective
businesses or any other matter related to or in connection with the transactions
contemplated hereby, and any such other representations or warranties are hereby
expressly disclaimed. Without limiting the generality of the foregoing, none of
the Holders, the Holders’ Representative, the Company or any Company Subsidiary
or any other Person acting on their behalf has made or is making any
representation or warranty with respect to (i) any projections, estimates or
budgets delivered to or made available to Buyer of future revenues, future
results of operations (or any component thereof), future cash flows or future
financial condition (or any component thereof) of the Company and any Company
Subsidiary or (ii) any other information or documents made available to Buyer or
their counsel, accountants or advisors with respect to the Company, any Company
Subsidiary or their respective businesses or operations, except as expressly set
forth in Article 3 (as modified by, and subject to, the Company Disclosure
Schedules with respect thereto), or as set forth in any certificate delivered,
or other agreement entered into by any such Persons, in connection herewith. The
Company acknowledges that the Buyer has relied on each representation and
warranty set forth in Article 3 (as modified by, and subject to, the Company
Disclosure Schedule with respect thereto), and as set forth in any certificate
delivered, or other agreement entered into by any such Persons, in connection
herewith.

ARTICLE 4

Representations and Warranties of Buyer and Merger Sub

Buyer and Merger Sub jointly and severally represent and warrant to the Company
and the Holders’ Representative, on the date hereof and on the Closing Date, as
follows:

Section 4.01. Existence and Power

Each of Buyer and Merger Sub is a corporation duly incorporated, duly organized,
validly existing and in good standing under the laws of the State of Delaware,
has all corporate or other similar power and authority required to carry on its
business as now conducted, and is duly qualified to do business as a foreign
business entity and is in good

 

49



--------------------------------------------------------------------------------

standing in each other jurisdiction where such qualification is necessary,
except for those jurisdictions where the failure to be so qualified would not,
individually or in the aggregate, reasonably be expected to prevent or
materially impair or delay Buyer’s and Merger Sub’s consummation of the
transactions contemplated by this Agreement.

Section 4.02. Authorization

The execution, delivery and performance by Buyer and Merger Sub of this
Agreement and the consummation of the transactions contemplated hereby are
within the corporate or other similar powers of Buyer and Merger Sub and have
been duly authorized by all necessary corporate or other similar action on the
part of Buyer and Merger Sub. Assuming the due authorization, execution and
delivery of this Agreement by the Company and Holders’ Representative, this
Agreement constitutes a valid and binding agreement of Buyer and Merger Sub,
enforceable against Buyer and Merger Sub in accordance with the terms hereof,
except to the extent that the enforceability hereof may be limited by any
applicable bankruptcy, reorganization, insolvency, moratorium or other
Applicable Law relating to the enforcement of creditors’ rights generally, or by
general principles of equity.

Section 4.03. Governmental Authorization

The execution, delivery and performance by Buyer and Merger Sub of this
Agreement and the consummation by Buyer and Merger Sub of the transactions
contemplated hereby require no action by or in respect of, or filing with, any
Governmental Authority, other than (i) the filing of a certificate of merger
with respect to the Merger with the Delaware Secretary of State, (ii) compliance
with any applicable requirements of the HSR Act, (iii) compliance with
applicable requirements, if any, of U.S. federal securities laws or any other
applicable securities laws and (iv) any such actions or filing as to which the
failure to make or obtain would not, individually or in the aggregate,
reasonably be expected to prevent or materially impair or delay Buyer’s
consummation of the transactions contemplated by this Agreement.

Section 4.04. Noncontravention

The execution, delivery and performance by Buyer and Merger Sub of this
Agreement and the consummation by Buyer and Merger Sub of the transactions
contemplated hereby do not and will not (i) violate organizational documents of
Buyer or Merger Sub, (ii) assuming compliance with the matters referred to in
Section 4.03, violate any Applicable Law, (iii) require any consent from or
other action by any Person under, constitute a default under, or give rise to
any right of termination, cancellation or acceleration of any right or
obligation of Buyer or Merger Sub or to a loss of any benefit to which Buyer or
Merger Sub is entitled under any provision of any written agreement of Buyer or
Merger Sub or (iv) result in the creation or imposition of any Lien on any asset
of Buyer or Merger Sub, with such exceptions, in the case of each of
clauses (ii) and (iv), as would not, individually or in the aggregate,
reasonably be expected to prevent or materially impair or delay Buyer’s and
Merger Sub’s consummation of the transactions contemplated by this Agreement.

 

50



--------------------------------------------------------------------------------

Section 4.05. Financing

Buyer has sufficient cash, available lines of credit or other sources of
immediately available funds to enable it to consummate the transactions
contemplated hereby, including to pay in full the Aggregate Purchase Price and
all other amounts to be paid by it hereunder or in connection herewith.

Section 4.06. Litigation; Orders

There is no (i) action, suit or proceeding pending against, or to the knowledge
of Buyer or Merger Sub, any investigation pending against, or any action, suit,
proceeding or investigation threatened against, Buyer or Merger Sub before any
arbitrator or any Governmental Authority or (ii) injunction, order, decree,
award or judgment issued by any arbitrator or Governmental Authority, or
settlement agreement, consent agreement, memorandum of understanding or
disciplinary agreement with any Governmental Authority, to which Buyer or Merger
Sub is subject, in the case of each of the foregoing clauses (i) and (ii), that
in any manner challenges or seeks to prevent, enjoin, impair, alter or delay the
transactions contemplated by this Agreement.

Section 4.07. Finders’ Fees

There is no financial advisor, investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of
Buyer or Merger Sub which is entitled to any fee or commission in connection
with the transactions contemplated by this Agreement.

Section 4.08. Inspections; No Other Representations

(a) Buyer is a sophisticated purchaser, and has engaged expert advisors,
experienced in the evaluation and purchase of companies such as the Company and
the Company Subsidiaries as contemplated hereunder. Buyer has undertaken such
investigation and has been provided with and has evaluated such documents and
information as it has deemed necessary to enable it to make an informed decision
with respect to the execution, delivery and performance of this Agreement.

(b) Buyer acknowledges that, except for the representations and warranties
expressly set forth in Article 3 (as modified by, and subject to, the Company
Disclosure Schedules with respect thereto) and as set forth in any certificate
delivered, or other agreement entered into by any such Persons, in connection
herewith, none of the Holders, the Holders’ Representative, the Company or any
Company Subsidiary or any other Person acting on their behalf (including any
stockholder, officer, director, employee or agent or representative of any of
the foregoing, whether in any individual, corporate or other capacity) has made
or is making any express or implied representation or warranty of any nature to
Buyer or its Affiliates, at law or in equity, with respect to matters relating
to the Company and the Company Subsidiaries, their respective businesses or any
other matter related to or in connection with the transactions contemplated
hereby. Buyer agrees to accept the Company and the Company Subsidiaries without
reliance upon any

 

51



--------------------------------------------------------------------------------

express or implied representations or warranties of any nature made by or on
behalf of or imputed to any of the Holders, the Holders’ Representative, the
Company or any Company Subsidiary or any other Person (including any
stockholder, officer, director, employee or agent or representative of any of
the foregoing, whether in any individual, corporate or other capacity), except
as expressly set forth in Article 3 (as modified by, and subject to, the Company
Disclosure Schedules with respect thereto) and as set forth in any certificate
delivered, or other agreement entered into by any such Persons, in connection
herewith. Without limiting the generality of the foregoing, Buyer acknowledges
that no representation or warranty has been or is made with respect to (i) any
projections, estimates or budgets delivered to or made available to Buyer of
future revenues, future results of operations (or any component thereof), future
cash flows or future financial condition (or any component thereof) of the
Company and the Company Subsidiaries or (ii) any other information or documents
made available to Buyer or its counsel, accountants or advisors with respect to
the Company or the Company Subsidiaries or their respective businesses or
operations, except as expressly set forth in Article 3 (as modified by, and
subject to, the Company Disclosure Schedules with respect thereto), or as set
forth in any certificate delivered, or other agreement entered into by any such
Persons, in connection herewith. Notwithstanding anything herein to the
contrary, neither the provisions of this Section 4.08, nor those of
Section 3.25, shall apply in the case of, or preclude any claim for fraud.

ARTICLE 5

Covenants of Buyer, Merger Sub and the Company

Section 5.01. Conduct of Business

From the date hereof until the Effective Time, except as disclosed in Section
5.01 of the Company Disclosure Schedule, as otherwise expressly contemplated by
this Agreement, as required by Applicable Law or with the prior consent of Buyer
(which consent shall not be unreasonably withheld, delayed or conditioned),
(x) the Company agrees to conduct its and the Company Subsidiaries’ business in
the ordinary course consistent with past practice and to use its commercially
reasonable efforts to preserve intact its business organizations and
relationships with third parties and to keep available the services of its
present officers and employees, (y) the Company agrees to use its commercially
reasonable efforts to manage its working capital (including the timing of
collection of accounts receivable and of the payment of accounts payable) in the
ordinary course of business consistent with past practice and (z) the Company
shall not, and shall not permit any Company Subsidiary, to:

(a) adopt or propose any change in the certificate of incorporation, bylaws or
similar organizational documents of the Company or any Company Subsidiary
(whether by merger, consolidation or otherwise), except for amending the
Certificate of Incorporation as set forth in Exhibit L;

 

52



--------------------------------------------------------------------------------

(b) (i) split, combine or reclassify any shares of capital stock or other equity
securities of the Company or any Company Subsidiary, (ii) declare, set aside or
pay any dividend or other distribution (whether in cash, stock or property or
any combination thereof) in respect of any Capital Stock or any capital stock of
any Subsidiary (other than dividends paid by any Company Subsidiary to the
Company or another wholly-owned Company Subsidiary and dividends paid by the
Company to its Stockholders, so long as the effect of such distribution is
reflected in the calculation of Closing Cash) or (iii) redeem, repurchase or
otherwise acquire or offer to redeem, repurchase, or otherwise acquire any
Company Securities or any Company Subsidiary Securities;

(c) (i) issue, deliver or sell, or authorize the issuance, delivery or sale of,
any Company Securities or Company Subsidiary Securities, other than (x) the
issuance and delivery of any Company Subsidiary Securities by any Company
Subsidiary to the Company or (y) issuances of Shares upon exercise of any
Options or pursuant to any Warrants or (ii) amend any of the terms of any
Company Security or any Company Subsidiary Security;

(d) acquire (by merger, consolidation, acquisition of stock or assets or
otherwise), directly or indirectly, any material assets, securities, properties,
interests or businesses;

(e) dispose of (by merger, consolidation, disposition of stock or assets, lease
or otherwise), directly or indirectly, any material assets, securities,
properties, interests or businesses;

(f) make any loans, advances or capital contributions to, or investments in, any
other Person, other than to or in a wholly owned Subsidiary or, for the sake of
clarity, ordinary course investments of direct capital by the Company or any
Company Subsidiary in its asset management business;

(g) incur any indebtedness for borrowed money or guarantees thereof to any other
Person, or forgive, settle or compromise any indebtedness for borrowed money or
guarantees thereof owing to the Company or any Company Subsidiary, other than
with respect to indebtedness for borrowed money or guarantees thereof solely
between or among the Company and any Company Subsidiary;

(h) other than as required by the terms of any Employee Plan as in effect on the
date hereof or Applicable Law, (i) grant or increase any severance, retention or
termination pay to any employee of the Company or any Company Subsidiary (or
amend any existing severance, retention or termination pay arrangement),
(ii) establish, adopt, amend or terminate any Employee Plan or establish or
adopt a plan, agreement or arrangement that would have been an Employee Plan had
it been in effect on the date hereof, (iii) grant equity or equity-based awards
to any employee of the company or any Company Subsidiary or (iv) increase
compensation, bonus or other benefits payable to any director or employee of the
Company or any Company Subsidiary, other than increases in base compensation of
not more than 3% to employees below the level of Vice President in the ordinary
course of business consistent with past practice;

 

53



--------------------------------------------------------------------------------

(i) amend, terminate or cancel any Material Contract, or enter into any new
agreement that would have been a Material Contract had it been in effect as of
the date hereof, or fail to exercise any rights of renewal with any Material
Contract;

(j) make or change any material tax election or method of Tax accounting, amend
any material Tax Return or settle any claim, audit, examination, proceeding or
similar matter with respect to a material amount of Taxes, in each case except
as required by Applicable Law;

(k) make any change to the Company’s methods of financial accounting, except as
required by changes in GAAP or other Applicable Law;

(l) commence, settle, or offer or propose to commence or settle (i) any
litigation, investigation, arbitration, proceeding or other claim involving or
against the Company or any Company Subsidiary, (ii) any litigation, arbitration,
proceeding or other claim with any Holder of the Company involving or against
the Company, any Company Subsidiary or any of their respective officers or
directors or (iii) any litigation, arbitration, proceeding or other claim that
relates to the transactions contemplated hereby;

(m) adopt a plan or agreement of complete or partial liquidation or dissolution;
or

(n) agree or commit to do any of the foregoing.

Buyer acknowledges and agrees that (i) nothing contained in this Agreement shall
give Buyer, directly or indirectly, the right to control or direct the
operations of the Company or any Company Subsidiaries prior to the Effective
Time, (ii) prior to the Effective Time, the Company shall exercise, consistent
with the terms and conditions of this Agreement, complete control and
supervision over its and Company Subsidiaries’ respective operations and
(iii) the Company shall be entitled to distribute cash to its Stockholders by
dividend, distribution, repurchase or similar means to the extent the effect of
such distribution is reflected in the calculation of Closing Cash.

Section 5.02. Efforts; Further Assurances

(a) Subject to the terms and conditions of this Agreement, Buyer, Merger Sub and
the Company will use their respective reasonable best efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary or
reasonably advisable under Applicable Law to consummate the transactions
contemplated by this Agreement as soon as practicable, including (i) preparing
and filing as promptly as practicable with any Governmental Authority or other
third party all documentation to effect all necessary or reasonably advisable
filings, notices, petitions, statements, registrations, submissions of
information, applications and other documents and (ii) obtaining and maintaining
all consents, approvals, registrations, permits, authorizations and other
confirmations required to be obtained from any Governmental Authority or other
third party that are necessary or reasonably advisable to consummate the
transactions contemplated by this Agreement as soon as reasonably practicable.
The

 

54



--------------------------------------------------------------------------------

parties acknowledge and agree that Buyer’s and Merger Sub’s obligations to use
their reasonable best efforts set forth in this Section 5.02(a) shall include an
obligation of Buyer (i) to take and cause its Affiliates to take all actions
reasonably necessary to avoid or eliminate any impediment under any applicable
Competition Law so as to enable the consummation of the transactions
contemplated hereby, including the Merger, to occur as soon as reasonably
practicable (and in any event no later than the Outside Date), including
(A) proposing, negotiating, committing to and effecting, by consent decree, hold
separate order or otherwise, the sale, divestiture or disposition of businesses,
product lines or assets of Buyer or its controlled Affiliates (including the
Surviving Corporation and its Subsidiaries), (B) terminating existing
relationships, contractual rights or obligations of Buyer or its controlled
Affiliates (including the Surviving Corporation and its Subsidiaries) and
(C) otherwise taking or committing to take actions that after the Closing Date
would limit Buyer’s or its controlled Affiliates’ (including the Surviving
Corporation’s and its Subsidiaries’), freedom of action with respect to, or its
ability to retain, one or more of the businesses, product lines or assets of
Buyer and its controlled Affiliates (including the Surviving Corporation and its
Subsidiaries) and (ii) not take any action (including the acquisition by it or
its Affiliates of any interest in any Person that derives revenues from
products, services or lines of business similar to the Company’s products,
services or lines of business) if such action would make it more likely that
there would arise any impediments under any Competition Law that may be asserted
by any Governmental Authority to the consummation of the Merger as promptly as
reasonably practicable.

(b) In furtherance and not in limitation of the foregoing, each of Buyer and the
Company shall provide or cause to be provided as promptly as practicable to any
Governmental Authority information and documents requested by any such
Governmental Authority or necessary or reasonably advisable to permit
consummation of the transactions contemplated by this Agreement as promptly as
practicable after the execution of this Agreement, including by (i) filing any
notification and report form and related material required under the HSR Act
(and any similar Applicable Law regarding preacquisition notifications for the
purpose of competition or merger control reviews) with respect to the
transactions contemplated hereby as promptly as practicable and in any event
within five Business Days after the date hereof and (ii) supplying as promptly
as practicable any additional information and documentary material that may be
requested pursuant to the HSR Act (and any similar Applicable Law regarding
preacquisition notifications for the purpose of competition or merger control
reviews).

(c) If any objections are asserted with respect to the transactions contemplated
hereby under any Competition Law or if any action, suit or proceeding is
instituted challenging any of the transactions contemplated hereby as violative
of any Competition Law, each of Buyer and the Company shall, at the sole cost
and expense of Buyer, use its reasonable best efforts to (i) oppose or defend
against any action to prevent or enjoin consummation of this Agreement (and the
transactions contemplated herein), and/or (ii) take such reasonable action as
necessary to overturn any regulatory action by any Governmental Authority to
prevent or enjoin consummation of this Agreement (and the transactions
contemplated herein), including by defending any action, suit or proceeding in
order to avoid entry of, or to have vacated, overturned or terminated, including
by appeal if necessary, in order to resolve any such objections or challenge
under such Competition Law so as to permit consummation of the transactions
contemplated by this Agreement as promptly as practicable.

 

55



--------------------------------------------------------------------------------

(d) Each of Buyer, Merger Sub and the Company shall, and shall cause their
respective Subsidiaries to, cooperate reasonably with one another and keep the
others generally apprised of material matters relating to or in connection with
the taking of such actions and the doing of such other things as are
contemplated by this Section 5.02.

(e) Each such party shall promptly inform the other parties hereto of any oral
communication with, and provide copies of written communications with, any
Governmental Authority regarding any such filings or any such transaction. In
furtherance and not in limitation of the foregoing, in connection with the
seeking of any action by or in respect of, or the making of any filing with, any
Governmental Authority in connection with the transactions contemplated hereby,
the parties shall (i) consult with one another in advance of any meeting,
teleconference or other communication with such Governmental Authority,
(ii) provide one another with an opportunity to attend or participate in such
meeting, teleconference or other communication, (iii) afford one another the
right to review any written materials to be submitted to such Governmental
Authority in advance of the submission thereof, (iv) furnish one another with
copies of all written materials received by or on behalf of such party from such
Governmental Authority, in each case to the extent permitted by Applicable Law
(except, in the case of the foregoing clause (ii), to the extent such
Governmental Authority has requested that one or the other party not attend or
participate in any such meeting, teleconference or other communication, and in
the case of the foregoing clauses (iii) and (iv), to the extent that (x) such
written materials contain information that does not relate to the transactions
contemplated hereby or (y) confidential treatment has been requested or granted
for such written materials).

(f) The Company shall, subject to Section 5.13, use commercially reasonable
efforts to obtain any and all consents and to deliver any and all notices, in
each case in form and substance reasonably satisfactory to Buyer, with respect
to each item set forth on Section 3.04(iii) of the Company Disclosure Schedules;
provided that the Company shall not be obligated to make any payment or any
other financial accommodation (whether to a third party or otherwise) in
connection with obtaining any consent to the transactions contemplated hereby.

Section 5.03. Access to Information

(a) From the date hereof until the Effective Time, subject to Applicable Law and
the Confidentiality Agreement, the Company shall (i) give Buyer, its counsel,
officers, employees, financial advisors, accountants, consultants, advisors,
agents and other representatives (collectively, “Representatives”) reasonable
access to the offices, properties, books and records of the Company and the
Company Subsidiaries, (ii) furnish to Buyer, its counsel, financial advisors,
auditors and other authorized representatives such financial and operating data
and other information relating to the Company or any

 

56



--------------------------------------------------------------------------------

Company Subsidiary as such Persons may reasonably request and (iii) instruct its
and the Company Subsidiaries’ employees, counsel and financial advisors to
cooperate with Buyer in its investigation of the Company and the Company
Subsidiaries. Any investigation pursuant to this Section shall be conducted in
such manner so as not to interfere unreasonably with the conduct of the business
of the Company or the Company Subsidiaries. Notwithstanding the foregoing, the
Company shall have no obligation to disclose or provide Buyer with access to any
personnel records of the Company or any Company Subsidiary relating to
individual performance or evaluations, medical histories or other information
the disclosure of which, in the good faith opinion of the Company’s legal
counsel, would subject the Holders, the Company or any Company Subsidiary to
liability, jeopardize the attorney-client privilege of the Holders, the Company
or any Company Subsidiary, violate any Applicable Law or breach any contractual
confidentiality obligations. In addition, notwithstanding the foregoing, prior
to the Closing, (x) without the prior written consent of the Company (which
consent may not be unreasonably withheld), Buyer shall not contact any suppliers
to or customers of, the Company or any Company Subsidiary, and the Company shall
have the right to have a representative present during any such contact in the
event that it consents to such contact, and (y) Buyer shall have no right to
perform or cause to be performed any invasive or subsurface investigations of
the properties or facilities of the Company or any of its Subsidiaries,
including any sampling or testing of the air, soil, surface water, groundwater,
building materials or other environmental media.

(b) Buyer shall cause the Surviving Corporation and its Subsidiaries to preserve
and keep the records held by them relating to the respective businesses of the
Company and its Subsidiaries pursuant to Buyer’s document retention policy, and
from and after the Effective Time, Buyer agrees to cause the Surviving
Corporation and its Subsidiaries to afford promptly to the Holders’
Representative and its Representatives reasonable access to their offices,
properties, books, records, employees and auditors to the extent necessary to
permit the Holders’ Representative to determine any matter relating to its (or
any Holder’s) rights and obligations hereunder or relating to any period ending
at or before the Effective Time. Any access pursuant to this Section shall be
conducted in such manner so as not to interfere unreasonably with the conduct of
the business of the Company or the Company Subsidiaries. The Holders’
Representative shall bear all of the out-of-pocket expenses (including
attorneys’ fees, but excluding reimbursement for general overhead, salaries and
employee benefits) incurred in connection with the foregoing except to the
extent covered by Buyer’s indemnification obligations under Article 9 of this
Agreement. Any information obtained by Holders’ Representative or its
Representatives pursuant to this 5.03(b) shall be subject to Section 5.04.

Section 5.04. Confidentiality

(a) Each of the Company and the Holders’ Representative, on the one hand, and
Buyer, on the other hand, hereby agrees that all information provided or made
available by or on behalf of the other party or any of the other party’s
Affiliates or its or its Affiliates’ Representatives to such party or its
Affiliates or its or its Affiliates’

 

57



--------------------------------------------------------------------------------

Representatives in connection with the negotiation or execution of this
Agreement or the transactions contemplated hereby shall be subject to the terms
of the Confidentiality Agreement, which terms are incorporated herein by
reference and which agreement shall remain in full force and effect and survive
the Closing in accordance with its terms, provided that the Company and the
Holders’ Representative shall be bound by the confidentiality provisions of the
Confidentiality Agreement as if each of them were the Recipient (as defined in
the Confidentiality Agreement). The parties agree that, upon the Effective Time,
the Confidentiality Agreement shall terminate and be of no further force and
effect. In the event that this Agreement is terminated pursuant to Article 10
prior to the Closing, the Confidentiality Agreement shall remain in full force
and effect and survive such termination in accordance with its terms.

(b) After the Effective Time, the Holders’ Representative and its Affiliates
shall hold, and shall use their reasonable best efforts to cause their
respective Representatives to hold, in confidence, unless compelled to disclose
by judicial or administrative process or by other requirements of Applicable
Law, all confidential documents and information concerning the Buyer and its
Affiliates, the Company, any Company Subsidiary, this Agreement and the
transactions contemplated hereby, except to the extent that such information is
(i) in the public domain through no fault of the Holders’ Representative, its
Affiliates or any other Holder, in each case in violation of this Agreement or
(ii) later lawfully acquired by the Holders’ Representative from sources other
than those related to its prior ownership interest in the Company and the
Subsidiaries and not subject to a confidentiality obligation in respect of such
information.

Section 5.05. Rollover and Employment Agreements Cooperation.

(a) Upon the written request of Buyer following the date hereof and prior to the
Closing Date, the Company shall use commercially reasonable efforts to
facilitate Buyer’s efforts to procure management and employees of the Company to
enter into any equity award agreement, employment agreement, rollover agreement
or other arrangement (including the Contribution Agreement) covering members of
senior management of the Company. Buyer acknowledges that, so long as the
Company complies with its obligations pursuant to the immediately preceding
sentence, neither the failure of the individuals to comply with the rollover
obligations nor the failure of the individuals to enter into the applicable
employment-related agreements shall result in, or contribute to, the failure of
any condition set forth in Section 8.02 to occur or give rise to any
indemnification pursuant to Article 9.

(b) Buyer shall deliver to the Company, in conjunction with the Company’s
delivery to Buyer of the Closing Statement pursuant to Sections 2.02(i) and
2.13, the Rollover Participant Schedule setting forth for each Rollover
Participant (i) the number of Rollover Shares, if any, to be contributed by such
Rollover Participant pursuant to the Contribution Agreement and (ii) the amount
of cash from the Rollover Participant’s Option Closing Payment, if any, to be
contributed immediately following the Effective Time by such Rollover
Participant pursuant to the Contribution Agreement (based on the contents of the
Closing Statement). For purposes of the preparation and delivery of the Rollover
Participant Schedule and the Closing Statement, Buyer and the Company agree to
cooperate with each other to enable the Company to comply with its obligations
under Sections 2.02(i) and 2.13 and Buyer to comply with its obligations under
this Section 5.05(b).

 

58



--------------------------------------------------------------------------------

Section 5.06. Termination of Related Party Agreements

Except as otherwise requested by Buyer, provided in or contemplated by this
Agreement or set forth on Section 5.06 of the Company Disclosure Schedule, the
Company shall (a) cause (i) each Warrant that is not a Directly Exercisable
Warrant, (ii) the Stockholders Agreement (provided that, to the extent
contemplated by the terms and conditions of such agreement and otherwise
practicable, provision shall be made such that the drag-along rights provided
for therein shall survive to the extent necessary to give effect to such rights
in connection with the transactions contemplated hereby), (iii) the Investor
Rights Agreement, (iv) the Equity Incentive Plan and (v) any other agreements,
commitments, arrangements or understandings between the Company and/or any
Company Subsidiary, on the one hand, and any Holder and/or any of such Holder’s
Affiliates, on the other hand, to be terminated effective as of or immediately
prior to the Closing and (b) cause all liabilities thereunder to be cancelled
without payment or further liability on the part of the Company or any Company
Subsidiary, in each of subclauses (a)(v) and (b), excluding any agreements,
commitments, arrangements or understandings with respect employee compensation
obligations.

Section 5.07. Notices of Certain Events.

Each party shall promptly notify the other parties of:

(a) any notice or other communication received by it from any Person alleging
that the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement;

(b) any notice or other communication received by it from any Governmental
Authority in connection with the transactions contemplated by this Agreement;

(c) any action, suit, claim, investigation or proceeding commenced relating to
such party that, if pending on the date of this Agreement, would have been
required to have been disclosed pursuant to Section 3.11 or Section 4.06, as
applicable;

(d) any inaccuracy of any representation or warranty of such party contained in
this Agreement at any time during the term hereof that would reasonably be
expected to cause any of the conditions set forth in Section 8.02 or 8.03, as
applicable, not to be satisfied; or

(e) any material failure of such party to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it hereunder.

 

59



--------------------------------------------------------------------------------

Section 5.08. Exclusivity

From the execution of this Agreement until the earlier of the Closing or any
valid termination of this Agreement, the Company shall not, and it shall cause
its Representatives, stockholders and Affiliates not to, directly or indirectly,
take any of the following actions with any party other than Buyer and its
designees: (a) solicit, initiate or knowingly encourage any inquiry, proposal or
offer relating to a Competing Transaction (each, a “Proposal”), (b) participate
in or encourage any discussions or negotiations relating to, or disclose or
furnish to any person or entity any information in connection with, or assist,
or cooperate with any person or entity in making or proposing, or take any other
action to facilitate, any Proposal or Competing Transaction, or (c) enter into
any agreement, arrangement or understanding (whether binding or nonbinding,
written or oral) relating to, or engage in or consummate, any Competing
Transaction. The Company shall promptly advise and provide copies (if written)
to Buyer of, and provide to Buyer a summary of the principal terms of (if not
written), any Proposal that has been submitted, directly or indirectly, to the
Company, its stockholders, Affiliates or any Company Subsidiaries or any of its
or their respective Representatives, including the identity of the party making
such Proposal and any other information Buyer may reasonably request with
respect to such Proposal. The Company shall promptly advise Parent of any
request for disclosure or access described in clause (b) of this Section 5.08,
including the identity of the party requesting such disclosure or access.

Section 5.09. Public Announcements

The parties agree to consult with one another before issuing any press release
or making any public statement with respect to this Agreement or the
transactions contemplated hereby and, except to the extent any press releases or
public announcements is required by Applicable Law or any listing agreement with
any national securities exchange, to not issue any such press release or make
any such public statement without the prior written consent of the other party.
For the avoidance of doubt, the Company shall be entitled to communicate with
the Holders regarding the transactions contemplated hereby, provided that the
Company shall provide Buyer with advance copies of any information statement
being distributed to the Holders with the Written Consents and/or the Letters of
Transmittal, as well as any other information statements or other materials to
be distributed to the Holders in connection with obtaining the Stockholders’
Approval.

Section 5.10. Obligations of Merger Sub and Surviving Corporation

Buyer agrees to cause Merger Sub to perform its obligations under this Agreement
and to consummate the Merger on the terms and conditions set forth in this
Agreement. From and after the Effective Time, Buyer agrees to cause the
Surviving Corporation to perform its obligations under this Agreement.

 

60



--------------------------------------------------------------------------------

Section 5.11. Director and Officer Liability

Buyer shall cause the Surviving Corporation, and the Surviving Corporation
hereby agrees, to do the following:

(a) For six years after the Effective Time, the Surviving Corporation shall
indemnify and hold harmless the present and former officers and directors of the
Company and the Company Subsidiaries in respect of acts or omissions occurring
at or prior to the Effective Time to the extent provided under the Company’s
certificate of incorporation and bylaws in effect on the date hereof.

(b) For six years after the Effective Time, Buyer shall cause to be maintained
in effect provisions in the Surviving Corporation’s certificate of incorporation
and bylaws (or in such documents of any successor to the business of the
Surviving Corporation) regarding elimination of liability of directors,
indemnification of officers, directors and employees and advancement of expenses
that are no less advantageous to the intended beneficiaries than the
corresponding provisions in existence on the date of this Agreement.

(c) Prior to the Effective Time, the Company shall or, if the Company is unable
to, Buyer shall cause the Surviving Corporation as of the Effective Time to,
obtain and fully pay the premium for the non-cancellable extension of the
directors’ and officers’ liability coverage of the Company’s existing directors’
and officers’ insurance policies and the Company’s existing fiduciary liability
insurance policies (collectively, “D&O Insurance”), in each case for a claims
reporting or discovery period of at least six years from and after the Effective
Time with respect to any claim related to any period of time at or prior to the
Effective Time from an insurance carrier with the same or better credit rating
as the Company’s current insurance carrier with respect to D&O Insurance with
terms, conditions, retentions and limits of liability that are, in the
aggregate, no less favorable than the coverage provided under the Company’s
existing policies.

(d) If Buyer, the Surviving Corporation or any of their respective successors or
assigns (i) consolidates with or merges into any other Person and shall not be
the continuing or surviving corporation or entity of such consolidation or
merger or (ii) transfers or conveys all or substantially all of its properties
and assets to any Person or liquidates or winds up, then, and in each such case,
to the extent necessary, proper provision shall be made so that the successors
and assigns of Buyer or the Surviving Corporation, as the case may be, shall
assume the obligations set forth in this Section.

(e) The rights of each Person subject to indemnification under this Section
shall be in addition to any rights such Person may have under the certificate of
incorporation or bylaws of the Company or any of the Company Subsidiaries, or
under the DGCL or any other Applicable Law or under any agreement of any such
Person with the Company or any of the Company Subsidiaries. These rights shall
survive consummation of the Merger and are intended to benefit, and shall be
enforceable by, each such Person.

 

61



--------------------------------------------------------------------------------

Section 5.12. Actions With Respect to Warrants

The Company shall, prior to the Effective Time, send notice of the Merger (the
“Warrant Notice”) to each Holder of any Warrant that has not waived such notice
requirement pursuant to the Written Consent, in accordance with, and containing
the information specified in, the relevant Warrant, and such notice shall
include a request that each such Holder exercises its conversion or purchase
right under the Warrant prior to the Effective Time or, where applicable,
pursuant to the terms of the Warrant.

Section 5.13. Consent of Investment Advisory Clients

(a) As promptly as practicable following the date of this Agreement, the Company
shall, or shall cause the appropriate Company Subsidiary to, send a notice
substantially in the form of Exhibit G to each Investment Advisory Client or an
agent of such Investment Advisory Client (“Consent Notice”) informing such
Investment Advisory Client of the transactions contemplated by this Agreement
and requesting such consent in writing to the deemed assignment of its
Investment Advisory Contracts and shall use its commercially reasonable efforts
to obtain such consent; provided that the Company’s obligations under this
Section 5.13(a) shall be deemed satisfied with respect to any Investment
Advisory Client if such Investment Advisory Client’s consent is deemed to be
given pursuant to Section 5.13(b).

(b) The parties hereto agree that any consent required for any Investment
Advisory Contract with an Investment Advisory Client to continue after the
Closing shall be deemed given for all purposes under this Agreement (i) upon
receipt of written consent by the Investment Advisory Client or an agent of such
Investment Advisory Client as contemplated by the Consent Notice or (ii) if no
such written consent is received, if 60 days shall have passed since the sending
of written notice (“Negative Consent Notice”) to such Investment Advisory Client
or an agent of such Investment Advisory Client (or, to the extent expressly
required by the Investment Advisory Contract, 60 days from the receipt of such
notice) (which Negative Consent Notice may be included in the Consent Notice
sent to such Investment Advisory Client or its agent) requesting written consent
as aforesaid and informing such Investment Advisory Client: (A) of the intention
to complete the transactions contemplated by this Agreement, which will result
in a deemed assignment of such Investment Advisory Client’s Investment Advisory
Contract; (B) of the Adviser’s intention to continue to provide the advisory
services pursuant to the existing Investment Advisory Contract with such
Investment Advisory Client after the Closing if such Investment Advisory Client
does not terminate such agreement prior to the Closing; and (C) that the consent
of such Investment Advisory Client will be deemed to have been granted if such
Investment Advisory Client continues to accept such advisory services for a
period of at least 60 days after the sending of the Negative Consent Notice (or,
to the extent expressly required by the Investment Advisory Contract, 60 days
from the receipt of such notice) without termination; provided that in the case
of any Investment Advisory Client whose Investment Advisory Contract is set
forth on Schedule 5.13 (such Investment Advisory Contracts, “Affirmative Consent
Contracts”), such consent shall be deemed given only upon receipt of written
consent from such Investment Advisory Client or its agent as

 

62



--------------------------------------------------------------------------------

contemplated by the Consent Notice; provided, further, that, in any case, no
consent shall be deemed to have been given for any purpose under this Agreement
if at any time prior to the Closing any Investment Advisory Client or an agent
of such Investment Advisory Client notifies the Adviser or the applicable
Company Subsidiary in writing that such Investment Advisory Client has not so
consented or has terminated its Investment Advisory Contract, and in each case
such notice or termination has not been revoked. For the avoidance of doubt, the
parties hereto agree that the notices and consent contemplated by this
Section 5.13 in respect of each Investment Advisory Contract may be provided to
and obtained from, respectively, the counterparty to such agreement, and that
consent from such counterparty or counterparties obtained in accordance with
this Section 5.13 shall be deemed to be consent from both such counterparty or
counterparties and any other Investment Advisory Client referenced in such
agreement (but not a party to such agreement) for all purposes under this
Agreement.

(c) In connection with seeking the consent required for any Affirmative Consent
Contract with an Investment Advisory Client, the Company shall use commercially
reasonable efforts to acquire such written consents from each such Investment
Advisory Client or its agent, including by seeking to contact, telephonically or
in person, such client or agent that has not so consented within 10 days, but no
fewer than five days, prior to the Closing Date to inquire as to such Investment
Advisory Client’s intentions.

(d) Buyer shall be provided a reasonable opportunity to review, comment on and
approve all consent materials to be used by the Company or any Company
Subsidiary prior to distribution, such approval not to be unreasonably withheld,
conditioned or delayed. Buyer hereby approves the form of Consent Notice and
Negative Consent Notice set forth on Exhibit G.

ARTICLE 6

Tax Matters

Section 6.01. Tax Matters

(a) The Company shall prepare, or shall cause to be prepared, all Tax Returns of
the Company and the Company Subsidiaries that are required to be filed after the
Closing Date. All such Tax Returns shall be prepared by treating items on such
Tax Returns in a manner consistent with the past practices of the Company and
the Company Subsidiaries with respect to such items, except as required by
Applicable Law. The Company shall deliver to the Holders’ Representative a draft
of any income Tax Returns or other material Tax Returns that are required to be
filed after the Closing Date and relate to Pre-Closing Tax Periods (“Pre-Closing
Tax Returns”) for the Holders’ Representative’s review no later than 30 days
prior to the due date (taking into account extensions) for the filing of such
Pre-Closing Tax Returns, and the Company shall reflect any reasonable and timely
comments of the Holders’ Representative with respect to such Pre-Closing Tax
Returns. The Holders’ Representative shall cause the Escrow Agent to

 

63



--------------------------------------------------------------------------------

release from the Indemnity Escrow Account to the Company (i) the amount due and
shown on Pre-Closing Tax Returns that constitutes Indemnifiable Taxes (other
than amounts that, in the reasonable discretion of the Holders’ Representative,
constitute Damages resulting from a breach of Section 6.01(d)) or (ii) if the
Holders’ Representative (in its reasonable discretion) agrees with the amount
shown as due on an IRS Form 7004 or other similar Tax form, the amount shown as
due thereon that constitutes Indemnifiable Taxes (other than amounts that, in
the reasonable discretion of the Holders’ Representative, constitute Damages
resulting from a breach of Section 6.01(d)). From and after the Closing, the
Buyer, the Company and Company Subsidiaries shall provide any Tax-related
documents, information or other assistance reasonably requested by the Holders’
Representative in connection with this Agreement.

(b) Buyer shall pay or cause to be paid (i) to the Exchange Agent for payment to
the Holders of Shares and Directly Exercisable Warrants and (ii) to the Company
for payment to Option Holders, in each case in accordance with the Indemnity
Percentage of each Holder, any refund of Taxes and interest thereon received by
Buyer, any Affiliate of Buyer, the Company or any Company Subsidiary
attributable to Indemnifiable Taxes, no later than ten days following receipt of
such refund, net of any Taxes imposed thereon.

(c) From and after the Closing, the Buyer shall notify the Holders’
Representative in writing within three Business Days, otherwise in accordance
with the procedures set forth in Section 9.04, of receipt by the Buyer or any of
its Affiliates (including the Company and Company Subsidiaries) of notice of any
pending or threatened federal, state, local or foreign Tax audits or assessments
in respect of any Pre-Closing Tax Period or any Straddle Period that would
reasonably be expected to give rise to an indemnity claim under this Agreement.

(d) Buyer will not, and will not cause or permit the Company or any of the
Company Subsidiaries to, (i) take any action on the Closing Date other than in
the ordinary course of business, including but not limited to the distribution
of any dividend or the effectuation of any redemption that could give rise to
any Tax liability or reduce any Tax asset of the Company or any Company
Subsidiary, (ii) make any election or deemed election under Section 338 of the
Code or (iii) make any Tax election, amend any Tax Return or waive or extend any
statute of limitations for the assessment or collection of Taxes, in each case
with respect to any Pre-Closing Tax Period that would reasonably be expected to
give rise to an indemnity claim under this Agreement, unless any such action
(x) is required by Applicable Law or (y) the Holders’ Representative gives its
prior written consent (such consent not to be unreasonably withheld, delayed or
conditioned).

(e) Holders’ Representative shall have delivered to Buyer (i) a certification
for the Company, signed under penalties of perjury by the Company and dated not
more than 30 days prior to the Closing Date, that satisfies the requirements of
Treasury Regulation Sections 1.897-2(h) and 1.1445-2(c)(3) and confirms that the
Company is not, nor has it been within 5 years of the date of the certification,
a “United States real property holding corporation” as defined in Section 897 of
the Code and (ii) a notice to the IRS, signed by the Company, that satisfies the
requirements of Treasury Regulation Section 1.897-2(h)(2).

 

64



--------------------------------------------------------------------------------

Section 6.02. Transfer Taxes

All excise, sales, use, value added, registration stamp, recording, documentary,
conveyancing, franchise, property, transfer, gains and similar Taxes
(collectively, “Transfer Taxes”) incurred in connection with the transactions
contemplated by this Agreement (and any expenses incurred in connection
therewith) shall be borne one-half by the Holders and one-half by the Buyer.
Buyer will file all necessary Tax Returns with respect to all such Taxes, and,
if required by applicable law, the Company will, and will cause its Affiliates
to, join in the execution of any such Tax Returns.

ARTICLE 7

Employee Matters

Section 7.01. Employee Benefits

(a) Buyer acknowledges that it shall, through the Surviving Corporation and its
Subsidiaries, continue the employment of all of the employees of the Company and
the Company Subsidiaries as of the Effective Time (collectively, the “Continuing
Employees”). For a period beginning on the Effective Time and continuing
thereafter through December 31, 2015 (or, if shorter, during the period of
employment), Buyer shall, and shall cause the Surviving Corporation and its
Subsidiaries to, provide the Continuing Employees with (i) base salary or wage
rates, incentive opportunities and severance plans and arrangements that are no
less favorable than the base salary or wage rates, incentive opportunities and
severance plans and arrangements provided to such Continuing Employees as of
immediately prior to the Effective Time and (ii) employee benefits (other than
equity-based compensation) that are no less favorable in the aggregate than the
employee benefits provided to such Continuing Employees immediately prior to the
Effective Time.

(b) From and after the Closing, with respect to any employee benefit plan
maintained by Buyer or its Affiliates in which any Continuing Employee becomes a
participant, for purposes of determining eligibility to participate, vesting,
vacation, paid time-off and severance plan and other benefit plan accruals
(other than benefit accrual under a defined benefit pension plan), each
Continuing Employee’s service with the Company or any of its Affiliates (as well
as service with any predecessor employer, to the extent service with the
predecessor employer is recognized by the Company or any of its Affiliates)
shall be treated as service with Buyer and its Affiliates to the same extent
recognized by the Company or any of its Affiliates under a comparable Employee
Plan prior to the Closing; provided, however, that such service need not be
recognized to the extent that such recognition would result in any duplication
of benefits.

(c) Buyer shall use commercially reasonable efforts to waive, or to cause its
Affiliates to waive, any preexisting conditions, limitations, exclusions,
actively-at-work requirements and waiting periods under any welfare benefit plan
maintained by Buyer or any of its Affiliates in which Continuing Employees (and
their eligible dependents) will be eligible to participate from and after the
Closing, except to the extent that such preexisting conditions, limitations,
exclusions, actively-at-work requirements and waiting

 

65



--------------------------------------------------------------------------------

periods would not have been satisfied or waived under the comparable Employee
Plan immediately prior to the Closing. For the plan year in which the Closing
occurs, Buyer shall use commercially reasonable efforts to recognize, or to
cause its Affiliates to recognize, all co-payments, deductibles and similar
expenses and out-of-pocket maximums incurred by each Continuing Employee (and
his or her eligible dependents) prior to the Closing for purposes of satisfying
any analogous deductible and co-payment limitations and out-of-pocket
requirements under the relevant welfare benefit plans in which such Continuing
Employee (and his or her eligible dependents) will be eligible to participate
from and after the Closing.

(d) Without limiting the generality of Section 7.01(a), except as set forth on
Section 7.01(d) of the Company Disclosure Schedule, Buyer shall, or shall cause
the Surviving Corporation to, make payments to Continuing Employees pursuant to
annual cash incentive plans with respect to the annual performance period in
which the Closing Date occurs based on actual performance upon the terms and
conditions of such plans as in effect on the date hereof and otherwise based on
the allocation by the Compensation Committee set forth on Section 7.01(d) of the
Company Disclosure Schedule. Notwithstanding the foregoing, if a Continuing
Employee’s employment is terminated prior to the applicable payment date under
the applicable annual cash incentive plan, such employee’s annual bonus shall be
paid based on actual performance as of the date of such employee’s termination
of employment in a lump sum cash payment upon such employee’s termination.

Section 7.02. No Third Party Beneficiaries.

The Parties acknowledge and agree that all provisions contained in Section 7.01
are included for the sole benefit of Buyer and the Company. Without limiting the
generality of Section 11.08, nothing in this Article 7, express or implied, is
intended to or shall confer upon any other Person, including any current or
former employees or any Continuing Employee, any right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement, and no provision of this
Article 7 (other than Section 7.01(d)) shall constitute an amendment of, or an
undertaking to amend, any Employee Plan or any employee benefit plan, program or
arrangement maintained by Buyer or its Affiliates or limit the right of Buyer,
the Company or any of their respective Affiliates to amend or terminate any
Employee Plan after the Closing. Nothing in this Article 7 shall create any
obligation on the part of Buyer or its Affiliates, as applicable, to continue to
employ any Continuing Employee for any period of time following the Closing
Date.

 

66



--------------------------------------------------------------------------------

ARTICLE 8

Conditions to the Merger

Section 8.01. Conditions to Obligations of the Parties

The obligations of the parties to consummate the Merger are subject to the
satisfaction of the following conditions:

(a) Any applicable waiting period under the HSR Act relating to the transactions
contemplated hereby shall have expired or been terminated;

(b) No judgment, injunction, order or decree shall have been issued by a court
of competent jurisdiction, and no Governmental Authority shall have promulgated
any Applicable Law, in each case, that shall prohibit the consummation of the
Merger; and

(c) The Escrow Agent shall have delivered a counterpart of the Escrow Agreement,
duly executed by the Escrow Agent.

Section 8.02. Conditions to Obligations of Buyer and Merger Sub

The obligations of Buyer and Merger Sub to consummate the Merger are subject to
the satisfaction or waiver of the following further conditions:

(a) (i) The Company Fundamental Warranties contained in this Agreement
(disregarding all materiality and Material Adverse Effect or similar
qualifications contained therein) shall be true and correct in all material
respects at and as of the Effective Time, as if made at and as of such time
(except for any such representations and warranties that are made as of a
specific date or time, which representations and warranties shall be true in all
material respects at and as of such specific date or time), and (ii) the other
representations and warranties of the Company contained in this Agreement
(disregarding all materiality and Material Adverse Effect or similar
qualifications contained therein) shall be true and correct at and as of the
Effective Time, as if made at and as of such time (except for any such
representations and warranties that are made as of a specific date or time,
which representations and warranties shall be true at and as of such specific
date or time), with only such exceptions as would not, individually or in the
aggregate, have a Material Adverse Effect.

(b) The Company shall have performed in all material respects all of its
covenants and agreements hereunder required to be performed by it at or prior to
the Effective Time.

(c) Since the date of this Agreement and excluding any effect resulting from
matters set forth on Section 8.02(c) of the Company Disclosure Schedule, there
shall not have occurred a Material Adverse Effect.

(d) The Holders’ Representative shall have delivered a counterpart of the Escrow
Agreement, duly executed by the Holders’ Representative;

(e) The Company shall have delivered to Buyer (i) a certificate of the Secretary
of the Company, dated as of the Closing Date, certifying (in such person’s
capacity as Secretary) (A) the Company’s certificate of incorporation, (B) the
Company’s bylaws, (C) the resolutions of the Company Board approving this
Agreement and the transactions contemplated thereby, (D) the Stockholders’
Approval and (E) the incumbency and genuineness of the signatures of each
officer of the Company executing this Agreement and the other documents relating
to the transactions contemplated by this Agreement and (ii) a certificate of an
officer of the Company, dated as of the Closing Date, stating (in such person’s
capacity as an officer) that the conditions specified in Sections 8.02(a),
(b) and (c) have been fully satisfied; and

 

67



--------------------------------------------------------------------------------

(f) The Company shall have obtained written or deemed consents, in each case in
accordance with the provisions of Section 5.13, from Investment Advisory Clients
in respect of Investment Advisory Contracts whose Total Projected Net Revenue
represents at least eighty percent (80%) of the Total Projected Net Revenue.

Section 8.03. Conditions to Obligation of the Company

The obligation of the Company to consummate the Merger is subject to the
satisfaction or waiver of the following further conditions:

(a) The representations and warranties of Buyer and Merger Sub contained in this
Agreement shall (disregarding all materiality or similar qualifications
contained therein) be true and correct in all material respects at and as of the
Effective Time, as if made at and as of such time (except for any such
representations and warranties that are made as of a specific date or time,
which representations and warranties shall be true in all material respects at
and as of such specific date or time);

(b) Buyer and Merger Sub shall have performed in all material respects all of
their respective covenants and agreements hereunder required to be performed by
them at or prior to the Effective Time; and

(c) Buyer shall have delivered a counterpart of the Escrow Agreement, duly
executed by Buyer.

Section 8.04. Frustration of Closing Conditions

None of the Company, Buyer or Merger Sub may rely on the failure of any
condition set forth in Section 8.01, Section 8.02 or Section 8.03, as the case
may be, to be satisfied to excuse such party’s obligation to effect the Merger
if such failure was caused primarily by such party’s breach of this Agreement.

ARTICLE 9

Survival; Indemnification

Section 9.01. Survival

All representations and warranties of the parties hereto contained in this
Agreement or in any certificate or other writing delivered pursuant hereto or in
connection herewith shall expire and terminate upon the Final Indemnity Escrow
Release Date, except for the Company Fundamental Warranties, Holder Fundamental
Warranties and the Buyer Fundamental Warranties, each of which shall expire and
terminate on the three-year anniversary following the Closing Date. The
covenants and agreements of the parties contained in this Agreement or in any
certificate or other writing delivered

 

68



--------------------------------------------------------------------------------

pursuant hereto or in connection herewith shall survive the Closing until the
Final Indemnity Escrow Release Date; provided that the covenants which by their
terms are to be performed by the parties following Closing shall survive the
Closing indefinitely or for the shorter period explicitly specified therein.
Notwithstanding the preceding sentences, (A) any representation or warranty,
covenant or agreement in respect of which indemnity may be sought under this
Agreement shall survive the time at which it would otherwise terminate pursuant
to the preceding sentences, if notice of the inaccuracy or breach thereof giving
rise to such right of indemnity shall have been given in accordance with Section
9.04 or Section 9.05, as applicable, to the party against whom such indemnity
may be sought prior to such time, (B) all representations and warranties of any
Holder set forth in Section 10(c) (Ownership) of any Letter of Transmittal shall
survive indefinitely, and (C) any claim for fraud shall survive indefinitely.

Section 9.02. Indemnification by the Holders.

(a) Subject to the limitations set forth in this Article 9, from and after the
Effective Time, each Holder, severally but not jointly, in proportion to such
Holder’s Indemnity Percentage, hereby agrees to indemnify Buyer, its Affiliates
(including, after the Closing Date, the Surviving Corporation and its
Subsidiaries), and their respective directors, officers, managers, employees,
partners, agents, successors and assigns (collectively, the “Buyer Indemnified
Persons”) against, and to hold each of them harmless from any and all damages,
losses, costs and expenses ((x) including reasonable expenses of investigation
and reasonable attorneys’ fees and expenses in connection with any Claim, but
(y) excluding (A) punitive, exemplary or other similar damages and (B) any
consequential damages to the extent that such damages were not reasonably
foreseeable (other than, in each case in this clause (y), any such damages or
losses actually paid to a third party in respect of a Third-Party Claim))
(collectively, “Damages”) to the extent arising out of:

(i) any misrepresentation or breach of warranty made by the Company or a Holder
in this Agreement (or any inaccuracy in the certificate required pursuant to
Section 8.02(e)) or any Letter of Transmittal; provided that, with respect to a
breach by a Holder of a Holder Fundamental Warranty, such Holder shall be liable
for the full amount of any Damages attributable to such breach and any amount
payable from the Indemnity Escrow Account in respect thereof shall be deducted
from such Holder’s Remaining Possible Consideration;

(ii) any breach of covenant or agreement made or to be performed by the Company
or any Holder pursuant to this Agreement or any Letter of Transmittal; provided
that, with respect to a breach by a Holder of a covenant or agreement in such
Holder’s Letter of Transmittal, such Holder shall be liable for the full amount
of any Damages attributable to such breach and any amount payable from the
Indemnity Escrow Account in respect thereof shall be deducted from such Holder’s
Remaining Possible Consideration;

(iii) any Indemnifiable Taxes; or

(iv) any Stockholder Claims.

 

69



--------------------------------------------------------------------------------

(b) With respect to indemnification by the Holders pursuant to Section
9.02(a)(i), other than in respect of any breach of a Company Fundamental
Warranty or a Holder Fundamental Warranty or in the event of fraud, (i) the
Holders shall not be liable for any individual matter or series of related
matters unless the Damages with respect thereto exceed $25,000 (the “De Minimis
Amount”), (ii) the Holders shall not be liable for any Damages in respect of any
matter unless and until the aggregate amount of all Damages with respect thereto
(disregarding any Damages for which the Holders are not liable pursuant to the
foregoing clause (i)) exceeds $1,000,000 (the “Deductible”), and then only to
the extent of such excess and (iii) the Holders’ maximum aggregate liability
shall be limited to the Indemnity Escrow Amount (the “Cap”).

(c) With respect to indemnification by the Holders for all matters pursuant to
Section 9.02(a), Buyer hereby agrees that the sole recourse of Buyer Indemnified
Persons in respect of all such matters shall be the right to seek payment from
the Indemnity Escrow Account in accordance with the terms of this Agreement and
the Escrow Agreement, and Buyer Indemnified Persons shall have no right to seek
payment directly from the Holders in respect of any such matters; provided,
however, that the foregoing shall not limit the remedies available to any party
hereto (A) for any breaches of Company Fundamental Warranties or Holder
Fundamental Warranties or any breach of covenant or agreement made or to be
performed by the Company or any Holder pursuant to this Agreement or any
certificate or other writing delivered pursuant hereto or in connection herewith
or (B) for fraud. Except for breaches involving fraud (in which case, the
liability of the Holders shall be uncapped), in no event shall the aggregate
amount for which any Holder shall be liable to all Buyer Indemnified Persons
under this Agreement exceed the amount actually received by such Holder
hereunder.

(d) To the extent that the Buyer Indemnified Persons are entitled to
indemnification pursuant to this Article 9 for any Damages, the Buyer
Indemnified Persons shall be required to first pursue such claim against the
Indemnity Escrow Account, and, to the extent there are sufficient funds
available in the Indemnity Escrow Account to indemnify the Buyer Indemnified
Persons for the full amount of the indemnifiable portion of such Damages, any
dispute with respect to such claim related to such Damages shall be resolved in
accordance with the terms of the Escrow Agreement prior to any such Buyer
Indemnified Persons seeking payment directly from any Holders with respect to
such Damages; provided, however, that if there are insufficient funds available
in the Indemnity Escrow Account to indemnify the Buyer Indemnified Persons for
the full amount of the indemnifiable portion of such Damages, such Buyer
Indemnified Persons shall be permitted to seek indemnification directly from the
relevant Holder(s) to the extent of any shortfall, subject to the limitations
set forth in this Article 9.

(e) With respect to indemnification by the Holders pursuant to Section
9.02(a)(i) for breaches of the representations and warranties contained in
Section 3.17, Holders shall be liable for Damages only with respect to Taxes
incurred in Pre-Closing Tax Periods. For this purpose, in the case of any Taxes
(other than Transfer Taxes) that

 

70



--------------------------------------------------------------------------------

are payable for a Straddle Tax Period, the portion of such Taxes incurred in the
Pre-Closing Tax Period shall (i) in the case of any Taxes other than gross
receipts, sales or use Taxes and Taxes based upon or related to income, be
deemed to equal the amount of such Tax for the entire Tax period multiplied by a
fraction the numerator of which is the number of days in the portion of such
Straddle Period that ends on and includes the Closing Date and the denominator
of which is the number of days in the entire Tax period, and (ii) in the case of
any Taxes based upon or related to income and any gross receipts, sales or use
Tax, shall equal the portion of such Tax that would have been payable if the
relevant Tax period ended on and included the Closing Date. All determinations
necessary to give effect to the allocation set forth in the foregoing clause
(ii) shall be made in a manner consistent with prior practice of the Company.

Section 9.03. Indemnification by Buyer

(a) Subject to the limitations set forth in this Article 9, from and after the
Effective Time, Buyer hereby agrees to indemnify the Holders and their
Affiliates, directors, officers, managers, employees, partners, agents,
successors and assigns (collectively, the “Holder Indemnified Persons”) against,
and to hold each of them harmless from, any and all Damages to the extent
arising out of:

(i) any misrepresentation or breach of any representation or warranty made by
Buyer or Merger Sub in this Agreement (or any inaccuracy in the certificate
delivered pursuant to Section 2.03(b)(iii)(A)); or

(ii) any breach of covenant or agreement made or to be performed by Buyer or
Merger Sub pursuant to this Agreement.

(b) With respect to indemnification by Buyer pursuant to Section 9.03(a), other
than in respect of any breach of a Buyer Fundamental Warranty, any breach of
covenant or agreement made or to be performed by Buyer or Merger Sub pursuant to
this Agreement or in the event of fraud, (i) Buyer shall not be liable for any
individual matter or series of related matters unless the Damages with respect
thereto exceed the De Minimis Amount, (ii) Buyer shall not be liable for any
Damages in respect of any matter unless and until the aggregate amount of all
Damages with respect thereto (disregarding any Damages for which the Holders are
not liable pursuant to the foregoing clause (i)) exceeds the Deductible, and
then only to the extent of such excess and (iii) the Buyer’s maximum aggregate
liability shall be limited to the Cap. For avoidance of doubt, the rights of
Holders and their Affiliates with respect to Damages arising under
Section 9.03(a)(ii) shall not be affected by the fact that such Damages
constitute Indemnifiable Taxes resulting from a breach of Section 6.01(d).

Section 9.04. Third-Party Claim Procedures

(a) The party seeking indemnification under Section 9.02(a) or Section 9.03(a)
(the “Indemnified Party”) agrees to give prompt notice in writing to the party
against whom indemnity is to be sought (the “Indemnifying Party”) of the
assertion of any claim or the commencement of any suit, action or proceeding by
any third party (a

 

71



--------------------------------------------------------------------------------

“Third-Party Claim”) in respect of which indemnity may be sought under such
Section. Such notice shall set forth in reasonable detail the facts and
circumstances of such Third-Party Claim and the basis for indemnification in
respect thereof (taking into account the information then available to the
Indemnified Party). The failure of the Indemnified Party to so notify the
Indemnifying Party shall not relieve the Indemnifying Party of its obligations
hereunder, except to the extent such failure shall have prejudiced the
Indemnifying Party.

(b) The Indemnifying Party shall, subject to the limitations set forth in this
Section 9.04, have the right, upon written notice to the Indemnified Party as
soon as reasonably practicable but in any event within 45 days of receipt of
notice of such Third-Party Claim from the Indemnified Party pursuant to
Section 9.04(a), to assume the defense of any Third-Party Claim at the expense
of the Indemnifying Party, with counsel selected by the Indemnifying Party. If
the Indemnifying Party does not so elect to assume the defense of such
Third-Party Claim, the Indemnified Party shall have the sole right to assume the
defense of such Third-Party Claim. If the Indemnifying Party assumes the defense
of such Third-Party Claim, the Indemnified Party shall have the right to employ
separate counsel and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of the Indemnified Party and
shall not constitute indemnifiable Damages hereunder unless (i) the employment
of such counsel has been specifically authorized in writing by the Indemnifying
Party, or (ii) the representation of both the Indemnifying Party and such
Indemnified Party by the same counsel would present such counsel with a conflict
of interest under applicable standards of professional conduct.

(c) If the Indemnifying Party shall assume the control of the defense of any
Third-Party Claim in accordance with the provisions of this Section 9.04,
(i) the Indemnifying Party shall obtain the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld, delayed or
conditioned) before entering into any settlement of such Third-Party Claim, if
the settlement (A) does not release the Indemnified Party and its Affiliates
from all liabilities and obligations with respect to such Third-Party Claim,
(B) imposes injunctive, equitable relief or any obligation on the Indemnified
Party or any of its Affiliates other than solely the payment of money damages
for which the Indemnified Party will be fully indemnified hereunder,
(C) involves a finding or admission of wrongdoing or violation of Applicable
Laws by the Indemnified Party or (D) encumbers the assets of the Indemnified
Party or imposes any restriction or condition that would apply to or adversely
affect the Indemnified Party or (E) reasonably could be expected to affect the
Taxes of Buyer, the Surviving Corporation or their respective Affiliates for a
taxable period or portion thereof beginning after the Closing Date and (ii) the
Indemnified Party shall be entitled to participate in the defense of any
Third-Party Claim and to employ separate counsel of its choice and at its own
expense for such purpose. The Indemnified Party shall not settle any Third-Party
Claim without the prior written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld, delayed or conditioned).

 

72



--------------------------------------------------------------------------------

(d) Each party shall cooperate, and cause its Affiliates to cooperate, in the
defense or prosecution of any Third-Party Claim, and shall furnish or cause to
be furnished such records, information and testimony, and attend such
conferences, discovery proceedings, hearings, trials or appeals, as may be
reasonably requested in connection therewith.

Section 9.05. Direct Claim Procedures

In the event an Indemnified Party has a claim for indemnity under Section
9.02(a) or Section 9.03 against the Indemnifying Party that does not involve a
Third-Party Claim (a “Direct Claim”), the Indemnified Party agrees to give
prompt notice thereof in writing to the Indemnifying Party. Such notice shall
set forth in reasonable detail the facts and circumstances of such Direct Claim
and the basis for indemnification in respect thereof (taking into account the
information then available to the Indemnified Party). The failure of the
Indemnified Party to so notify the Indemnifying Party shall not relieve the
Indemnifying Party of its obligations hereunder, except to the extent such
failure shall have prejudiced the Indemnifying Party.

Section 9.06. Escrow Procedures

The parties hereto agree that their respective rights and obligations with
respect to the Indemnity Escrow Account, including the funding of the requisite
amounts into the Indemnity Escrow Account, the procedure for the making of
claims against the amounts in the Indemnity Escrow Account and the release of
such amounts from the Indemnity Escrow Account, shall be governed by, and
subject to the terms and provisions of, this Agreement and the Escrow Agreement.

Section 9.07. Calculation of Damages

(a) The amount of any Damages payable under Section 9.02(a) or Section 9.03(a),
as applicable, by the Indemnifying Party shall be net of any (i) amounts
actually recovered by the Indemnified Party under applicable insurance policies
or pursuant to contractual indemnities from any other Person alleged to be
responsible therefor and (ii) Tax benefit arising from the incurrence or payment
of such Damages actually realized by the Indemnified Party (in cash or as a
reduction in Taxes otherwise due in the same 24 month period as such incurrence
or payment). If the Indemnified Party receives any amounts under applicable
insurance policies, or pursuant to contractual indemnities from any other Person
alleged to be responsible for any Damages, after the Indemnifying Party makes an
indemnification payment in respect of such Damages, then the Indemnified Party
shall promptly reimburse the Indemnifying Party for any payment made or expense
incurred by such Indemnifying Party in connection with providing such
indemnification payment up to the amount received by the Indemnified Party, net
of any expenses incurred by such Indemnified Party in collecting such amount.

 

73



--------------------------------------------------------------------------------

(b) Notwithstanding anything herein to the contrary, the representations,
warranties and covenants set forth herein, and the right of the applicable
Indemnified Party to indemnification with respect thereto, shall not be affected
or deemed waived by reason of any investigation made by or on behalf of such
Indemnified Party (including by any of its Representatives), or by reason of the
fact that such Indemnified Party or any of its Representatives knew or should
have known that any such representation or warranty or covenant (as qualified by
the Company Disclosure Schedule) is, was or might be inaccurate or by reason of
any waiver by such Indemnified Party of any condition set forth in Article 8.

(c) The Indemnifying Party shall not be liable under Section 9.02(a) or Section
9.03(a), as applicable, for any Damages relating to any matter to the extent
that (i) the Indemnified Party has otherwise been compensated for such Damages
pursuant to the purchase price adjustment under Section 2.14 or (ii) the
Indemnified Party has recovered for such Damages under another provision of this
Agreement. In addition, in determining the amount of Damages, due regard shall
be given to items identified in, and either accrued or reserved for in, the
Financial Statements (or disclosed in the notes thereto).

(d) For purposes of this Article 9 (including for purposes of (i) determining
whether or not there has been a breach of a representation or warranty by the
Company, any Holder or Buyer and (ii) calculating the amount of Damages incurred
arising out of or relating to any such breach), all representations, warranties
and covenants contained herein shall be construed as if the word “material” and
any reference to “Material Adverse Effect” (and variations thereof) were omitted
from such representation, warranty or covenant, as the case may be.

(e) Each Indemnified Party shall use commercially reasonable efforts to mitigate
any Damages for which such Indemnified Party may seek indemnification under this
Agreement, including taking any commercially reasonable actions reasonably
requested by the Indemnifying Party for such purpose, and no Indemnifying Party
shall be liable to any Indemnified Party for any Damages to the extent arising
from or aggravated by such Indemnified Party’s failure to use commercially
reasonable efforts to mitigate any Damages. No Indemnified Party shall be
required to take or omit to take any action to mitigate under this
Section 9.07(d) if the taking or omission of such action would be detrimental in
any material respect to such Indemnified Party or would disrupt the ongoing
business operations of the Indemnified Party. If such Indemnified Party
mitigates its Damages after the Indemnifying Party has paid the Indemnified
Party under any indemnification provision of this Agreement in respect of such
Damages, the Indemnified Party must notify the Indemnifying Party and pay to the
Indemnifying Party the extent of the value of the benefit to the Indemnified
Party of that mitigation (less the Indemnified Party’s reasonable costs of
mitigation) promptly after the benefit is received. For the avoidance of doubt,
(i) any costs to the Indemnified Party in connection with any mitigation
undertaken pursuant to this Section 9.07(e) shall be deemed Damages of the
Indemnified Party, (ii) such efforts to mitigate shall not include an obligation
to litigate or initiate any action or pursue indemnification and (iii) if
mitigation first requires expenditure of funds, then the Indemnified Party shall
have no obligation to seek such mitigation unless the Indemnifying Party
advances such funds.

 

74



--------------------------------------------------------------------------------

(f) Each Indemnified Party shall use commercially reasonable efforts to collect
any proceeds available under applicable insurance policies, or from any other
Person alleged to be responsible, for any Damages payable under Section 9.02(a)
or Section 9.03(a), as applicable. For the avoidance of doubt, the relevant
Indemnified Party shall be obligated to pursue the recovery of insurance
proceeds only if such pursuit is reasonable, taking into account the effort
necessary to pursue such recovery and any adverse consequences resulting, or
reasonably expected to result, from such pursuit to such party.

Section 9.08. Exclusive Remedy

This Article 9 shall constitute the exclusive remedy after the Closing for
recovery of Damages by Indemnified Parties in connection with any dispute
arising out of or relating to this Agreement; provided, however, that,
notwithstanding anything herein to the contrary, nothing in this Agreement shall
limit the rights or remedies of Buyer or any other Indemnified Party (a) in
connection with fraud, (b) with respect to specific performance, injunctive and
other equitable relief or (c) pursuant to Article 12 hereof.

Section 9.09. Purchase Price Adjustment

To the extent permitted by Applicable Law, any amount paid under this Article 9
shall be treated for tax purposes as an adjustment to the Final Aggregate
Purchase Price. Any amount payable by Buyer to the Holders under this Article 9
shall be paid to the Holders in proportion to each such Holder’s Indemnity
Percentage.

Section 9.10. Holders’ Representative

(a) Effective upon and by virtue of the vote of the Stockholders approving and
adopting this Agreement and the Merger (including pursuant to the Written
Consent) and in respect of the other Holders by virtue of approval of the Merger
pursuant to any Letter of Transmittal or other receipt of consideration in
respect of the Merger, and without any further act of any of the Holders, the
Holders’ Representative shall be hereby appointed as the representative of the
Holders and as the attorney-in-fact and agent for and on behalf of each such
Holder for purposes of this Agreement and the Escrow Agreement and will take
such actions to be taken by the Holders’ Representative under this Agreement and
the Escrow Agreement and such other actions on behalf of such Holders as it may
deem necessary or appropriate in connection with or to consummate the
transactions contemplated hereby or thereby, including (i) taking all actions
and making all filings on behalf of such Holders with any Governmental Authority
or other Person necessary to effect the consummation of the transactions
contemplated by this Agreement or the Escrow Agreement, (ii) agreeing to,
negotiating, entering into settlements and compromises of, complying with orders
of courts with respect to, and otherwise administering and handling any claims
under this Agreement or the Escrow Agreement on behalf of such Holders,
including indemnifications claims, (iii) negotiating and executing any waivers
or amendments of this Agreement or the Escrow Agreement (provided that any
amendment that shall adversely and disproportionately affect the rights or
obligations of any Holder shall require the prior written consent of such
Holder)

 

75



--------------------------------------------------------------------------------

and (iv) taking all other actions that are either necessary or appropriate in
its judgment for the accomplishment of the foregoing or contemplated by the
terms of this Agreement or the Escrow Agreement. The Holders’ Representative
hereby accepts such appointment. The Holders’ Representative shall use
commercially reasonable efforts based on contact information available to the
Holders’ Representative to keep the Holders reasonably informed with respect to
actions of the Holders’ Representative pursuant to the authority granted the
Holders’ Representative under this Agreement which actions have a material
impact on the amounts payable to the Holders. Each Holder shall promptly provide
written notice to the Holders’ Representative of any change of address of such
Holder.

(b) A decision, act, consent or instruction of the Holders’ Representative (or
any one of them, if the Holders’ Representative shall be comprised of more than
one Person) hereunder shall constitute a decision, act, consent or instruction
of all Holders and shall be final, binding and conclusive upon each of such
Holders, and the Escrow Agent and Buyer may rely upon any such decision, act,
consent or instruction of the Holders’ Representative (or any one of them, if
the Holders’ Representative shall be comprised of more than one Person) as being
the decision, act, consent or instruction of each and every such Holder. The
Escrow Agent and Buyer shall be relieved from any liability to any Person for
any acts done by them in accordance with such decision, act, consent or
instruction of the Holders’ Representative (or any one of them, if the Holders’
Representative shall be comprised of more than one Person).

(c) The Holders’ Representative shall have the right to recover from, at its
sole discretion, the Holders’ Representative Expense Fund Account, the Holders’
Representative Expense Fund Property or any disbursements to be made to the
Holders from the funds in the Indemnity Escrow Account, prior to any
distribution to the Holders, (i) Holders’ Representative’s reasonable
out-of-pocket expenses incurred in serving in that capacity and (ii) any amounts
to which it is entitled pursuant to the indemnification provision in Section
9.10(e) (each item in clauses (i) and (ii) of this Section 9.10(c) referred to
as a “Charge”, and collectively the “Charges”). In the event the Indemnity
Escrow Account funds so distributed, the Holders’ Representative Expense Fund
Account and the Holders’ Representative Expense Fund Property (collectively, the
“Escrow Property”) is insufficient to satisfy the Charges, then the Holders
(including the Holders’ Representative itself) will be obligated to pay the
Charges in excess of the Escrow Property pro rata, based on their relative
Indemnity Percentages.

(d) The Holders’ Representative will incur no liability with respect to any
action taken or suffered by any party in reliance upon any notice, direction,
instruction, consent, statement or other document believed by such Holders’
Representative to be genuine and to have been signed by the proper person (and
shall have no responsibility to determine the authenticity thereof), nor for any
other action or inaction, except its own gross negligence, bad faith or willful
misconduct. In all questions arising under this Agreement or the Escrow
Agreement, the Holders’ Representative may rely on the advice of outside
counsel, and the Holders’ Representative will not be liable to any Holder for
anything done, omitted or suffered in good faith by the Holders’ Representative
based on such advice.

 

76



--------------------------------------------------------------------------------

(e) The Holders shall severally (each based on its Indemnity Percentage) but not
jointly indemnify the Holders’ Representative and hold the Holders’
Representative harmless against any loss, liability or expense incurred without
gross negligence, bad faith or willful misconduct, on the part of the Holders’
Representative and arising out of or in connection with the acceptance or
administration of the Holders’ Representative’s duties hereunder, including the
reasonable fees and expenses of any legal counsel retained by the Holders’
Representative.

(f) At any time during the term of the Escrow Agreement, a majority-in-interest
of Holders may, by written consent, appoint a new representative as the Holders’
Representative. Notice together with a copy of the written consent appointing
such new representative and bearing the signatures of Holders of a
majority-in-interest of those Holders must be delivered to Buyer and, if
applicable, the Escrow Agent not less than ten days prior to such appointment.
Such appointment will be effective upon the later of the date indicated in the
consent or the date such consent is received by Buyer and, if applicable, the
Escrow Agent. For the purposes of this Section 9.10, a “majority-in-interest of
the Holders” shall mean Holders representing in the aggregate over 50% of the
percentage interests in the Escrow Property.

(g) In the event that the Holders’ Representative becomes unable or unwilling to
continue in its capacity as Holders’ Representative, or if the Holders’
Representative resigns as a Holders’ Representative, a majority-in-interest of
the Holders shall use its reasonable best efforts, by written consent, to
appoint a new representative as the Holders’ Representative. Notice and a copy
of the written consent appointing such new representative and bearing the
signatures of the Holders of a majority-in-interest of the Holders must be
delivered to Buyer and, if applicable, the Escrow Agent. Such appointment will
be effective upon the later of the date indicated in the consent or the date
such consent is received by Buyer and, if applicable, the Escrow Agent.

ARTICLE 10

Termination

Section 10.01. Grounds for Termination

This Agreement may be terminated at any time prior to the Closing:

(a) by mutual written agreement of the Company and Buyer;

(b) by the Company, if Buyer has breached in any material respect any
representation, warranty, covenant or other agreement contained in this
Agreement which would give rise to the failure of a condition set forth in
Article 8 to be satisfied, which breach has not been cured within 20 Business
Days after the giving of written notice by the Company to Buyer specifying such
breach; provided that the Company may terminate this Agreement pursuant to this
Section 10.01(b) only if the Company is not in breach in any material respect of
any of its obligations hereunder;

 

77



--------------------------------------------------------------------------------

(c) by Buyer, if the Company has breached in any material respect any
representation, warranty, covenant or other agreement made by it contained in
this Agreement which would give rise to the failure of a condition set forth in
Article 8 to be satisfied, which breach has not been cured within 20 Business
Days after the giving of written notice by Buyer to the Company specifying such
breach; provided that Buyer may terminate this Agreement pursuant to this
Section 10.01(c) only if Buyer is not in breach in any material respect of any
of its obligations hereunder;

(d) by either the Company, the Holders’ Representative or Buyer, if the Merger
shall not have been consummated on or before January 31, 2015 (or if such day is
not a Business Day, the next Business Day) (the “Outside Date”); provided that
the right to terminate this Agreement pursuant to this Section 10.01(d) shall
not be available to any party whose breach of any provision of this Agreement
results in the failure of the Merger to be consummated by such time;

(e) by either the Company, the Holders’ Representative or Buyer if consummation
of the Merger would violate any nonappealable final order, decree or judgment of
any court or Governmental Authority having competent jurisdiction; or

(f) by Buyer, if the Holders’ Representative fails to deliver to the Company
(with a copy to Buyer), within 24 hours following the execution and delivery of
this Agreement by all of the parties hereto, a copy of the executed Written
Consent evidencing receipt of the Stockholders’ Approval.

The party desiring to terminate this Agreement pursuant to clauses (b), (c),
(d), (e) or (f) above shall give written notice of such termination to the other
party.

Section 10.02. Effect of Termination

If this Agreement is terminated as permitted by Section 10.01, such termination
shall be effective as against all parties hereto and shall be without liability
of any party (or any stockholder, director, officer, employee, agent, consultant
or representative of such party) to the other parties to this Agreement;
provided that if such termination shall result from the willful failure (a) of a
party to fulfill a condition to the performance of the obligations of the other
party or (b) of a party to perform a covenant under this Agreement, such party
shall be fully liable for any and all losses, costs and liabilities of any kind,
character or description incurred or suffered by the other parties as a result
of such failure or breach. The provisions of this Section 10.02 and of
Section 5.04, Section 5.09, Section 9.10 and Articles 11 and 12 shall survive
any termination hereof pursuant to Section 10.01.

 

78



--------------------------------------------------------------------------------

ARTICLE 11

Miscellaneous

Section 11.01. Notices

All notices, requests and other communications to any party hereunder shall be
in writing (including facsimile transmission and electronic mail (“email”)
transmission, so long as a receipt of such email is requested and received) and
shall be given,

if to Buyer, Merger Sub or, after the Effective Time, the Surviving Corporation,
to:

Folio Dynamics Holdings, Inc.

c/o Actua Holdings, Inc.

56 W. Main Street

Plaza 273, Suite 212A

Christiana, DE 19702

Attention: General Manager

Facsimile No.: (302) 292-3972

E-mail: mmartell@actua.com

with a copy to:

Actua Corporation

555 East Lancaster Avenue, Suite 640

Radnor, PA 19087

Attention: General Counsel

Facsimile: (610) 727-6901

E-mail: suzanne@actua.com

and:

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, PA 19104

Attention: Henry Nassau and Stephen Leitzell

Facsimile No.: (215) 994-2222

E-mail: henry.nassau@dechert.com; stephen.leitzell@dechert.com

if, prior to the Effective Time, to the Company:

Folio Dynamics Inc.

52 Vanderbilt Avenue, 18th Floor

New York, New York 10017

Attention: Joseph Mrak

Facsimile No.: (212) 362-3822

E-mail: joe@foliodx.com

 

79



--------------------------------------------------------------------------------

with a copy to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attention: John Amorosi

Facsimile No.: (212) 701-5010

E-mail: john.amorosi@davispolk.com

if to the Holders’ Representative:

ABS Capital Partners VI, L.P.

400 E Pratt Street, Suite 910

Baltimore, Maryland 21202

Attention: Calbraith Wheaton

Facsimile No.: (410) 246-5606

and

Edison Venture Fund VI, L.P.

1009 Lenox Drive #4

Lawrenceville, NJ 08648

Attention: Chris Sugden

Facsimile No.: (609) 896-0066

with a copy to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attention: John Amorosi

Facsimile No.: (212) 701-5010

E-mail: john.amorosi@davispolk.com

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5 p.m. in the place of
receipt and such day is a Business Day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.

 

80



--------------------------------------------------------------------------------

Section 11.02. Amendments and Waivers

(a) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver by the
party against whom the waiver is to be effective (with the Holders’
Representative being authorized to act on behalf of the Holders).

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
Applicable Law.

Section 11.03. Expenses

Except as otherwise provided herein (including, for the sake of clarity, with
respect to the Company Transaction Expenses, which shall be borne by the Holders
as a deduct from the calculation of the Aggregate Purchase Price), all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense.

Section 11.04. Successors and Assigns

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns; provided that
no party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the prior written consent of each other
party hereto, and any purported assignment, delegation or transfer of rights or
obligations under this Agreement in violation of this provision shall be null
and void ab initio.

Section 11.05. Governing Law

This Agreement, and all claims or causes of action (whether in contract or tort)
that may be based upon, arise out of or relate to this Agreement or the
negotiation, execution or performance of this Agreement (including any claim or
cause of action based upon, arising out of or related to any representation or
warranty made in or in connection with this Agreement), shall be governed by and
construed in accordance with the internal Laws of the State of Delaware.

Section 11.06. Jurisdiction

Except as set forth in Section 2.14(d), any action against any party relating to
the foregoing shall be brought in any federal or state court of competent
jurisdiction located within the Borough of Manhattan in the State of New York,
and the parties hereto hereby irrevocably submit to the exclusive jurisdiction
of any federal or state court located within the State of New York over any such
action. The parties hereby irrevocably waive, to the fullest extent permitted by
Applicable Law, any objection which they may now or hereafter have to the laying
of venue of any such action brought in such court or any defense of inconvenient
forum for the maintenance of such action. Without limiting the foregoing, each
party agrees that service of process on such party as provided in Section 11.01
shall be deemed effective service of process on such party.

 

81



--------------------------------------------------------------------------------

Section 11.07. WAIVER OF JURY TRIAL

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 11.08. Counterparts; Effectiveness; Third-Party Beneficiaries

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. This Agreement shall become effective when each
party hereto shall have received a counterpart hereof signed by the other
parties hereto. Until and unless each party has received a counterpart hereof
signed by the other parties hereto, this Agreement shall have no effect and no
party shall have any right or obligation hereunder (whether by virtue of any
other oral or written agreement or other communication). No provision of this
Agreement is intended to confer any rights, benefits, remedies, obligations or
liabilities hereunder upon any Person other than the parties hereto and their
respective successors and assigns, except (i) in the event this Agreement is
terminated, for the right of the Holders’ Representative to pursue claims (on
behalf of all of the Holders) for monetary damages incurred or suffered by such
Holders, subject to Section 10.02, which right is hereby expressly acknowledged
and agreed by Buyer and Merger Sub, (ii) prior to the Effective Time, for the
right of the Holders’ Representative to pursue claims (on behalf of all of the
Holders) for damages incurred or suffered by such Holders, subject to
Section 10.02, for any breach of this Agreement by Buyer or Merger Sub, whether
or not this Agreement has been validly terminated, which right is hereby
expressly acknowledged and agreed by Buyer and Merger Sub and (iii) with respect
to (A) Article 2, the Holders, (B) Section 5.11, the Persons subject to
indemnification under such clause, (C) Article 9, the Persons entitled to
indemnification thereunder, and (D) Section 11.12, the Holders.

Section 11.09. Non-Recourse

This Agreement may only be enforced against, and any claim or cause of action
based upon, arising out of, or related to this Agreement may only be brought
against the entities that are expressly named as parties hereto and then only
with respect to the specific obligations set forth herein with respect to such
party. Except to the extent a named party to this Agreement (and then only to
the extent of the specific obligations undertaken by such named party in this
Agreement and not otherwise), no past, present or future director, officer,
employee, incorporator, member, partner, stockholder, Affiliate, agent, attorney
or representative of any party hereto shall have any liability for any
obligations or liabilities of any party hereto under this Agreement or for any
claim based on, in respect of, or by reason of, the transactions contemplated
hereby.

 

82



--------------------------------------------------------------------------------

Section 11.10. Entire Agreement

This Agreement and the other Transaction Documents constitute the entire
agreement among the parties with respect to the subject matter of this Agreement
and supersede all prior agreements and understandings, both oral and written,
among the parties with respect to the subject matter of this Agreement.

Section 11.11. Severability

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such a determination, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

Section 11.12. Waiver of Conflicts Regarding Representation; Non-Assertion of
Attorney-Client Privilege

(a) Each of Buyer and the Company (on behalf of itself and its Subsidiaries)
covenants and agrees that, following the Closing, Davis Polk & Wardwell LLP or
any other internal or external legal counsel currently representing the Company
or any of its Subsidiaries (each, a “Prior Company Counsel”) may serve as
counsel to the Holders, the Holders’ Representative and their respective
Affiliates in connection with any matters arising under or related to this
Agreement or the transactions contemplated by this Agreement, including with
respect to any litigation, claim or obligation arising out of or related to this
Agreement or the transactions contemplated by this Agreement, notwithstanding
any representation by the Prior Company Counsel prior to the Closing Date of the
Company or any of its Subsidiaries. Buyer and the Company (on behalf of itself
and its Subsidiaries) hereby irrevocably (i) waive any claim they have or may
have that a Prior Company Counsel has a conflict of interest or is otherwise
prohibited from engaging in such representation and (ii) covenant and agree
that, in the event that a dispute arises after the Closing between Buyer or the
Company or any of its Subsidiaries, on the one hand, and any Holder(s), the
Holders’ Representative and/or any of their respective Affiliates, on the other
hand, Prior Company Counsel may represent any Holder, the Holders’
Representative and/or any of their respective Affiliates in such dispute even
though the interests of such Person(s) may be directly adverse to Buyer or the
Acquired Companies and even though Prior Company Counsel may have represented
the Acquired Companies in a matter substantially related to such dispute.

 

83



--------------------------------------------------------------------------------

(b) All communications between any Holder(s), the Holders’ Representative, the
Company of any of their respective Affiliates, on the one hand, and Prior
Company Counsel, on the other hand, related to the transactions contemplated by
this Agreement shall be deemed to be attorney-client confidences that belong
solely to the Holders, the Holders’ Representative and their respective
Affiliates (excluding, for the sake of clarity, the Company and its
Subsidiaries) (the “Holder Pre-Closing Transaction Related
Communications”). Accordingly, none of the Company, any of its Subsidiaries or
any of its or their directors, officers, advisors or other representatives shall
have access to any such Holder Pre-Closing Transaction Related Communications or
to the files of Prior Company Counsel relating to such engagement from and after
the Closing, and all books, records and other materials of the Company and any
of its Subsidiaries in any medium (including electronic copies) containing or
reflecting any of the Holder Pre-Closing Transaction Related Communications or
the work product of legal counsel with respect thereto, including any related
summaries, drafts or analyses, and all rights with respect to any of the
foregoing, are hereby assigned and transferred to the Holders and the Holders’
Representative effective as of the Closing (collectively, the “Holder Privileged
Materials”). The Holder Privileged Materials shall be excluded from the transfer
contemplated by this Agreement and shall be distributed to the Holders’
Representative (on behalf of itself and the Holders) immediately prior to
Closing with no copies thereof retained by the Company or any of its
Subsidiaries, Buyer or its Affiliates or their respective representatives. From
and after the Closing, Buyer, its Affiliates and the Company and its
Subsidiaries and their respective representatives shall maintain the
confidentiality of the Holder Privileged Materials. From and after the Closing,
none of Buyer, its Affiliates, the Company or any of its Subsidiaries, and their
respective representatives shall access or in any way, directly or indirectly,
use or rely upon any Holder Privileged Materials. To the extent that any Holder
Privileged Materials are not delivered to the Holders’ Representative (on behalf
of itself and the Holders), the Company agrees (on behalf of its self and its
Subsidiaries) not to assert a waiver of any applicable privilege or protection,
and will deliver all such Holder Privileged Materials to the Holders’
Representative (on behalf of itself and the Holders) promptly upon discovery
thereof, without retaining copies thereof. Without limiting the generality of
the foregoing, from and after the Closing, (a) the Holders and the Holders’
Representative in such capacities shall be the sole holders of the
attorney-client privilege with respect to the Holder Privileged Materials, and
neither the Company nor any of its Subsidiaries shall be a holder thereof,
(b) to the extent that files of Prior Company Counsel in respect of Holder
Privileged Materials constitute property of the client, only the Holders and the
Holders’ Representative shall hold such property rights and (c) Prior Company
Counsel shall have no duty whatsoever to reveal or disclose any Holder
Privileged Materials to the Company or any of its Subsidiaries by reason of any
attorney-client relationship between Prior Company Counsel and the Company or
any of its Subsidiaries or otherwise. Each of Buyer and the Company hereby
acknowledges and confirms that it has had the opportunity to review and obtain
adequate information regarding the significance and risks of the waivers and
other terms and conditions of this Section 11.12, including the opportunity to
discuss with counsel such matters and reasonable alternatives to such
terms. This Section 11.12 is for the benefit of Holders, the Holders’
Representative, their respective Affiliates, each of which is an intended third
party beneficiary of this Section 11.12. The covenants and obligations set forth
in this Section 11.12 shall survive for 10 years following the Closing Date.

 

84



--------------------------------------------------------------------------------

Section 11.13. Company Disclosure Schedule

(a) In respect of the Company Disclosure Schedule, the parties agree that

(i) any reference in a particular Section of the Company Disclosure Schedule
shall only be deemed to be an exception to (or, as applicable, a disclosure for
purposes of) (i) the representations and warranties (or covenants, as
applicable) of the Company that are contained in the corresponding Section of
this Agreement and (ii) any other representations and warranties (or covenants,
as applicable) of the Company that are contained in this Agreement, but only if
the relevance of that reference as an exception to (or a disclosure for purposes
of) such representations and warranties (or covenants) would be readily apparent
to a reasonable person who has read that reference and such representations and
warranties (or covenants); and

(iii) (i) the Company Disclosure Schedule may include certain items and
information solely for informational purposes for the convenience of Buyer, and
(ii) the disclosure by the Company of any matter in the Company Disclosure
Schedule shall not be deemed to constitute an acknowledgment by the Company that
the matter is required to be disclosed by the terms of this Agreement or that
the matter is material.

Section 11.14. Specific Performance

The parties hereto agree that irreparable damage would occur if any provision of
this Agreement were not performed in accordance with the terms hereof and that
the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement or to enforce specifically the performance of the
terms and provisions hereof in the courts provided in Section 11.06, in addition
to any other remedy to which they are entitled at law or in equity. In
furtherance of the foregoing, the parties hereby waive, to the fullest extent
permitted by Applicable Law, (i) any defense to any action for specific
performance hereunder based on the claim that a remedy at law would be adequate
and (ii) any requirement to post a bond or other security as a prerequisite to
obtaining equitable relief. The pursuit of specific enforcement by any party
hereto will not be deemed an election of remedies or waiver of the right to
pursue any other right or remedy (whether at law or in equity) to which such
party may be entitled (including monetary damages), and any and all remedies
herein expressly conferred upon a party will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party.

ARTICLE 12

Guarantee

Section 12.01. Guarantor Representations

Guarantor hereby represents and warrants to the Company as follows: Guarantor is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware and has all requisite corporate power and
authority to execute and deliver this Agreement and

 

85



--------------------------------------------------------------------------------

perform its obligations under this Article 12. The execution and delivery by
Guarantor of this Agreement and the performance of its obligations under this
Article 12 have been duly and validly authorized by all necessary corporate
action. This Agreement has been duly and validly executed and delivered by
Guarantor and constitutes the legal, valid and binding obligations of Guarantor,
enforceable against Guarantor in accordance with its terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by
principles of equity (regardless of whether considered in a proceeding in equity
or at law). The execution, delivery and performance by Guarantor of this Article
12 do not and will not (a) conflict with or violate the organizational documents
of Guarantor, (b) require the consent of any Person or (c) conflict with or
violate, in any material respect, any Applicable Law.

Section 12.02. Guarantee. Subject to the provisions of this Section 12.02,
Guarantor hereby fully, unconditionally and irrevocably guarantees to the
Company the due and punctual payment of (i) any and all amounts payable by Buyer
pursuant to Article 2 or Article 9 or (ii) in the event Closing does not occur,
any monetary obligation of Buyer to the Company resulting from such failure to
close (together with clause (i) immediately above, the “Guaranteed Obligation”).
Guarantor hereby acknowledges that this guaranty of the Guaranteed Obligation
shall be a guaranty of payment and performance and not of collection and shall
not be conditioned or contingent upon the pursuit of any remedies against
Buyer. Guarantor agrees that (A) if Buyer fails to make any payments of the
Guaranteed Obligations when due, such amount shall for purposes hereof, be
immediately due and payable by Guarantor by wire transfer of immediately
available funds to an account or accounts designated by the Company upon written
notice from the Company to Guarantor demanding payment thereof and (B) the
Company may at any time and from time to time, so long as Buyer has failed to
pay the Guaranteed Obligation if due, take any and all actions available
hereunder or under Applicable Law to collect the Guaranteed Obligation from
Guarantor. Guarantor hereby waives diligence, demand of payment, filing of
claims with a court in the event of a merger or bankruptcy of Buyer, any right
to require a proceeding first against Buyer, the benefit of discussion, protest
or notice and all demands whatsoever, and covenants that this guaranty will not
be discharged as to any obligation except by satisfaction of the Guaranteed
Obligation in full. Guarantor hereby irrevocably waives any claim or other
rights which it may now or hereafter acquire against Buyer that arise from the
existence, payment, performance or enforcement of its obligations under this
guaranty and this Agreement, including any right of reimbursement, exoneration,
contribution, indemnification, any right to participate in any claim or remedy
of the Company against Buyer or any collateral which the Company hereafter
acquires, whether or not such claim, remedy or right arises in equity, or under
contract, statute or common law, including the right to take or receive from
Parent, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim or other
rights. To the fullest extent permitted by Applicable Law, the obligations of
Guarantor hereunder shall not be affected by (a) the failure of a party to
assert any claim or demand or to enforce any right or remedy against Buyer
pursuant to the provisions of this Agreement or otherwise, (b) any rescission,
waiver, amendment or

 

86



--------------------------------------------------------------------------------

modification of, or any release from any of the terms or provisions of this
Agreement or the invalidity or unenforceability (in whole or in part) of this
Agreement, unless consented to in writing by the Company and (c) any change in
the existence (corporate or otherwise) of Buyer or Guarantor or any insolvency,
bankruptcy, reorganization or similar proceeding affecting any of them or their
assets. Guarantor acknowledges that it will receive direct and indirect benefits
from the consummation of the transactions contemplated hereby and that the
waivers set forth in this Section 12.02 are knowingly made in contemplation of
such benefits.

[Signature Pages Follow]

 

87



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

FOLIO DYNAMICS INC. By:   /s/ Joseph Mrak   Name: Joseph Mrak   Title: Chairman
and CEO



--------------------------------------------------------------------------------

FOLIO DYNAMICS HOLDINGS, INC. By:   /s/ Suzanne Niemeyer   Name: Suzanne
Niemeyer   Title: Authorized Person FOLIO DYNAMICS ACQUISITION CORP. By:   /s/
Suzanne Niemeyer   Name: Suzanne Niemeyer   Title: Authorized Person ACTUA
HOLDINGS, INC., for purposes solely in its capacity as Guarantor pursuant to
Article 12 and in its own capacity for purposes of Article 11 By:   /s/ Suzanne
Niemeyer   Name: Suzanne Niemeyer   Title: Vice President



--------------------------------------------------------------------------------

ABS CAPITAL PARTNERS VI, L.P.

By: ABS Partners VI, LLC, its general partner, solely in its capacity as the
Holders’ Representative

By:   /s/ Calbraith R. Wheaton   Name: Calbraith R. Wheaton   Title: Managing
Member

EDISON VENTURE FUND VI, L.P.,

solely in its capacity as the Holders’ Representative

By:   /s/ Christopher S. Snyder   Name: Christopher S. Snyder   Title: Managing
Partner